Exhibit 10.1

 

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT

 

dated as of May 28, 2008

 

by and among

 

TRUMP MARINA ASSOCIATES, LLC, as Seller,

 

COASTAL MARINA, LLC, as Buyer,

and, solely for the sections specified herein,

TRUMP ENTERTAINMENT RESORTS, INC., as Parent,

and

COASTAL DEVELOPMENT, LLC, as Buyer Affiliate

 

 





 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

Page

ARTICLE I PURCHASE AND SALE OF ASSETS

1

 

Section 1.1 Purchase and Sale of Assets

1

 

Section 1.2 Excluded Assets

2

 

Section 1.3 Excluded Liabilities

3

 

Section 1.4 Assumed Liabilities

4

 

Section 1.5 Retention and Removal of Excluded Assets

5

 

Section 1.6 Assignability and Consents

6

ARTICLE II PURCHASE PRICE AND DEPOSIT

7

 

Section 2.1 Purchase Price

7

 

Section 2.2 Deposit

8

 

Section 2.3 [Intentionally Omitted]

8

 

Section 2.4 Initial Working Capital Adjustment

8

 

Section 2.5 Final Working Capital Adjustment

8

 

Section 2.6 Initial EBITDA Adjustment

10

 

Section 2.7 Final EBITDA Adjustment

11

ARTICLE III [Intentionally Omitted]

12

ARTICLE IV CLOSING

12

 

Section 4.1 Closing

12

 

Section 4.2 Deliveries at Closing

12

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER

15

 

Section 5.1 Organization of Seller

15

 

Section 5.2 Authority; No Conflict; Required Filings and Consents

15

 

Section 5.3 Financial Statements

16

 

Section 5.4 No Undisclosed Liabilities

17

 

Section 5.5 Intellectual Property

17

 

Section 5.6 Agreements, Contracts and Commitments

18

 

Section 5.7 Litigation; Orders

19

 

Section 5.8 Environmental Matters

19

 

Section 5.9 Permits; Compliance with Laws

20

 

Section 5.10 Labor Matters

20

 

Section 5.11 Employee Benefits

21

 

Section 5.12 Brokers

22

 

Section 5.13 Insurance

22

 

 

i





 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

Page

 

Section 5.14 Personal Property

22

 

Section 5.15 Condemnation Proceedings

22

 

Section 5.16 Computer Software

22

 

Section 5.17 Taxes

23

 

Section 5.18 Buyer Representations and Warranties

23

 

Section 5.19 Assets

23

 

Section 5.20 Potential Conflicts of Interest

24

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER

24

 

Section 6.1 Organization

24

 

Section 6.2 Authority; No Conflict; Required Filings and Consents

24

 

Section 6.3 Brokers

25

 

Section 6.4 Licensability of Principals; Required Licensees

25

 

Section 6.5 Compliance with Gaming Laws

26

 

Section 6.6 Seller Representations and Warranties

26

 

Section 6.7 Litigation

27

ARTICLE VII COVENANTS

27

 

Section 7.1 Conduct of Business of Seller

27

 

Section 7.2 Cooperation; Notice; Cure

29

 

Section 7.3 No Solicitation

29

 

Section 7.4      Maintenance of Assets; Budgeted Capital Expenditures; Ownership
of Purchased Assets

30

 

Section 7.5 Employee Matters

30

 

Section 7.6 Access to Information and the Property

32

 

Section 7.7 Governmental Approvals

34

 

Section 7.8 Publicity

37

 

Section 7.9 Further Assurances and Actions

37

 

Section 7.10 Taxes; HSR Filing Fee; Bulk Sales

38

 

Section 7.11 Accounts Receivable

38

 

Section 7.12 Reservations; Chips; Front Money; Guests

39

 

Section 7.13 Insurance Policies

41

 

Section 7.14 Certain Transactions

41

 

Section 7.15 Insurance; Casualty and Condemnation

42

 

Section 7.16 Certain Notifications

42

 

Section 7.17 Use of Customer Lists

42

 

Section 7.18 No Control

43

 

 

ii



 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

Page

 

Section 7.19 Utilities

43

 

Section 7.20 Parent Name

43

 

Section 7.21 Further Action

44

 

Section 7.22 Financing

44

 

Section 7.23 Financial Statements

45

 

Section 7.24 Seller Cooperation with Buyer’s Financing Activities

45

 

Section 7.25 Stay and Dismissal of Litigation

46

 

Section 7.26 Transferred Employees’ Retained Knowledge

47

 

Section 7.27    Non-Disparagement and Joint Statement Regarding Existing
Litigation

47

ARTICLE VIII CONDITIONS TO CLOSING

48

 

Section 8.1 Conditions to Each Party’s Obligation to Effect the Closing

48

 

Section 8.2 Additional Conditions to Obligations of Buyer

48

 

Section 8.3 Additional Conditions to Obligations of Seller

49

ARTICLE IX TERMINATION AND AMENDMENT

50

 

Section 9.1 Termination

50

 

Section 9.2 Effect of Termination

51

 

Section 9.3 Application of the Deposit

51

ARTICLE X SURVIVAL; INDEMNIFICATION

53

 

Section 10.1    Survival of Representations, Warranties, Covenants and
Agreements

53

 

Section 10.2 Indemnification

53

 

Section 10.3 Interpretation

54

 

Section 10.4 Procedure for Claims between Parties

55

 

Section 10.5 Defense of Third Party Claims

55

 

Section 10.6 Limitations on Indemnity

56

 

Section 10.7 Payment of Damages

56

 

Section 10.8 Exclusive Remedy

57

 

Section 10.9 Treatment of Indemnification Payments

57

ARTICLE XI PROPERTY

57

 

Section 11.1 As Is

57

 

Section 11.2 Title to Real Property

58

ARTICLE XII MISCELLANEOUS

60

 

Section 12.1 Definitions

60

 

 

iii



 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

Page

 

Section 12.2    Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury

74

 

Section 12.3 Notices

75

 

Section 12.4 Interpretation

76

 

Section 12.5 Headings

76

 

Section 12.6 Entire Agreement

76

 

Section 12.7 Severability

76

 

Section 12.8 Assignment

77

 

Section 12.9 Parties of Interest; No Third Party Beneficiaries

77

 

Section 12.10 Counterparts

77

 

Section 12.11 Mutual Drafting

77

 

Section 12.12 Amendment

77

 

Section 12.13 Extension; Waiver

77

 

Section 12.14 Time of Essence

77

 

Section 12.15 Disclosure Letters

77

 

Section 12.16 Non-Solicitation of Employees

78

 

Section 12.17 Other Assets; Other Property

78

 

Section 12.18 Specific Performance

78

 

Section 12.19 Additional Provisions

79

 

EXHIBITS

 

Exhibit A

Deposit Escrow Agreement

 

Exhibit B

Form of Bill of Sale

 

Exhibit C

Form of Assignment and Assumption Agreement – Assumed Contracts and Assumed
Liabilities

 

Exhibit D

[Intentionally Omitted]

 

Exhibit E

Form of Marina Database

 

Exhibit F

Form of Litigation Settlement and Release Documents

 

Exhibit G

Form of Trademark Assignment

 

Exhibit H

Terms and Conditions

Language

 

Exhibit I

[Intentionally Omitted]

 

Exhibit J

Joint Motion for a Stay in the Existing Litigation

 

Exhibit K

Status Report and Request to Lift Stay

 

Exhibit L

Land

 

Exhibit M

Survey Compliance Letter

 

Exhibit N

Title Insurance Commitment

 

Exhibit O

Transitional Services Agreement

Exhibit P                UCC Search   

 

iv



 

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
May 28, 2008, by and among Trump Marina Associates, LLC, a New Jersey limited
liability company (“Seller”), Trump Entertainment Resorts, Inc., a Delaware
corporation (“Parent”), Coastal Marina, LLC, a New Jersey limited liability
company (“Buyer”) and Coastal Development, LLC, a Delaware limited liability
company (“Buyer Affiliate”); provided, however, that notwithstanding anything
herein to the contrary, Parent shall only be a party to this Agreement for
purposes of Articles X and XII and Sections 7.1, 7.2, 7.3, 7.6(a), 7.7, 7.8,
7.9, 7.12(a), 7.14, 7.16, 7.24, 7.25 and 7.27 hereof, and Buyer Affiliate shall
only be a party to this Agreement for purposes of Articles X and XII and
Sections 7.2, 7.7, 7.8, 7.9, 7.14, 7.16, 7.17, 7.25 and 7.27 hereof. Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
Section 12.1 hereof.

WHEREAS, Seller owns and operates the Property (commonly known as “Trump Marina
Hotel and Casino”); and

WHEREAS, Seller desires to sell, transfer and assign to Buyer, and Buyer desires
to purchase, acquire and accept from Seller, Seller’s interest in the Property
and Buyer desires to assume certain Liabilities related to the Property and the
operation of the Property, all on the terms and subject to the conditions set
forth herein;

NOW, THEREFORE, the parties hereto, in consideration of the premises and of the
mutual representations, warranties and covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:

ARTICLE I

 

PURCHASE AND SALE OF ASSETS

 

 

Section 1.1

Purchase and Sale of Assets

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller shall sell, convey, assign and transfer to Buyer, and Buyer
shall purchase, acquire and accept from Seller, all of Seller’s right, title and
interest in, to and under the Purchased Assets. “Purchased Assets” shall mean
the following rights and assets as of the Closing:

 

(a)

the Property;

(b)       all cash and cash equivalents of Seller located at the Property as of
the Transfer Time, including (i) guest room, meeting facility, customer,
permittee or other deposits (including the deposits referenced in the last
sentence of Section 1.6(b)), (ii) negotiable instruments and other cash
equivalents of Seller located in cages, drop boxes, slot machines and other
gaming devices at the Property, and (iii) cash on hand for the Property
manager’s petty cash fund and cashiers’ banks, coins and slot hoppers,
carousels, slot vault and poker bank at the Property (collectively, the “House
Funds”), but shall not include Front Money, which shall be treated in accordance
with Section 7.12(c);

 





 

--------------------------------------------------------------------------------



 

(c)

[Intentionally Omitted];

 

(d)

the Assumed Contracts;

 

(e)

the Acquired Personal Property;

 

(f)

the Transferred Intellectual Property;

 

(g)

the Books and Records;

 

(h)

the Assumed Software;

(i)        any Seller Permits (and pending applications therefor) held by Seller
or any of its Affiliates as of the Closing Date and used primarily in the
operation of the Property, to the extent transferable by Law;

 

(j)

the Transferred Employee Records, to the extent transferable by Law;

(k)       all rights, claims, causes of actions and credits (including all
indemnities, warranties and similar rights) in favor of Seller or any of its
Affiliates after the Closing to the extent arising out of or resulting from (i)
any Purchased Asset (except as set forth in Section 1.2(c), (f), or (g) or (ii)
any Assumed Liability;

 

(l)

the Marina Database; and

 

(m)

all deposits of Seller required pursuant to the Marina Lease.

 

 

Section 1.2

Excluded Assets

Notwithstanding anything to the contrary, from and after the Closing, Seller
shall retain all of its right, title and interest in, to and under the Excluded
Assets. “Excluded Assets” shall mean each of the following assets:

 

(a)

all current assets that are not Purchased Assets;

 

(b)

the Excluded Contracts;

(c)       all rights, claims, causes of action and credits (including all
indemnities, warranties and similar rights) in favor of Seller or any of its
Affiliates or Representatives to the extent arising out of or resulting from (i)
any Excluded Asset or (ii) any Excluded Liability;

(d)       the organizational documents (and related books and records) and Tax
Returns (including supporting schedules) of Seller (copies of which have been
provided to or made available to Buyer, but with respect to Tax Returns, only to
the extent such Tax Returns relate to the Purchased Assets) or any of its
Affiliates;

(e)       all of Seller’s and its Affiliates’ human resources and other
employee-related files and records, other than the Transferred Employee Records;

 

 

2

 

--------------------------------------------------------------------------------



(f)        all refunds, rebates, credits, claims and entitlements with respect
to Taxes of Seller or its Affiliates, or with respect to the Purchased Assets,
attributable to Tax periods (or portions thereof) ending before the Closing
Date;

(g)       all insurance policies or rights to proceeds thereof relating to the
assets, properties, business or operations of Seller or any of its Affiliates,
subject to Section 7.15;

(h)       all rights, claims and causes of action of Seller or any of its
Affiliates against third parties to the extent relating to the Other Assets or
the Other Properties;

 

(i)

the Excluded Personal Property;

 

(j)

the Excluded Intellectual Property;

 

(k)

the Customer Database, other than the Marina Database;

(l)        all data, files and other materials located on any storage device
(including such data, files and/or materials located on personal computers and
servers) located at the Property (other than any such data, files and other
materials that are Purchased Assets);

(m)      the “Trump One Card” and any player loyalty or rewards program of
Parent or its Affiliates;

 

(n)

the Front Money, which shall be treated in accordance with Section 7.12(c);

(o)       all Intercompany Receivables, all Accounts Receivable, all Prepaids,
the Markers and the Guest Ledger; and

 

(p)

all assets set forth on Section 1.2 of the Seller Disclosure Letter.

 

 

Section 1.3

Excluded Liabilities

Other than the Assumed Liabilities, Buyer is not, and shall not be deemed to be,
assuming or taking the Purchased Assets subject to any obligations or
liabilities of Seller or any of its Affiliates, of any kind or nature
whatsoever, whether known or unknown, fixed or contingent, including the
following (collectively, the “Excluded Liabilities”):

 

(a)

any Liability in respect of any Excluded Asset;

 

(b)

all Pre-Closing Tax Liabilities;

(c)       all Pre-Closing Employee Liabilities (including any worker
compensation claims for Employees relating to events or injuries occurring prior
to the Closing Date (whether or not such claims are made prior to the Closing
Date));

(d)       all Liabilities of Seller (i) that by their terms should have been
performed prior to the Closing Date, (ii) arising out of events or occurrences
(including for acts, claims, or pending or threatened litigation) relating to
the Purchased Assets, in each case, occurring prior to the Closing Date, in each
case, other than the Assumed Liabilities (without regard to when such

 

 

3

 

--------------------------------------------------------------------------------



events or occurrences are known by Seller), and/or (iii) from any claims
incurred prior to the Closing Date, including those which arise or are reported
after the Closing Date which relate to pre-Closing events or occurrences, in
each case, to the extent not otherwise an Assumed Liability;

(e)       all liabilities of Seller and its Affiliates not arising out of or
resulting from the Property or the operation and support of the business located
at the Property; and

(f)        all Environmental Liabilities set forth on Section 1.3(f) of the
Seller Disclosure Letter;

(g)       all Liabilities related to the Seller Benefit Plans (except as
otherwise specifically assumed by Buyer pursuant to Section 7.5); and

 

(h)

all Intercompany Payables.

 

 

Section 1.4

Assumed Liabilities

Upon the terms and subject to the conditions set forth in this Agreement, Buyer
agrees that as of, and at all times after, the Closing, Buyer shall assume, and
satisfy, perform, pay and discharge as and when due and payable, and otherwise
be solely responsible for, each of the following Liabilities (the “Assumed
Liabilities”):

(a)       all Liabilities arising under or in respect of, (i) the Purchased
Assets accruing, or arising under or out of events, occurrences, acts or
omissions happening, from and after the Closing Date, and (ii) all Assumed
Contracts to the extent not fully performed (and not required by their
respective terms to have been so performed) prior to the Closing Date; provided,
that to the extent such Liabilities under the Assumed Contracts relate to the
delivery of goods or the performance of services prior to the Closing Date,
Seller shall be responsible for making the payments in respect thereof under
such Assumed Contracts;

(b)       all Liabilities of Seller with respect to entertainment, hotel, dining
and other reservations made by patrons relating to the Property from and after
the Transfer Time, provided that such reservations are made in compliance with
Section 7.12(a);

(c)       except as otherwise provided herein, all Liabilities for Taxes arising
from or attributable to the Purchased Assets (or the operation of the Purchased
Assets) for any taxable period (or portion thereof) from and after the Closing
Date;

(d)       all Liabilities relating to Transferred Employees accruing from and
after the Closing Date, except those liabilities for workers compensation claims
which relate to pre-Closing events or occurrences;

(e)       all Liabilities (other than the Excluded Liabilities) with respect to
the Property, the operation and support of the business located at the Property,
and the Purchased Assets that occur on or after the Closing Date (including for
claims, litigation, acts, omissions, events or occurrences relating to the
Property, the operation and support of the business located at the Property and
the Purchased Assets from or after the Closing Date);

 

 

4

 

--------------------------------------------------------------------------------



(f)        all Environmental Liabilities relating to, resulting from, caused by
or arising out of ownership, operation or control of the Property (whether
arising before or after the Closing Date) and that are not Excluded Liabilities
under Section 1.3(f) hereof; and

 

(g)

the Current Liabilities.

Notwithstanding the foregoing, Liabilities related to the Seller Benefit Plans
shall not be “Assumed Liabilities” except as otherwise specifically assumed by
Buyer pursuant to Section 7.5 hereof.

 

 

Section 1.5

Retention and Removal of Excluded Assets

(a)       Notwithstanding anything to the contrary, Seller and its Affiliates
may retain and use, at their own expense, archival copies of all of the Assumed
Contracts and other documents transferred hereunder, in each case, which (i) are
necessary to operate Seller’s or its Affiliates’ businesses, other than the
business conducted at the Property, (ii) Seller in good faith determines it is
reasonably likely to need access to in connection with any claim or the defense
(or any counterclaim, cross-claim or similar claim in connection therewith) of
any claim, suit, action, proceeding or investigation by or against Seller or any
of its Affiliates or (iii) Seller in good faith determines it or its Affiliate
is reasonably likely to need access to in connection with any filing or report
to, or investigation by, any Governmental Entity. Buyer and its Affiliates may
retain and use, at their own expense, (i) archival copies of all contracts
relating to the Assumed Liabilities and (ii) all documentation used in
connection with the preparation of the Pre-Closing Working Capital Statement
outlined in Section 2.4.

(b)       Subject to the Transitional Services Agreement, all items located at
the Property that constitute Excluded Assets may be removed on or prior to the
Closing Date and shall be removed within thirty (30) days after the Closing Date
by Seller, its Affiliates, the owners of the Excluded Assets, or their
respective Representatives, with the removing party making all repairs
necessitated by such removal, but without any obligation on the part of Seller,
its Affiliates, or any removing party to replace any item so removed, provided,
however, that Seller shall not be required to remove consumable goods and other
inventory items to the extent it chooses to leave such goods and items on the
Property. Seller hereby reserves unto itself and its Affiliates and the owners
of the Excluded Assets, and their respective Representatives, a right of entry
into the Property at reasonable times after the Closing Date and within such
thirty (30) day period to effect such removal; provided, however, that any such
removal of Excluded Assets shall not unreasonably interfere with Buyer’s
business operations at the Property, including its receipt of any services
provided under the Transitional Services Agreement. In the event any Excluded
Assets are removed within the thirty (30) day period after the Closing Date,
Seller shall provide Buyer prior written notice and Buyer shall be permitted, at
its sole discretion, to be present during such removal of the Excluded Assets.
Seller recognizes that Buyer will be replacing some or all of the Excluded
Software used in the operation and support of the business located at the
Property and Seller agrees to cooperate reasonably with Buyer at Buyer’s cost
and expense, in Buyer’s effecting of the transition from Excluded Software to
replacement software; provided that such cooperation shall not unreasonably
interfere with Seller’s operations at the Property before the Closing Date;
provided, further, that the cost of any replacement software shall be borne by
Buyer; provided, further, that any and all information received by Buyer through
such

 

 

5

 

--------------------------------------------------------------------------------



cooperation shall be subject to the terms of the Confidentiality Agreement and
shall not be used by Buyer in a manner that competitively disadvantages Seller
or any of its Affiliates. Except if any such Excluded Software is necessary in
connection with the provision by Seller and its Affiliates of services under the
Transitional Services Agreement, Seller shall uninstall Excluded Software at the
Property that is now installed on personal computers at the Property on or
before the Closing Date, or at Seller’s written request and expense, Buyer
shall, within thirty (30) days after the Closing Date, uninstall such Excluded
Software. Buyer’s agreements pursuant to this Section 1.5(b) shall survive the
Closing, shall be covered by Buyer’s indemnification obligations in Article X
hereof and shall be enforceable by Seller by any means available at Law or
equity, including injunctive relief, which Buyer hereby agrees is an appropriate
remedy. All risk of loss relating to any Excluded Assets that are located on the
Property after the Closing Date shall remain with Seller. If Seller does not
remove any of the Excluded Assets within sixty (60) days following the Closing
Date, all such remaining Excluded Assets shall be deemed to be abandoned and
Buyer, upon fifteen (15) days written notice to Seller, may dispose of or retain
any such remaining Excluded Assets.

 

 

Section 1.6

Assignability and Consents

(a)       Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Purchased Asset, including any Contract, Seller Permit, certificate, approval,
authorization or other right, which by its terms or by Law is non-assignable
without the consent of a third party (including any Governmental Entity) or is
cancelable by a third party in the event of an assignment (a “Non-Assignable
Asset”) unless and until consent from such third party shall have been obtained.
With respect to Material Assumed Contracts, Seller shall use its commercially
reasonable efforts to cooperate with Buyer at its request for up to nine (9)
months following the Closing Date in endeavoring to obtain such consents;
provided, however, that such efforts shall not require Seller or any of its
Affiliates to incur any expenses or Liabilities (other than incidental legal
fees), provide any financial accommodation, or remain secondarily or
contingently liable for any Assumed Liability to obtain any such consent.
Subject to the foregoing, Buyer and Seller shall use their respective
commercially reasonable efforts to obtain, or cause to be obtained, any consent,
substitution, approval or amendment required to novate all Liabilities under any
and all Assumed Contracts or other Liabilities that constitute Assumed
Liabilities, or to obtain in writing the unconditional release of Seller and its
Affiliates, so that, in any such case, Buyer shall be solely responsible for
such Liabilities; provided, however, that such efforts shall not require Buyer
or any of its Affiliates to incur any expenses or Liabilities (other than
Assumed Liabilities and incidental legal fees), accept changes to the material
terms of any Material Assumed Contracts or provide any financial accommodation
to obtain any such consent (in each case, unless Buyer consents thereto, such
consent not to be unreasonably withheld, conditioned or delayed, provided, that
for the avoidance of doubt, it shall not be deemed unreasonable for Buyer to
withhold, condition or delay its consent to changes to the material terms of a
Material Assumed Contract or provide financial accommodation in order to obtain
consent). To the extent permitted by applicable Law and the terms of the
Non-Assignable Assets, in the event that consents to the assignment thereof
cannot be obtained, such Non-Assignable Assets shall be held, as of and from the
Closing Date, by Seller (or the applicable Affiliate of Seller) in trust for
Buyer and the covenants and obligations thereunder shall be performed by Buyer
at its expense and in Seller’s name and all benefits and obligations existing

 

 

6

 

--------------------------------------------------------------------------------



thereunder shall be for Buyer’s account (and Seller shall promptly pay over to
Buyer all money received by it under such Non-Assignable Assets in respect of
periods after the Closing Date); provided, that Seller may, after providing
prior written notice to Buyer with reasonable detail, withhold any performance
under a Non-Assignable Asset that may otherwise be reasonably requested by Buyer
until Buyer shall have provided Seller with all funds and other resources
necessary for such performance. As of and from the Closing Date, Seller
authorizes Buyer, to the extent permitted by applicable Law and the terms of the
Non-Assignable Assets, at Buyer’s expense, to perform all the obligations and
receive all the benefits of Seller under the Non-Assignable Assets. Buyer agrees
to indemnify and hold Seller and its Affiliates, agents, successors and assigns
harmless from and against any and all Liabilities and Damages based upon,
arising out of or relating to Buyer’s performance of, or failure to perform
obligations under the Non-Assignable Assets.

(b)       Subject to Section 1.5 hereof, Buyer understands and agrees that it is
solely Buyer’s responsibility to obtain any and all Operating Agreements
necessary to operate and support the business located at the Property from and
after the Closing Date, including any replacement software license agreements
for the software which would replace the Excluded Software. Subject to the terms
and conditions hereof, Buyer shall be responsible for obtaining new licenses and
permits for the operation of the Property. Except as set forth in Sections
1.1(d), (h) and (i) hereof, no licenses or permits will be transferred by Seller
in connection with the sale of the Property. Buyer understands and agrees that
the assignment of certain Contracts as contemplated hereunder may require the
delivery by Buyer of certain deposits to the third parties that are party to
such Contracts and that Buyer shall be responsible for the timely delivery of
such deposits in accordance with requirements of such Contracts with such third
parties.

ARTICLE II

 

PURCHASE PRICE AND DEPOSIT 

 

Section 2.1

Purchase Price

Upon the terms, and subject to the satisfaction or, if permissible, waiver of
the conditions of this Agreement, in consideration for Contract Transactions, at
the Closing, Buyer shall deliver or cause to be delivered by electronic transfer
of immediately available funds to an account designated by Seller (A) an amount
in cash equal to $316,000,000 (the “Base Purchase Price”), PLUS OR MINUS (B) the
Working Capital Adjustment, if any, as provided for in Sections 2.4 and 2.5
hereof, MINUS (C) the EBITDA Adjustment, if any, as provided for in Sections 2.6
and 2.7, MINUS (D) the CapEx Purchase Price Adjustment, if any, as provided for
in Section 7.4, (collectively, the “Purchase Price”). At Closing, in lieu of the
final full Working Capital Adjustment and EBITDA Adjustment, the amount of the
Purchase Price to be delivered or caused to be delivered by Buyer at such time
shall be calculated using (i) the Initial Working Capital Adjustment as
determined in accordance with Section 2.4 hereof, with subsequent final
adjustment as provided for in Section 2.5(c) hereof and (ii) the Initial EBITDA
Adjustment as determined in accordance with Section 2.6 hereof, with subsequent
final adjustment as provided for in Section 2.7(c). For the avoidance of doubt,
in calculating the Purchase Price, if the Working Capital Adjustment or Initial
Working Capital Adjustment, as applicable, shall (i) be a positive number then
the amount thereof shall be added to the Base Purchase Price or (ii) be a
negative number then the amount thereof shall be subtracted from the Base
Purchase Price.

 

 

7

 

--------------------------------------------------------------------------------



 

 

Section 2.2

Deposit

(a)       Simultaneously with the execution and delivery of this Agreement,
Buyer deposited an amount in cash equal to $15,000,000 (such amount, including
the interest accrued thereon, the “Deposit”) with Fidelity National Title
Insurance Company, (the “Escrow Agent”) pursuant to the escrow agreement
executed and delivered by Seller, Buyer and the Escrow Agent as of the date
hereof, which is annexed hereto as Exhibit A (the “Deposit Escrow Agreement”).

(b)       In the event of any inconsistency between the terms and provisions of
the Deposit Escrow Agreement and the terms and provisions of this Agreement, the
terms and provisions of this Agreement shall control, absent an express written
agreement between the parties hereto to the contrary which acknowledges this
Section 2.2(b).

 

 

Section 2.3

[Intentionally Omitted]

 

 

Section 2.4

Initial Working Capital Adjustment

At least five (5) Business Days prior to the Closing Date, Seller shall deliver
to Buyer a statement of Working Capital of the business conducted at the
Property substantially in the form of the Detailed Balance Sheet (the
“Pre-Closing Working Capital Statement”), which shall be calculated in
accordance with the working capital calculation example set forth on Section 2.4
of the Seller Disclosure Letter. The Pre-Closing Working Capital Statement shall
be prepared in accordance with GAAP and on a basis consistent with the
accounting policies, practices, procedures and principles used in preparing the
Detailed Balance Sheet. The Pre-Closing Working Capital Statement will contain a
good faith estimate, set forth in reasonable detail, of the amount of Working
Capital of the business conducted at the Property as of the Closing Date (the
“Pre-Closing Working Capital”). Seller and Buyer each shall bear its own
expenses in the preparation and review of the Pre-Closing Working Capital
Statement. The “Initial Working Capital Adjustment” (which may be a positive or
negative number) shall equal (i) if the Pre-Closing Working Capital is greater
than the Working Capital Benchmark, the positive number that is the amount of
such excess (which shall be added to the Base Purchase Price pursuant to Section
2.1), and (ii) if the Pre-Closing Working Capital is less than the Working
Capital Benchmark, the negative number that is the amount of such difference
(which shall be subtracted from the Base Purchase Price pursuant to Section
2.1). On or about the Closing Date, Seller shall conduct a cash count and a drop
of approximately ten percent (10%) of the gaming device “hoppers” and Seller
shall provide reasonable advance notice to Buyer thereof and a Representative of
Buyer may, subject to applicable Gaming Laws, if any, be present to observe such
cash count and hopper drop if it so elects. Such cash count and hopper drop
(with the drop for one hundred percent (100%) of such hoppers being derived from
such ten percent (10%) drop) shall be used in the preparation of the Working
Capital Statement.

 

 

Section 2.5

Final Working Capital Adjustment

(a)       As soon as reasonably practicable following the Closing Date, but in
no event more than sixty (60) days after the Closing Date, Buyer shall cause to
be prepared and delivered to Seller a statement of Working Capital of the
business conducted at the Property substantially in the form of the Pre-Closing
Working Capital Statement and the Detailed Balance Sheet (the “Working Capital
Statement”). The Working Capital Statement shall be prepared in accordance with
GAAP and on a basis consistent with the accounting policies, practices,
procedures and

 

 

8

 



--------------------------------------------------------------------------------



principles used in preparing the Detailed Balance Sheet, and shall be calculated
in accordance with the working capital calculation example set forth on Section
2.4 of the Seller Disclosure Letter. The Working Capital Statement will set
forth, in reasonable detail, the amount of Working Capital of the business
conducted at the Property as of the Closing Date (the “Closing Date Working
Capital”). Notwithstanding any provision of this Agreement to the contrary,
Buyer shall provide reasonable advance notice to Seller of any cash counts and
physical inventories that will be taken for preparation of the Working Capital
Statement and, subject to applicable Gaming Laws, if any, a Representative of
Seller may be present to observe such cash counts and physical inventories if
Seller so elects. Seller and Buyer each shall bear its own expenses in the
preparation and review of the Working Capital Statement. Subject to applicable
Law, Seller will use commercially reasonable efforts to cooperate with Buyer in
connection with the preparation of the Working Capital Statement and the
calculation of Closing Date Working Capital, and will provide Buyer with
reasonable access to any of Seller’s records not otherwise available to Buyer as
a result of the transactions contemplated by this Agreement, to the extent
reasonably related to the preparation of the Working Capital Statement and the
calculation of Closing Date Working Capital.

(b)       Notwithstanding any provision in this Article II to the contrary, in
preparing the Working Capital Statement, the following provisions shall be
observed.

(i)        As of the Closing, all real and personal property Taxes and similar
ad valorem obligations related to the Purchased Assets for Tax periods beginning
before and ending after the Closing Date shall be prorated separately on a per
diem basis as of the Closing Date using the latest available rates and
assessments, and Seller shall be responsible for Seller’s proportionate share of
its property Taxes and similar ad valorem obligations (which shall be determined
on a per diem basis from the beginning of the relevant Tax period through the
day prior to the Closing Date), provided, however, that with the exception of
the foregoing and the Pre-Closing Tax Liabilities and subject to Buyer’s
indemnity rights under Article X, all Taxes becoming a Lien on any of the
Purchased Assets on or after the Closing Date or which become due and payable on
or after the Closing Date shall be paid solely by Buyer.

(ii)       Utility (which shall include water, gas, electric, sewer, fuel and
the like) meters shall be read, to the extent that the utility company will do
so, during the daylight hours on the Closing Date (or as near as practicable
prior thereto), with charges to that time paid by Seller and charges thereafter
paid by Buyer. Prepaid utility charges shall be prorated on a per diem basis
based upon the last available invoice therefor as of the Closing, and Buyer
shall pay Seller for Buyer’s prorated share thereof (which shall be determined
on a per diem basis from the Closing to the end of the relevant period). Charges
for utilities which are un-metered, or the meters for which have not been read
on the Closing Date, will be prorated between Buyer and Seller as of the
Transfer Time.

(c)       If Seller shall disagree with the calculation of Closing Date Working
Capital or any element of the Working Capital Statement relevant thereto, it
shall, within fifteen (15) Business Days after its receipt of the Working
Capital Statement, notify Buyer of such disagreement in writing, setting forth
in reasonable detail the particulars of such disagreement. In connection
therewith and subject to applicable Law, Buyer will provide Seller reasonable

 

 

9

 



--------------------------------------------------------------------------------



access to all of Buyer’s and the Property’s records not otherwise available to
Seller as a result of the transactions contemplated by this Agreement, to the
extent reasonably related to Seller’s review of the Working Capital Statement
and the calculation of Closing Date Working Capital. In the event that Seller
does not provide such notice of disagreement within such fifteen (15) Business
Day period, Seller shall be deemed to have accepted the Working Capital
Statement and the calculation of the Closing Date Working Capital delivered by
Buyer. In the event any such notice of disagreement is timely provided, Buyer
and Seller, in conjunction with their respective independent accounting firms,
shall use commercially reasonable efforts for a period of fifteen (15) Business
Days (or such longer period as they may mutually agree) to resolve any
disagreements with respect to the calculation of Closing Date Working Capital.
If, at the end of such period, they are unable to resolve such disagreements,
then KPMG or an independent accounting firm of recognized national standing with
no existing relationship with either party that is mutually agreed upon by Buyer
and Seller (the “Auditor”) shall resolve any remaining disagreements. The
Auditor shall determine as promptly as practicable whether the Working Capital
Statement was prepared in accordance with the standards set forth in this
Agreement and, only with respect to the disagreements submitted to the Auditor,
whether and to what extent (if any) Closing Date Working Capital requires
adjustment. The Auditor shall promptly deliver to Buyer and Seller its
determination in writing, which determination shall be made subject to the
definitions and principles set forth in this Agreement, and shall be (i)
consistent with either the position of Seller or Buyer or (ii) between the
positions of Seller and Buyer. The fees and expenses of the Auditor shall be
borne by Buyer and Seller in proportion to the degree to which the Closing Date
Working Capital differs from the amount of Working Capital proposed by the
payer. The determination of the Auditor shall be final, binding and conclusive
for purposes of this Agreement and not subject to any further recourse by Buyer
or Seller under any provision hereof, including Article X. The date on which
Closing Date Working Capital is finally determined in accordance with this
Section 2.5 is hereinafter referred to as the “Determination Date”.

(d)       Within ten (10) Business Days of the Determination Date, the amount
(which may be a positive or negative number) equal to (i) the Closing Date
Working Capital MINUS (ii) the Pre-Closing Working Capital (the “Final Working
Capital Adjustment”) shall be paid in cash by wire transfer of immediately
available funds from Buyer to Seller (if the Final Working Capital Adjustment is
a positive amount), or from Seller to Buyer (if the Final Working Capital
Adjustment is a negative amount).

 

 

Section 2.6

Initial EBITDA Adjustment

(a)       At least five (5) Business Days prior to the Closing Date, Seller
shall deliver to Buyer a statement of EBITDA of the business conducted at the
Property for the twelve full-month period last completed prior to the Closing
Date, substantially in the form of the Detailed EBITDA Sheet (the “Pre-Closing
EBITDA Statement”), which shall be calculated in accordance with the EBITDA
calculation example set forth on Section 2.6 of the Seller Disclosure Letter.
The Pre-Closing EBITDA Statement shall be prepared on a basis consistent with
the accounting policies, practices, procedures and principles used in preparing
the Detailed EBITDA Sheet, and each component thereof shall be calculated in
accordance with GAAP. The Pre-Closing EBITDA Statement will contain a good faith
estimate, set forth in reasonable detail, of the amount of EBITDA of the
business conducted at the Property for the twelve full-month period

 

 

10

 

--------------------------------------------------------------------------------



last completed prior to the Closing Date (the “Pre-Closing EBITDA”). Seller and
Buyer each shall bear its own expenses in the preparation and review of the
Pre-Closing EBITDA Statement. The “Initial EBITDA Adjustment” shall equal (i)
zero, if Pre-Closing EBITDA is equal to or greater than the EBITDA Benchmark, or
(ii) the amount to be subtracted from the Base Purchase Price pursuant to the
following calculation, if Pre-Closing EBITDA is less than the EBITDA Benchmark:
for each $1,000,000 increment (if any) that the Pre-Closing EBITDA is less than
the EBITDA Benchmark, $5,000,000 shall be subtracted from the Base Purchase
Price pursuant to Section 2.1. For the avoidance of doubt, there shall be no
rounding, or partial adjustments, for amounts (if any) by which Pre-Closing
EBITDA is less than the EBITDA Benchmark in increments of less than $1,000,000.

 

 

Section 2.7

Final EBITDA Adjustment

(a)       As soon as reasonably practicable following the Closing Date, but in
no event more than sixty (60) days after the Closing Date, Buyer shall cause to
be prepared and delivered to Seller a statement of EBITDA of the business
conducted at the Property for the twelve full-month period last completed prior
to the Closing Date, substantially in the form of the Pre-Closing EBITDA
Statement and the Detailed EBITDA Sheet (the “EBITDA Statement”). The EBITDA
Statement shall be prepared on a basis consistent with the accounting policies,
practices, procedures and principles used in preparing the Detailed EBITDA
Sheet, and with each component determined in accordance with GAAP. The EBITDA
Statement will set forth, in reasonable detail, the amount of EBITDA of the
business conducted at the Property for the twelve full-month period last
completed prior to the Closing Date (the “Closing Date EBITDA”). Seller and
Buyer each shall bear its own expenses in the preparation and review of the
EBITDA Statement. Subject to applicable Law, Seller will use commercially
reasonable efforts to cooperate with Buyer in connection with the preparation of
the EBITDA Statement and the calculation of Closing Date EBITDA, and will
provide Buyer with reasonable access to any of Seller’s records not otherwise
available to Buyer as a result of the transactions contemplated by this
Agreement, to the extent reasonably related to the preparation of the EBITDA
Statement and the calculation of Closing Date EBITDA.

 

(b)       If Seller shall disagree with the calculation of Closing Date EBITDA
or any element of the EBITDA Statement relevant thereto, it shall, within
fifteen (15) Business Days after its receipt of the EBITDA Statement, notify
Buyer of such disagreement in writing, setting forth in reasonable detail the
particulars of such disagreement. In connection therewith and subject to
applicable Law, Buyer will provide Seller reasonable access to all of Buyer’s
and the Property’s records not otherwise available to Seller as a result of the
transactions contemplated by this Agreement, to the extent reasonably related to
Seller’s review of the EBITDA Statement and the calculation of Closing Date
EBITDA. In the event that Seller does not provide such notice of disagreement
within such fifteen (15) Business Day period, Seller shall be deemed to have
accepted the EBITDA Statement and the calculation of the Closing Date EBITDA
delivered by Buyer. In the event any such notice of disagreement is timely
provided, Buyer and Seller, in conjunction with their respective independent
accounting firms, shall use commercially reasonable efforts for a period of
fifteen (15) Business Days (or such longer period as they may mutually agree) to
resolve any disagreements with respect to the calculation of Closing Date
EBITDA. If, at the end of such period, they are unable to resolve such
disagreements, then the Auditor shall resolve any remaining disagreements. The
Auditor shall determine as promptly as

 

 

11

 

--------------------------------------------------------------------------------



practicable whether the EBITDA Statement was prepared in accordance with the
standards set forth in this Agreement and, only with respect to the
disagreements submitted to the Auditor, whether and to what extent (if any)
Closing Date EBITDA requires adjustment. The Auditor shall promptly deliver to
Buyer and Seller its determination in writing, which determination shall be made
subject to the definitions and principles set forth in this Agreement, and shall
be (i) consistent with either the position of Seller or Buyer or (ii) between
the positions of Seller and Buyer. The fees and expenses of the Auditor shall be
paid one-half by Buyer and one-half by Seller The determination of the Auditor
shall be final, binding and conclusive for purposes of this Agreement and not
subject to any further recourse by Buyer or Seller under any provision hereof,
including Article X. The date on which Closing Date EBITDA is finally determined
in accordance with this Section 2.7 is hereinafter referred to as the “EBITDA
Determination Date”.

(c)       If the difference between the Closing Date EBITDA and the Pre-Closing
EBITDA causes a change in the Initial EBITDA Adjustment as calculated pursuant
to Section 2.6(a), then within ten (10) Business Days of the EBITDA
Determination Date, the amount of such subsequent change in the Initial EBITDA
Adjustment (the “Final EBITDA Adjustment”) shall be paid in cash by wire
transfer of immediately available funds from Seller to Buyer in accordance with
the calculations as set forth in Section 2.6(a).

ARTICLE III

 

[INTENTIONALLY OMITTED]

ARTICLE IV

 

CLOSING

Section 4.1   Closing.   Unless this Agreement is earlier terminated pursuant to
Article IX hereof, the closing of the transactions contemplated by this
Agreement, including the purchase and sale of the Purchased Assets (the
“Closing”), shall take place on the third Business Day following satisfaction or
waiver of the conditions set forth in Article VIII hereof (other than those
conditions that by their nature are to be satisfied or waived at the Closing,
but subject to their satisfaction or waiver at the Closing) (the “Target Closing
Date”), at 10:00 a.m., New York City time, at the offices of Weil, Gotshal &
Manges LLP located at 767 Fifth Avenue, New York, New York 10153, unless another
time or place is agreed to by the parties, provided that if all the conditions
set forth in Section 8.1 and Section 8.3 hereof (other than Section 8.3(d)) are
satisfied or waived, Buyer may, upon written notice to Seller, elect to delay
the Closing Date to a date no later than the earlier of (a) the twenty first
(21st) day after the Target Closing Date and (b) the Outside Date (the date on
which the Closing takes place being referred to herein as the “Closing Date”).
Notwithstanding the foregoing, for the purposes of the Working Capital
Adjustment and prorations contemplated hereby, the Closing shall be deemed to
occur at the Transfer Time.

                   Section 4.2   Deliveries at Closing.  The following documents
will be executed and delivered, as applicable, by Buyer or Seller, as
applicable, at or prior to the Closing:

 

 

 

12

 

--------------------------------------------------------------------------------



 

(a)       Bill of Sale. Seller shall execute and deliver to Buyer, and Buyer
shall execute an acceptance of, a Bill of Sale substantially in the form
attached hereto as Exhibit B, conveying to Buyer (i) the Property, (ii) the
Acquired Personal Property, (iii) the Transferred Intellectual Property, (iv)
the Marina Database, (v) the Books and Records, (vi) any Seller Permits (and
pending applications therefor) included as Purchased Assets, to the extent
transferable by Law, and (vii) all cash, cash equivalents, or similar cash
items, in each case included in the Purchased Assets.

(b)       Assumed Contracts; Assumed Liabilities. Buyer and Seller shall execute
and deliver an Assignment and Assumption Agreement - Assumed Contracts and
Assumed Liabilities substantially in the form attached hereto as Exhibit C, to
transfer the Assumed Liabilities, Assumed Contracts (including licenses for
Assumed Software) and Transferred Employee Records to Buyer, and Buyer agrees to
execute and deliver such other assumption agreements or other documents
reasonably required by any Person (in such form as is reasonably acceptable to
Buyer) to effectuate the assumption of the Assumed Liabilities.

(c)       Purchase Price. Buyer shall deliver or cause to be delivered to
Seller, in the amount of the Purchase Price (less the amount of the Deposit)
pursuant to Section 2.1 hereof, cash in immediately available funds by
electronic transfer.

(d)       Closing Escrow Agent. If either Buyer or Seller so requests, Buyer,
Seller and the Escrow Agent shall execute and deliver, not later than two (2)
Business Days prior to the Closing, a closing escrow agreement (in form and
substance reasonably acceptable to Buyer, Seller and the Escrow Agent),
providing for the appointment and responsibilities of such Escrow Agent with
respect to implementation of the Closing.

(e)       Buyer Certificates. Buyer shall deliver to Seller the certificates
required by Sections 8.3(b) and (c) hereof.

(f)        Seller Certificates. Seller shall deliver to Buyer the certificates
required by Sections 8.2(a) and (b) hereof.

(g)       Non-Foreign Affidavit. Seller (and/or the appropriate Affiliate of
Seller) shall execute and deliver a certificate of non-foreign status that
complies with Treasury Regulation Section 1.1445-2(b).

(h)       Seller’s Affidavit to Title Insurer. Seller shall execute and deliver
to the Title Insurer an affidavit from Seller in the form delivered by the Title
Insurer, which form shall be reasonably acceptable to Seller.

(i)        Transfer of Guest Safe Deposit Items. Buyer and Seller shall confirm
the transfer of guest safe deposit box contents and the contents of the main
safe controlled by Seller belonging to guests of the Property (excluding safes
located in guest rooms) by executing and delivering a confirmation of transfer
of guest items in form and substance as is customary for similar transactions.

 

 

13

 

--------------------------------------------------------------------------------



(j)        Transfer of Inventoried Vehicles. Buyer and Seller shall confirm the
transfer of Inventoried Vehicles by executing and delivering a confirmation of
transfer of Inventoried Vehicles in form and substance as is customary for
similar transactions.

(k)       Transfer of Guest Baggage. Buyer and Seller shall confirm the transfer
of guest baggage entrusted to Seller by executing and delivering a confirmation
of transfer of guest baggage in form and substance as is customary for similar
transactions.

(l)        Vehicle Titles. Seller shall execute and deliver to Buyer
certificates of titles, endorsed for transfer to Buyer, for its
Passenger/Delivery Vehicles along with a bill of sale for Passenger/Delivery
Vehicles in form and substance as is customary for similar transactions.

(m)      Assignment of Leases. Seller and Buyer shall each execute and deliver
an assignment of leases with respect to the Leases in form and substance as is
customary for similar transactions.

(n)       Bargain and Sale Deed. Seller shall execute and deliver to Buyer, and
Buyer shall accept, a bargain and sale deed with covenants against grantor's
acts in form and substance as is customary for similar transactions conveying to
Buyer all of Seller’s right, title and interest in its Land, Fixtures and the
Property (excluding any leased Land subject to the Marina Lease), in proper form
for recording, free and clear of Encumbrances, except for Permitted
Encumbrances.

                (o)       [Intentionally Omitted.]

 

(p)       Reservations/Gift Certificates. Seller shall deliver to Buyer a
schedule (which may be in electronic form) of (i) all reservations and other
agreements required to be honored by Buyer pursuant to Section 7.12(a) hereof
and (ii) all outstanding gift certificates, the Liability therefor which is to
be transferred to Buyer.

(q)       Marina Database. Seller shall deliver to Buyer a copy of the Marina
Database, which shall be in the format set forth on Exhibit E attached hereto.

                (r)        [Intentionally Omitted]

 

(s)       Assumption of Progressive Post-Closing Slot Machine Liabilities. Buyer
shall execute and deliver an assumption of post-closing progressive slot machine
liabilities in form and substance as is customary in similar transactions.

(t)        Tax Returns. Seller shall deliver to Buyer copies of all Tax Returns
(including supporting schedules) for sales and use Taxes, payroll Taxes,
property Taxes and casino gross revenue Taxes, in each case relating to the
Purchased Assets, for all open years.

(u)       Litigation Settlement and Release Documents. Buyer, Buyer Affiliate,
Seller and Parent, and any of their respective affiliates that are party
thereto, shall execute and deliver, and Buyer shall cause all other defendants
and parties to the litigation referred to in the Litigation Settlement and
Release Documents (defined below) to execute and deliver, at (and subject to and
effective as of) the Closing, the litigation settlement and release documents in
the forms attached hereto as Exhibit F (the “Litigation Settlement and Release
Documents”).

 

14

 

--------------------------------------------------------------------------------



(v)       Assignment of Transferred Intellectual Property. Seller shall deliver
duly executed instruments of assignment with respect to the Transferred
Intellectual Property set forth on Section 5.5(a)(i) of the Seller Disclosure
Letter, which instruments are, as to registered United States trademarks and
service marks, in the form attached as Exhibit G, and otherwise are in form and
substance reasonably acceptable to Buyer.

(w)      Other Documents. Each party shall deliver any other documents,
instruments or agreements which are reasonably requested by the other party that
are reasonably necessary to consummate the transactions contemplated hereby and
have not previously been delivered.

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer with respect to the Purchased Assets and
the Assumed Liabilities, except as set forth herein and in the Disclosure Letter
delivered by Seller to Buyer on the date of this Agreement (the “Seller
Disclosure Letter”), as follows (it being agreed and understood by the parties
hereto that, notwithstanding anything else contained in this Agreement, Seller
is (i) except to the extent otherwise provided in the representations and
warranties contained in Sections 5.1, 5.2 and 5.12 and 5.17 hereof, making
representations or warranties only with respect to the Property, the Purchased
Assets and the Assumed Liabilities and (ii) making no representations or
warranties with respect to the Other Assets or the Other Property):

                   Section 5.1  Organization of Seller.  Seller is a limited
liability company duly organized and validly existing under the laws of the
State of New Jersey and has all requisite power and authority to carry on its
business as now being conducted. Seller is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary, except where the failure to be
so qualified, licensed or in good standing would not have a Property Material
Adverse Effect. Seller does not have any Subsidiaries.

 

 

Section 5.2

Authority; No Conflict; Required Filings and Consents

(a)       Seller has all requisite power and authority to enter into this
Agreement and the other agreements contemplated hereby and to consummate the
transactions that are contemplated by this Agreement and the other agreements
contemplated hereby. The execution and delivery of this Agreement and the other
agreements contemplated hereby by Seller and the consummation by Seller of the
transactions that are contemplated by this Agreement and the other agreements
contemplated hereby have been duly authorized by all necessary action on the
part of Seller. This Agreement and the Deposit Escrow Agreement have been, and
the other agreements contemplated hereby have been, or will be at Closing, as
applicable, duly executed and delivered by Seller, and assuming this Agreement,
the Deposit Escrow Agreement, and the other agreements contemplated hereby
constitute, or will constitute at Closing, as applicable, the valid and binding
obligation of the other parties hereto, this Agreement and the Deposit Escrow
Agreement and the other agreements contemplated hereby constitute, or will
constitute at Closing, as applicable, the valid and binding obligations of
Seller, enforceable against Seller in

 

15

 

--------------------------------------------------------------------------------



accordance with their respective terms, subject, as to enforcement, to (i)
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereinafter in effect affecting creditors’ rights generally and (ii)
general principles of equity (the “Bankruptcy and Equity Exception”).
 

(b)       The execution and delivery of this Agreement by Seller does not, and
the consummation by Seller of the transactions that are contemplated by this
Agreement will not, (i) conflict with, or result in any violation or breach of,
any provision of the organizational documents of Seller or Parent, (ii) except
as set forth in Section 5.2 of the Seller Disclosure Letter, result in any
violation or breach of, or constitute (with or without notice or lapse of time,
or both) a default (or give rise to a right of acceleration of any material
obligation of Seller or Parent or loss of any material benefit to Seller or
Parent) under, any of the terms, conditions or provisions of any material bond,
mortgage, indenture, Material Assumed Contract, Lease, or other material
Contract or obligation to which Seller or Parent is a party or by which Seller,
Parent or any of their respective properties or assets may be bound, or (iii)
except as set forth in Section 5.2(b) of the Seller Disclosure Letter and
subject to the governmental filings and other matters referred to in Section
5.2(c) hereof, contravene, conflict with, or result in a violation of any of the
terms or requirements of any Law or judgment, or give any Governmental Entity
the right to revoke, cancel or terminate any governmental or regulatory permit,
concession, franchise or license, in each case applicable to Seller, Parent or
any of their respective properties or assets, other than, in the case of clauses
(ii) and (iii), for such violations, breaches, defaults, accelerations, losses,
contraventions, conflicts, revocations, cancellations or terminations that would
not reasonably be expected to have a Property Material Adverse Effect.

(c)       Except as set forth in Section 5.2(c) of the Seller Disclosure Letter,
no consent, approval, order or authorization of, or registration, declaration or
filing with, any court, administrative agency, commission, Gaming Authority or
other governmental authority or instrumentality (a “Governmental Entity”) is
required by or with respect to Seller in connection with the execution and
delivery of this Agreement by Seller or the consummation by Seller of the
transactions that are contemplated hereby, except for (i) the filing of the
pre-merger notification report under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR Act”), (ii) any approvals or filing
of notices required under the Gaming Laws, (iii) such consents, approvals,
orders, authorizations, permits, filings, declarations or registrations related
to, or arising out of, compliance with statutes, rules or regulations regulating
the consumption, sale or serving of alcoholic beverages or the renaming or
re-branding of the operations at the Property, and (iv) such other filings,
consents, approvals, orders, authorizations, permits, registrations and
declarations (A) required of or by Buyer or any of its Affiliates or key
employees (including under the Gaming Laws) or (B) the failure of which to
obtain would not be material to the operation and support of the business
located at the Property.

                     Section 5.3  Financial Statements.  Section 5.3(i) of the
Seller Disclosure Letter contains a copy of the audited balance sheets,
statements of income and cash flow statements relating to the business conducted
at the Property for the twelve (12) month periods ended December 31, 2006 and
December 31, 2007, as well as the unaudited balance sheet and statements of
income and cash flow statements relating to the business conducted at the
Property for the three months ended March 31, 2007 and March 31, 2008
(collectively, the “Financial Information”). Except as noted therein (and
except, with respect to the unaudited quarterly

 

16

 

--------------------------------------------------------------------------------



financial statements, for normal period end adjustments and the lack of
footnotes), the Financial Information was prepared in accordance with GAAP
(except as may be indicated in the notes to such financial statements) and
fairly present in all material respects the financial position of the business
conducted at the Property as of their respective dates. Notwithstanding the
foregoing, Buyer acknowledges that such Financial Information was prepared by
Seller or its Affiliates for internal purposes, reflects allocation of some but
not necessarily all costs incurred by Affiliates of Seller for its benefit, and
that no representation or warranty is made that Buyer will be able to operate
the Property for the costs reflected in the Financial Information. The audited
balance sheet as of December 31, 2007 included in the Financial Information is
referred to herein as the “Balance Sheet.”

               Except as noted therein (and except, with respect to the
unaudited quarterly financial statements, for normal period end adjustments and
the lack of footnotes), the Quarterly Financials and the Seller 2008 Audited
Financials delivered pursuant to Section 7.23 will have been prepared in
accordance with GAAP (except as may be indicated in the notes to such financial
statements) and fairly present in all material respects the financial position
of the business conducted at the Property as of their respective dates, and will
be prepared on a consistent basis with Seller’s past practice and the financial
statements previously delivered by Seller, including, for the avoidance of
doubt, with respect to the allocations contained therein. Notwithstanding the
foregoing, Buyer acknowledges that such Quarterly Financials and Seller 2008
Audited Financials will have been prepared by Seller or its Affiliates for
internal purposes, may reflect allocation of some but not necessarily all costs
incurred by Affiliates of Seller for its benefit (which allocation shall be
consistent with prior financial statements delivered by Seller), and that no
representation or warranty is made that Buyer will be able to operate the
Property for the costs reflected in such Quarterly Financials and Seller 2008
Audited Financials.

                Section 5.4  No Undisclosed Liabilities.  Except for (i)
Liabilities reflected or reserved against in the Financial Information or the
notes thereto, (ii) Excluded Liabilities, (iii) Liabilities incurred in the
Ordinary Course of Business, (iv) Liabilities that are not Assumed Liabilities
and (v) Liabilities that would not reasonably be expected to have a Property
Material Adverse Effect, Seller has no Liabilities with respect to the operation
and support of the business located at the Property that would have been
required to be reflected in, reserved against or otherwise described in the
Balance Sheet or the notes thereto in accordance with GAAP.

 

                 Section 5.5  Intellectual Property. 

 

                 (a)       Section 5.5(a)(i) of the Seller Disclosure Letter
lists all (i) trademark and service mark registrations and applications, patents
and patent applications, copyright registrations and web domain urls that are
included in the Transferred Intellectual Property, and (ii) trademark, service
mark and trade name license agreements that are included in the Transferred
Intellectual Property. Seller owns or possesses adequate, valid and enforceable
rights to use the Transferred Intellectual Property required to be listed on
Section 5.5(a)(i) of the Seller Disclosure Letter and, to the knowledge of
Seller, owns or possesses adequate, valid and enforceable rights to use all
other Transferred Intellectual Property, in each case,in connection with
theoperation and support of the business located at the Property. Except as set
forth in Section 5.5(a)(ii) of the Seller Disclosure Letter, the execution,
delivery and performance of this Agreement and the other agreements contemplated

 

 

17

 



--------------------------------------------------------------------------------



hereby, and the consummation of the transactions contemplated hereby and
thereby, will not result in a material loss or impairment of, or give rise to
any right of any third Person to terminate a material right of Seller or its
Affiliates to own or use, the Transferred Intellectual Property (including
Assumed Software), except for such losses, impairments or rights of termination
that would not reasonably be expected to have a Property Material Adverse
Effect.

(b)       Except as set forth in Section 5.5(b) of the Seller Disclosure Letter,
(i) to the knowledge of Seller, Seller and its Affiliates have not infringed,
misappropriated, diluted or otherwise violated any Intellectual Property rights
of any Person in the operation of the business conducted at the Property or in
the use of the Transferred Intellectual Property; and (ii) neither Seller nor
any of its Affiliates has received any written charge, complaint, claim, demand,
or notice during the two (2) years preceding the date of this Agreement
(including, for the avoidance of doubt, any such charge, complaint, claim,
demand or notice that was first asserted prior to the two (2) years preceding
the date of this Agreement, and then was reasserted, whether or not in writing,
during the two (2) years preceding the date of this Agreement) alleging any such
infringement, misappropriation, dilution or other violation. Notwithstanding
anything to the contrary in this Agreement, no representation or warranty is
made with respect to any infringement, misappropriation, dilution or other
violation of any Intellectual Property rights of any Person by Seller or its
Affiliates, other than in this Section 5.5(b).

(c)       Except as set forth in Section 5.5(c) of the Seller Disclosure Letter,
(i) to the knowledge of Seller, no Person is infringing, misappropriating,
diluting or otherwise violating any rights of Seller or its Affiliates in the
Transferred Intellectual Property; and (ii) neither Seller nor any of its
Affiliates has made or asserted any written charge, complaint, claim, demand or
notice against any Person during the two (2) years preceding the date of this
Agreement (including, for the avoidance of doubt, any such charge, complaint,
claim, demand or notice that was first asserted prior to the two (2) years
preceding the date of this Agreement, and then was reasserted, whether or not in
writing, during the two (2) years preceding the date of this Agreement) alleging
any such infringement, misappropriation, dilution or other violation.

                  Section 5.6  Agreements, Contracts and Commitments.  Copies of
the Assumed Contracts as of the date of this Agreement (other than purchase
orders entered into in the Ordinary Course of Business, Contracts that are
cancelable on thirty (30) days’ or less notice, and any Contract involving a
total remaining commitment of less than $100,000) have been made available to
Buyer and a list of such Assumed Contracts is included in Section 12.1(a) of the
Seller Disclosure Letter. Each Material Assumed Contract is valid and binding
upon Seller and, to Seller’s knowledge, all other parties thereto (in each case,
subject to the Bankruptcy and Equity Exception), and there is no breach or
violation by Seller of, or default by Seller under, the Material Assumed
Contracts (and no event has occurred with respect to Seller which, with notice
or lapse of time or both, would constitute a breach or violation by Seller of,
or default by Seller under, the Material Assumed Contracts) and, to Seller’s
knowledge, there is no breach or violation by any other Person of, or default by
any other Person under, the Material Assumed Contracts, in each case under this
sentence, except for failures to be valid and binding, or breaches, violations
or defaults, that would not reasonably be expected to have a Property Material
Adverse Effect.

 

 

18

 

--------------------------------------------------------------------------------

                 

                 Section 5.7  Litigation; Orders.  Except as set forth in
Section 5.7 of the Seller Disclosure Letter, as of the date of this Agreement,
(a) there are no Legal Proceedings pending (or, to Seller’s knowledge,
threatened) against Seller or any of its Affiliates, or to which Seller or any
of its Affiliates is otherwise a party, in each case, relating to the business
conducted at the Property or any of the Purchased Assets which, if adversely
determined, (i) would reasonably be expected to result in a liability for Seller
or any of its Affiliates in excess of $400,000 or (ii) could reasonably be
expected to prevent or materially delay Seller from completing any of the
transactions contemplated by this Agreement; and (b) neither Seller nor any of
its Affiliates is subject to any Order relating to the business conducted at the
Property or any of the Purchased Assets, except to the extent the same (i) would
not reasonably be expected to result in a liability for Seller or any of its
Affiliates in excess of $400,000, or (ii) would not reasonably be expected to
have a material adverse effect on the ability of Seller to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

 

 

Section 5.8

Environmental Matters

(a)       Except as set forth in Section 5.8 of the Seller Disclosure Letter,
and except as would not reasonably be expected to have a Property Material
Adverse Effect:

 

(i)        With respect to the Property, Seller is in compliance with
Environmental Law, which compliance includes obtaining, maintaining and
complying with all permits, licenses and or authorizations required by
Environmental Laws.

(ii)       There are no pending or, to the knowledge of Seller, threatened in
writing claims or Legal Proceedings against the Property or Seller with respect
to the Property alleging noncompliance with or liability under any Environmental
Law.

(iii)      To Seller’s knowledge, no investigation is pending or threatened
against the Property or Seller with respect to the Property relating to the
Release of Hazardous Materials or the violation of Environmental Laws.

(iv)      To Seller’s knowledge, there have been no Releases of Hazardous
Materials at, on or under the Property of types or in quantities or locations
that would reasonably be expected to require the owner or operator of the
Property to undertake remedial action pursuant to Environmental Law.

(v)       There are no Hazardous Materials stored, used, handled, manufactured,
generated or otherwise located at, in, on or under the Property or transported
to or from the Property except for such quantities and types of Hazardous
Materials reasonably required for the construction, operation or maintenance of
the Property and that are stored, used, handled, manufactured, generated,
located or transported in compliance with Environmental Laws.

(b)       No filing or approval pursuant to the New Jersey Industrial Site
Recovery Act is required for the completion of the transactions contemplated by
this Agreement.

(c)       This Section 5.8 (and Section 5.9(a), to the extent related to any
Seller Permits required pursuant to Environmental Law) represent the sole and
exclusive representations and

 

 

19

 



--------------------------------------------------------------------------------



 

warranties of Seller regarding environmental matters, Environmental Laws,
Hazardous Materials or Releases. 

 

Section 5.9

Permits; Compliance with Laws

(a)       Seller holds all material permits, registrations, findings of
suitability, licenses, variances, exemptions, certificates of occupancy, orders
and approvals of all Governmental Entities (including authorizations under
Gaming Laws) necessary to conduct the business and operations at the Property as
presently conducted (the “Seller Permits”), each of which is in full force and
effect in all material respects. To Seller’s knowledge, no event has occurred
which permits or is reasonably likely to result in, or upon the giving of notice
or passage of time, or both, would permit or would be reasonably likely to
result in, revocation, non-renewal, modification, suspension, limitation or
termination of any Seller Permit that currently is in effect, except where such
revocation, non-renewal, modification, suspension, limitation or termination
would not reasonably be expected to have a Property Material Adverse Effect.

(b)       To Seller’s knowledge, except as would not reasonably be expected to
have a Property Material Adverse Effect, each of Seller’s directors, officers,
and Persons performing management functions similar to officers, with respect to
the operation and support of the business conducted at the Property, hold all
material permits, registrations, findings of suitability, licenses, variances,
exemptions, orders and approvals of all Governmental Entities (including
authorizations under Gaming Laws) necessary for their conduct of the business
and operations conducted at the Property.

(c)       The business conducted by Seller at the Property is not being
conducted in violation of any applicable Law of any Governmental Entity
(including any Gaming Laws), except for any such violation as would not
reasonably be expected to have a Property Material Adverse Effect. No
representation or warranty is made with respect to that the creation or use of
the Marina Database in the business conducted by Seller at the Property does not
violate any applicable Law of any Governmental Entity (including any Gaming
Laws). Seller has not received a written notice of or been charged with the
violation of any Laws in connection with the business conducted by Seller at the
Property, except for any such violation as would not reasonably be expected to
have a Property Material Adverse Effect.

            Section 5.10  Labor Matters  Seller has provided or made available
to Buyer a list setting forth, as of a date not more than twenty (20) days prior
to the date of this Agreement, the following information for each Property
Employee, including each employee on leave of absence or layoff status: name,
job title (or positions held), date of hire, the current annual base salary (or
hourly rate) and most recent bonus paid, and vacation accrued. As of the date of
this Agreement, Seller is a party to the collective bargaining agreements listed
on Section 5.10 of the Seller Disclosure Letter (the “Collective Bargaining
Agreements”). Except as listed on Section 5.10 of the Seller Disclosure Letter,
as of the date of this Agreement: (i) Seller has not received notice of any
pending demands for arbitration under any such collective bargaining agreement
relating to the Property, except in each case as would not have a Property
Material Adverse Effect; (ii) there are no unfair labor practice charges,
complaints or petitions for elections pending against Seller before the National
Labor Relations Board, or any similar labor relations governmental bodies, or
for which Seller has received notice, except in each case as would not have a
Property

20



Material Adverse Effect; and (iii) there is no strike, slowdown, work stoppage
or lockout, or, to the knowledge of Seller, threat thereof, by or with respect
to any employees that work at the Property. 

 

Section 5.11

Employee Benefits

(a)       For the purposes of this Agreement, “Seller Benefit Plans” means: (i)
“employee benefit plans,” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder (“ERISA”); and (ii) employment, retention, compensation,
equity, bonus, stock option, stock purchase, restricted stock, incentive, fringe
benefit, profit-sharing, pension or retirement, deferred compensation, health,
medical, life insurance, disability, accident, salary continuation, severance,
accrued leave, vacation, sick pay, sick leave, supplemental retirement and
unemployment benefit plans, agreements, programs, arrangements, commitments
and/or practices (whether or not insured and whether or not written) which are
maintained, administered or contributed to by Seller, the Property or any ERISA
Affiliate, or which were maintained, administered or contributed to by Seller,
the Property or any ERISA Affiliate, or under or with respect to which Seller,
the Property or any ERISA Affiliate has any Liabilities. Section 5.11(a) of the
Seller Disclosure Letter sets forth a list of all Seller Benefit Plans which are
maintained, administered or contributed to by Seller, the Property or any ERISA
Affiliate for any Person performing substantially all of his or her services at
the Property (each, a “Property Employee”). For purposes of this Agreement,
ERISA Affiliate means any entity which is (or, at any relevant time, was)
considered one employer with Seller or the Property under Section 4001 of ERISA
or Section 414 of the Code (each, an “ERISA Affiliate”).

(b)       True and complete copies of the Seller Benefit Plans which are
maintained, administered or contributed to by Seller, the Property or an ERISA
Affiliate for any Property Emloyee (which shall include (i) each Seller Benefit
Plan and all amendments thereto, all plan descriptions and summary plan
descriptions for which Seller is required to prepare, file and distribute plan
descriptions and summary plan descriptions (including the most recent financial
or annual reports, if applicable), (ii) all summaries and descriptions furnished
to participants and beneficiaries for which a plan description or summary plan
description is not required, and (iii) all insurance policies purchased by or to
provide benefits under any Seller Benefit Plans), have been made available by
Seller to Buyer. The Trump Capital Accumulation Plan (“Seller’s 401(k) Plan”)
has been established and maintained in all material respects in accordance with
their respective terms and in compliance with all applicable Laws, including
ERISA and the Code. The Seller’s 401(k) Plan is qualified under Section 401(a)
of the Code and there are no facts or circumstances that would be reasonably
likely to adversely affect such qualification. With respect to the Seller 401(k)
Plan, (i) the most recent Internal Revenue Service determination letter, and
(ii) the most recently filed Annual Report on Form 5500 have been made available
by Seller to Buyer.

(c)       No Seller Benefit Plan has terms requiring assumption thereof by
Buyer. There are no Liabilities, breaches, violations or defaults under or with
respect to any Seller Benefit Plan that could subject the Property, Buyer or any
of Buyer’s employee benefit plans to any encumbrance, lien, tax, penalty or
other Liability (whether absolute or contingent).

 

 

21

 

--------------------------------------------------------------------------------







                 (d)       Section 5.11(d) of the Seller Disclosure Letter lists
all “multiemployer plans” as defined in Section 3(37) or 4001(a)(3) of ERISA
contributed to by Seller or to which Seller is required to contribute
(“Multiemployer Plans”). To the best of Seller’s knowledge: (i) no Multiemployer
Plan has been terminated; (ii) no Multiemployer Plan is in reorganization under
Section 4241 of ERISA, or is insolvent under Section 4245 of ERISA; (iii) no
proceeding has been initiated by any Person (including the Pension Benefit
Guaranty Corporation) to terminate a Multiemployer Plan; (iv) a mass withdrawal,
as defined in PBGC Regulation Section 4001.3with respect to such Multiemployer
Plan has not occurred; (v) there are no facts or circumstances that would be
reasonably likely to result in the termination, reorganization or mass
withdrawal of any Multiemployer Plan; and (vi) no Multiemployer Plan is
endangered, seriously endangered or critical status, as defined in Section 305
of ERISA or Section 432 of the Code.



                  (e)       No Seller Benefit Plans (excluding Multiemployer
Plans) are subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of
the Code.

 

 

Section 5.12

Brokers

Except for Merrill Lynch & Co., Inc. (the “Broker”), neither Seller nor any of
its Representatives or Affiliates have employed any broker, financial advisor or
finder or incurred any Liability for any brokerage fees, sales commissions or
finder’s fees in connection with the transactions contemplated by this
Agreement. Seller (or one of its Affiliates) shall be solely obligated to pay
the Broker any and all fees, commissions and finder fees in connection with this
transaction and Seller agrees to indemnify, defend and hold Buyer free and
harmless from and against any and all loss liability, cost damage and expense,
including reasonable attorneys’ fees in connection with any such fees owed to
the Broker. Notwithstanding anything herein to the contrary, the provisions of
this Section 5.12 shall survive the Closing or earlier termination of this
Agreement.

 

 

Section 5.13

Insurance

The insurance policies maintained by Seller or its Affiliates in respect of the
Property, each of which is set forth on Section 5.13 of the Seller Disclosure
Letter, insure against risks and liabilities customary in the hotel and casino
industry.

 

 

Section 5.14

Personal Property

Except for Permitted Encumbrances and Mechanics’ Liens, Seller has good and
valid title to, or a valid leasehold interest in, or other legal right to, all
material tangible personal property included in the Purchased Assets.
Notwithstanding anything contained in this Section 5.14, the representations
contained herein do not concern Intellectual Property, which is the subject of
the representations contained in Section 5.5 hereof.

 

 

Section 5.15

Condemnation Proceedings

There are no pending or, to Seller’s knowledge, threatened judicial proceedings
seeking to condemn the Property. Seller has not entered into any agreement in
lieu of condemnation therefor.

 

 

Section 5.16

Computer Software

The Assumed Software includesall computer software used in the operation of the
business located at the Property that, subject to Section 1.6, willbe available
for use by Buyer immediately after the Closing. Section 5.16 of the Seller
Disclosure Letter sets forth a true and correct list ofall other computer
software used in the operation and support of the business located at the
Property by Seller and its Affiliates, including Excluded Software, that is
material to the operation of the business located at the Property.

 

 

22

 

--------------------------------------------------------------------------------



 

Section 5.17

Taxes.

(a)       To the extent the Purchased Assets could be subject to, or Buyer could
be liable for, Taxes as a result of Seller’s or its Affiliates’ failure to
properly file any Tax Returns or pay or withhold any Taxes (i) Seller and its
Affiliates have timely filed, or there have been timely filed on Seller’s
behalf, all material Tax Returns required to be filed with the appropriate Tax
authorities (taking into account any extension of time to file granted or to be
obtained on behalf of Seller), and such returns are accurate in all material
respects, (ii) all Taxes payable by Seller and its Affiliates with respect to
such Tax Returns have been timely paid, and (iii) Seller and its Affiliates have
complied in all material respects with all applicable Laws relating to the
payment and withholding of material Taxes, and have duly and timely withheld and
paid over to the appropriate Tax authority all material amounts required to be
so withheld and paid under all applicable Laws.

(b)       Seller has not granted any extension of the statute of limitations for
the assessment or collection of Taxes with respect to the Purchased Assets.

 

(c)

Seller is not a “foreign person” within the meaning of Section 1445 of the Code.

 

 

Section 5.18

Buyer Representations and Warranties

Seller acknowledges and agrees that Buyer is not making any representations or
warranties whatsoever, express or implied, beyond those expressly given by Buyer
in Article VI hereof (as modified by the Buyer Disclosure Letter). Any claims
Seller may have for breach of representation or warranty shall be based solely
on the representations and warranties of Buyer set forth in Article VI hereof
(as modified by the Buyer Disclosure Letter). Seller further represents that
neither Buyer nor any of its Affiliates nor any other Person has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding Buyer or the transactions contemplated
by this Agreement in each case not expressly set forth in this Agreement, and
none of Buyer, any of its Affiliates or any other Person will have or be subject
to any liability to Seller or any other Person resulting from the distribution
to Seller or its representatives or Seller’s use of, any such information,
including any document or information in any form provided to Seller or its
representatives in connection with the transactions contemplated hereby;
provided, that notwithstanding the foregoing, no limitation in this Section 5.18
shall apply with respect to fraud or willful misconduct on the part of Buyer or
any of its Affiliates, or any of their respective directors, officers,
employees, agents or representatives.

 

 

Section 5.19

Assets

The sale of the Purchased Assets to Buyer pursuant to this Agreement will,
taking into account the Transitional Services Agreement and the other agreements
contemplated hereby (and assuming receipt of all Governmental Approvals,
including Gaming Approvals, and third party consents, approvals and
authorizations, necessary for Buyer and its Affiliates to operate and support
the business located at the Property), convey or otherwise provide to Buyer at
the Closing Date, all of the assets, properties and rights necessary to allow
Buyer immediately after the Closing to operate the business located at the
Property as operated as of the date hereof, in

 

 

23

 

--------------------------------------------------------------------------------



each case, other than the items set forth on Section 5.19 of the Seller
Disclosure Letter; provided, however, that nothing in this Section 5.19 shall be
deemed to constitute a representation or warranty as to the adequacy of the
amounts of cash or working capital (or the availability of the same).

 

 

Section 5.20

Potential Conflicts of Interest

Except as set forth on Section 5.20 of the Seller Disclosure Letter, none of
Seller or any of its Affiliates, nor to the knowledge of Seller, any executive
officer of Seller or any of its Affiliates: (i) owns, directly or indirectly,
any interest in (other than ownership of not more than five percent (5%) of the
equity held solely for investment purposes, of any Person that is listed on any
national securities exchange or regularly traded in the over-the-counter
market), or (ii) is an owner, sole proprietor, stockholder, partner, director,
officer, employee, consultant or agent of, any Person which is a material
lessor, lessee, customer, licensee or supplier of the operation of the business
located at the Property (other than purchases of “Trump” branded products, or
pursuant to arrangements on terms that would be obtained on an arms’ length
basis).

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller, except as set forth herein and in the
Disclosure Letter delivered by Buyer to Seller on the date of this Agreement
(the “Buyer Disclosure Letter”), as follows:

 

 

Section 6.1

Organization

Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of New Jersey and has all requisite
corporate power and authority to carry on its business as now being conducted.
Buyer is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the property owned, leased or operated by it or the
nature of the business conducted by it makes such qualification or licensing
necessary, except where the failure to be so qualified, licensed or in good
standing would not have a Buyer Material Adverse Effect.

 

 

Section 6.2

Authority; No Conflict; Required Filings and Consents

 

(a)       Buyer has all requisite power and authority to enter into this
Agreement and the other agreements contemplated hereby and to consummate the
transactions that are contemplated by this Agreement and the other agreements
contemplated hereby. The execution and delivery of this Agreement and the other
agreements contemplated hereby by Buyer and the consummation by Buyer of the
transactions that are contemplated by this Agreement and the other agreements
contemplated hereby have been duly authorized by all necessary action on the
part of Buyer. This Agreement and the Deposit Escrow Agreement have been, and
the other agreements contemplated hereby have been or will be at Closing, as
applicable, duly executed and delivered by Buyer, and assuming this Agreement
and the other agreements contemplated

 

 

24

 

--------------------------------------------------------------------------------



hereby constitute, or will constitute at Closing, as applicable, the valid and
binding obligation of the other parties hereto, this Agreement and the Deposit
Escrow Agreement constitute, and the other agreements contemplated hereby will
constitute at Closing, the valid and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms, subject, as to
enforcement, to the Bankruptcy and Equity Exception.

(b)       The execution and delivery of this Agreement by Buyer does not, and
the consummation by Buyer of the transactions that are contemplated by this
Agreement will not, (i) conflict with, or result in any violation or breach of,
any provision of the organizational documents of Buyer or Buyer Affiliate, (ii)
result in a violation or breach of, or constitute (with or without notice or
lapse of time, or both) a default (or give rise to a right of acceleration of
any material obligation of Buyer or Buyer Affiliate or loss of any material
benefit to Buyer or Buyer Affiliate) under, any of the terms, conditions or
provisions of any material bond, mortgage, indenture, lease, license, or other
material Contract or obligation to which Buyer or Buyer Affiliate is a party or
by which Buyer, Buyer Affiliate or any of their respective properties or assets
may be bound, or (iii) subject to the governmental filings and other matters
referred to in Section 6.2(c) hereof, contravene, conflict with, or result in a
violation of any of the terms or requirements of any Law or judgment, or give
any Governmental Entity the right to revoke, cancel or terminate any regulatory
or governmental permit, concession, franchise or license, in each case,
applicable to Buyer, Buyer Affiliate or any of their respective properties or
assets, other than, in the case of clauses (ii) and (iii) for such breaches,
violations, or defaults, that would not reasonably be expected to have a Buyer
Material Adverse Effect.

(c)       No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to Buyer or any of its Affiliates in connection with the execution and
delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions that are contemplated hereby, except for (i) the filing of the
pre-merger notification report under the HSR Act, (ii) any approvals or filing
of notices required under the Gaming Laws, and (iii) such consents, approvals,
orders, authorizations, permits, filings, declarations or registrations related
to, or arising out of, compliance with statutes, rules or regulations regulating
the consumption, sale or serving of alcoholic beverages or the renaming or
re-branding of the operations at the Property.

 

 

Section 6.3

Brokers

Except for Bear Stearns & Co. Inc. or its successors or assigns (the “Advisor”),
neither Buyer nor any of its Affiliates or Representatives have employed any
broker, financial advisor or finder or incurred any Liability for any brokerage
fees, commissions or finder’s fees in connection with the transactions
contemplated by this Agreement. Buyer shall be solely obligated to pay the
Advisor any and all fees, commissions and finder fees in connection with this
transaction and Buyer agrees to indemnify, defend and hold Seller free and
harmless from and against any and all loss liability, cost damage and expense,
including reasonable attorneys’ fees in connection with any such fees owed to
the Advisor. Notwithstanding anything herein to the contrary, the provisions of
this Section 6.3 shall survive the Closing or earlier termination of this
Agreement.

 

 

25

 

--------------------------------------------------------------------------------



 

Section 6.4

Licensability of Principals; Required Licensees

 

(a)       Neither Buyer nor any of its principals, Representatives or Affiliates
nor any of its or their respective directors or officers (such Persons, the
“Licensing Affiliates”) has ever been denied, or had revoked, a gaming license
by a Governmental Entity or Gaming Authority. Buyer and each of its Licensing
Affiliates that is licensed (each a “Licensed Party”) is in good standing in
each of the jurisdictions in which Buyer or such other Licensed Party owns or
operates gaming facilities. Section 6.4(a) of the Buyer Disclosure Letter sets
forth each Licensed Party.

(b)       There are no facts, which if known to the Gaming Authorities, would
(a) reasonably be expected to result in the denial, revocation, limitation or
suspension of a Gaming Approval with respect to Buyer, any of its Licensing
Affiliates or any of their respective officers, directors, key employees or
Persons performing management functions similar to an officer, or (b) reasonably
be expected to result in a negative outcome to any finding of suitability
proceedings currently pending, or under the suitability proceedings necessary to
obtain a Gaming Approval required to consummate the transactions contemplated by
this Agreement. Section 6.4(b) of the Buyer Disclosure Letter sets forth each
Licensing Affiliate that Buyer believes must obtain a Gaming Approval in order
to consummate the transactions contemplated by this Agreement (together, the
“Required Licensees”).

 

 

Section 6.5

Compliance with Gaming Laws

Each Licensed Party and their respective directors, officers, key employees and
Persons performing management functions similar to officers hold all Gaming
Approvals necessary to conduct the business and operations of Buyer and its
Affiliates, each of which is in full force and effect in all material respects
(the “Buyer Permits”) and, to the knowledge of Buyer, no event has occurred
which permits, or upon the giving of notice or passage of time or both would
permit, revocation, non-renewal, modification, suspension, limitation or
termination of any Buyer Permit that currently is in effect. Each Licensed
Party, and to Buyer’s knowledge, each of their respective directors, officers,
key employees and Persons performing management functions similar to officers
are in compliance, in all material respects, with the terms of the Buyer
Permits. Neither Buyer nor, to the knowledge of Buyer, any Licensing Affiliate
has received notice of any investigation or review by any Gaming Authority with
respect to Buyer, any of its Licensing Affiliates, or any of their respective
officers, directors, key employees or Persons performing management functions
similar to an officer, that is pending, and, to the knowledge of Buyer, (i) no
investigation or review is threatened, nor (ii) has any Gaming Authority
indicated any intention to conduct the same. Neither Buyer, nor, to the
knowledge of Buyer, any Licensed Party or director, officer, key employee or
partner of a Licensed Party has (i) received any written claim, demand, notice,
complaint, court order or administrative order from any Governmental Entity in
the past three (3) years under, or relating to any violation or possible
violation of any Gaming Laws which did or would be reasonably likely to result
in fines or penalties of $50,000 or more, or (ii) suffered a suspension or
revocation of any Buyer Permit.

 

 

Section 6.6

Seller Representations and Warranties

 

 

26

 

--------------------------------------------------------------------------------



Buyer acknowledges and agrees that Seller is not making any representations or
warranties whatsoever, express or implied, beyond those expressly given by
Seller in Article V hereof (as modified by the Seller Disclosure Letter as
supplemented or amended in accordance with this Agreement). Any claims Buyer may
have for breach of representation or warranty shall be based solely on the
representations and warranties of Seller set forth in Article V hereof (as
modified by the Seller Disclosure Letter as supplemented or amended in
accordance with this Agreement). Buyer further represents that neither Seller
nor any of its Affiliates nor any other Person has made any representation or
warranty, express or implied, as to the accuracy or completeness of any
information regarding Seller, the Property, the Purchased Assets, the Assumed
Liabilities or the transactions contemplated by this Agreement in each case not
expressly set forth in this Agreement, and none of Seller, any of its Affiliates
or any other Person will have or be subject to any liability to Buyer or any
other Person resulting from the distribution to Buyer or its representatives or
Buyer’s use of, any such information, including any confidential memoranda
distributed on behalf of Seller relating to the Property or other publications
or data room information provided to Buyer or its representatives, or any other
document or information in any form provided to Buyer or its representatives in
connection with the sale of the Property and the transactions contemplated
hereby; provided, that notwithstanding the foregoing, no limitation in this
Section 6.6 shall apply with respect to fraud or willful misconduct on the part
of Seller or any of its Affiliates, or any of their respective directors,
officers, employees, agents or representatives.

 

 

Section 6.7

Litigation

As of the date of this Agreement, there are no actions, claims, suits or
proceedings pending or, to Buyer’s knowledge, threatened against Buyer or any of
its Affiliates or to which Buyer or any of its Affiliates is otherwise a party
before any Governmental Entity, which, if determined adversely, would reasonably
be expected to prevent or materially delay Buyer from completing any of the
transactions contemplated by this Agreement. Neither Buyer nor any of its
Affiliates is subject to any Order except to the extent the same would not
reasonably be expected to have a material adverse effect on the ability of Buyer
to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby.

ARTICLE VII

 

COVENANTS

 

 

Section 7.1

Conduct of Business of Seller

 

(a)       During the period from the date of this Agreement and continuing until
the earlier of the termination of this Agreement pursuant to Section 9.1 hereof
or the Closing, subject to the limitations set forth below and subject to
Section 7.24, Seller shall, and with respect to the Purchased Assets only,
Parent shall and shall cause Parent’s other subsidiaries to (in each case,
except as otherwise contemplated by this Agreement, required by applicable Law,
or to the extent that Buyer shall otherwise consent in writing, which consent
may not be unreasonably withheld, delayed or conditioned), carry on its business
in the usual, regular and ordinary course

 

 

27

 

--------------------------------------------------------------------------------



in substantially the same manner as previously conducted, to pay its debts and
Taxes when due (subject to good faith disputes over such debts), and, to the
extent consistent with the operation of the Purchased Assets in the Ordinary
Course of Business, use commercially reasonable efforts consistent with past
practices and policies to preserve intact its present business organization,
keep available the services of its present key employees and preserve its
relationships with customers, suppliers and distributors. Without limiting the
generality of the foregoing, except as contemplated by this Agreement, required
by applicable Law or as disclosed on Section 7.1 of the Seller Disclosure
Letter, and subject to Section 7.24, during the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
pursuant to Section 9.1 hereof or the Closing, without the written consent of
Buyer (which consent shall not be unreasonably withheld, delayed or
conditioned), Seller and Parent agree, only as it relates to the Purchased
Assets, that they shall not:

(i)                     sell, pledge, lease, license, dispose of or grant any of
the Purchased Assets, except for (1) dividends or distributions of cash or cash
equivalents, (2) payments of cash, and sales or other transfers of current
assets, in the Ordinary Course of Business in connection with the operation of
the Property, (3) sales of equipment, personal property and other non-current
assets in the Ordinary Course of Business in an amount not to exceed,
individually or in the aggregate, $3,000,000, (4) other sales which do not
exceed, either individually or in the aggregate, $1,000,000, (5) sales or other
dispositions of obsolete or worthless items, and (6) leases and rentals in the
Ordinary Course of Business, which, in each case, shall be subject to Section
7.1(a)(vii);

(ii)       except in the Ordinary Course of Business or for Liens securing
indebtedness referred to in clause (iii)(c) below, subject the Purchased Assets
to a Lien, other than Permitted Encumbrances and Mechanics’ Liens;

(iii)      incur (with respect to Seller), or allow Seller to incur (with
respect to Parent), any indebtedness for borrowed money, except (A) in the
Ordinary Course of Business though not to exceed, individually or in the
aggregate, $1,000,000, (B) indebtedness among Seller and Parent or its
Affiliates, and (C) indebtedness under any credit facility of Parent or its
Affiliates and in respect of guarantees under the 8.5% Senior Secured Notes due
2015 issued by Affiliates of Parent;

(iv)      modify or amend in any material respect, or terminate, any of the
Material Assumed Contracts, or waive, release or assign any material rights or
claims, except in the Ordinary Course of Business;

(v)       fail to maintain all existing insurance coverage relating to the
Purchased Assets (however, in the event any such coverage shall be terminated or
lapse, to the extent available at reasonable cost, Seller may procure
substantially similar substitute insurance policies which in all material
respects are in at least such amounts and against such risks as are currently
covered by such policies);

(vi)      award or increase any bonuses, salaries, or other compensation, except
in the Ordinary Course of Business, to any Property Employee, or enter into any
employment, severance or similar Contract with any Property Employee;

 

 

28

 

--------------------------------------------------------------------------------



(vii)     enter into any Contract to be assumed by Buyer under this Agreement
which (A) expires later than the Closing Date (unless such Contract is
terminable after the Closing Date, without the payment of any consideration for
early termination, at Buyer’s sole discretion); (B) involves aggregate
consideration during the remaining term thereof in excess of $25,000 per month;
or (C) is between Seller and any Affiliate of Seller; provided, however, that
Seller may enter into the following Contracts without any consent from Buyer:
(1) any reservations, advance booking contracts, room allocation agreements and
banquet facility and service agreements entered into in accordance with Section
7.12(a) and at market rates in the Ordinary Course of Business; (2) any purchase
order in the Ordinary Course of Business; and (3) any collective bargaining
agreement or memoranda of understanding with the parties set forth in Section
5.10 of the Seller Disclosure Letter;

(viii)    transfer any Personal Property from the Property to any other location
of Parent, except in the Ordinary Course of Business;

(ix)      fail to maintain the Property in its current repair and condition in
all material respects, ordinary wear and tear excepted;

(x)       modify or rescind any of the material transferable Seller Permits to
be transferred to Buyer at the Closing except in the Ordinary Course of
Business, or fail to use good faith efforts to obtain any renewal or extension,
as may be required by Law, of any material Seller Permits in the Ordinary Course
of Business;

(xi)      allow any Hazardous Materials to be Released at, in, on or under the
Property, except (i) for such quantities or types of Hazardous Materials that
are reasonably required for the operation of the Property and in compliance with
Environmental Law or (ii) as would not reasonably be expected to have a Property
Material Adverse Effect;

(xii)     except as otherwise expressly permitted or required by this Agreement,
enter into any transactions with any Affiliate of Seller that is not entered
into in the Ordinary Course of Business and consistent with past practice; or

(xiii)    enter into a Contract to do any of the foregoing prohibited by this
Section 7.1(a), or to authorize or announce an intention to do any of the
foregoing prohibited by this Section 7.1(a).

(b)       It is agreed and understood that if Buyer does not grant or deny
consent to a proposed action within five (5) Business Days of its receipt of a
written request by Seller to take such action, Buyer shall be deemed to have
consented to the taking of such action by Seller notwithstanding any other
provision of Section 7.1(a) hereof.

(c)       Notwithstanding anything herein to the contrary (including the
restrictions set forth in Section 7.1(a) hereof), nothing herein shall preclude
Seller from taking any action that is required by Law or any Governmental Entity
in order to consummate the transactions contemplated hereby.

 

 

29

 

--------------------------------------------------------------------------------



 

Section 7.2

Cooperation; Notice; Cure

Subject to compliance with applicable Law (including antitrust Laws and Gaming
Laws), from the date hereof until the earlier of the termination of this
Agreement or the Closing, Seller and Buyer shall confer on a regular and
frequent basis with one or more Representatives of the other party to report on
the general status of ongoing operations of the Property. Seller, Buyer and
their respective Affiliates shall promptly notify each other in writing of, and
will use commercially reasonable efforts to cure before the Closing Date, any
event, transaction or circumstance, as soon as practical after it becomes known
to such party, that causes or will cause any covenant or agreement of Seller or
of Buyer under this Agreement to be breached in any material respect or that
renders or will render untrue in any material respect any representation or
warranty of Seller or of Buyer contained in this Agreement. Nothing contained in
Section 7.1 hereof shall prevent Seller from giving such notice, using such
efforts or taking any action to cure or curing any such event, transaction or
circumstance. No notice given pursuant to this Section 7.2 shall have any effect
on the representations or warranties, or the covenants or agreements contained
in this Agreement other than this Section 7.2 for purposes of determining
satisfaction of any condition contained herein.

 

 

Section 7.3

No Solicitation

Subject to obligations imposed by applicable Law, prior to the earlier of the
Closing and the termination of this Agreement in accordance with Section 9.1,
Seller and Parent shall not and shall cause their Affiliates not to, directly or
indirectly, through any of their Representatives (i) provide to any Person any
confidential information concerning the Property in furtherance of an
Acquisition Proposal, (ii) solicit or initiate or facilitate any Acquisition
Proposal, (iii) enter into any agreement with respect to an Acquisition Proposal
or (iv) engage in negotiations with any person (or group of persons) other than
Buyer or its respective Affiliates in furtherance of an Acquisition Proposal;
provided, however, notwithstanding the foregoing or anything to the contrary,
nothing in this Agreement is intended to prohibit or restrict any action by
Parent or its Affiliates or Representatives with respect to any Excluded Matter
(including, without limitation, furnishing any information in furtherance of,
entering into and participating in discussions or negotiations with respect to,
recommending, otherwise seeking to facilitate or implement, or entering into a
definitive agreement providing for, a transaction relating to any Excluded
Matter). As used herein, “Excluded Matter” means (A) any issuance or sale of
securities of Parent, (B) a merger, consolidation, share exchange, business
combination or similar transaction involving Parent (provided, however, that any
Excluded Matter shall not require Parent or Seller to not fully perform their
obligations, or to breach any of their obligations, in each case as required
under this Agreement), or (C) any sale or other disposition of any asset or
property of Parent or its Affiliates other than the Property.

Section 7.4      Maintenance of Assets; Budgeted Capital Expenditures; Ownership
of Purchased Assets

 

(a)       Subject to Section 7.24, During the period from the date hereof until
the Closing, Seller agrees to maintain the Purchased Assets in the Ordinary
Course of Business and consistent

 

 

30

 

--------------------------------------------------------------------------------



with past practice, ordinary wear and tear excepted, and to make the budgeted
capital expenditures set forth in Section 7.4 of the Seller Disclosure Letter
(the “CapEx Schedule”) within the time periods and the amounts indicated
thereon. At the Closing, the sum of specified amounts of any budgeted capital
expenditures set forth on the CapEx Schedule which have not been paid for prior
to the Closing Date shall be deducted from the Base Purchase Price as a purchase
price adjustment, as set forth in Section 2.1 hereof (such amounts, in the
aggregate, the “CapEx Purchase Price Adjustment”).

(b)       To the extent that Parent or its subsidiaries (other than Seller) hold
any right, title and interest in, to and under the Purchased Assets, Seller will
acquire all such right, title and interest prior to the Closing and will convey
such right, title and interest to Buyer at the Closing.

 

 

Section 7.5

Employee Matters

 

(a)       Between the date hereof and the Closing Date, Buyer shall make offers
of employment, effective as of the Closing Date, to all Property Employees,
excluding any Property Employees on leave from employment or on short or long
term disability leave each of whom is separately identified on Section 7.5(a) of
the Seller Disclosure Letter (the “Excluded Employees”), which schedule shall be
updated not earlier than ten (10) Business Days prior to the Closing Date);
provided that Buyer shall make offers of employment to the Excluded Employees if
such Excluded Employees return to work at the Property within one (1) year of
the Closing Date (with such offers to Nonrepresented Employees being on terms
and conditions of employment comparable to the terms and conditions of
employment as those provided to similarly situated employees of Buyer and its
Affiliates immediately prior to the Closing Date, and with such offers to
Represented Employees being on terms and conditions of employment identical to
the terms and conditions of employment under the Collective Bargaining
Agreements in effect as of the Closing Date), other than the Property Employees
that are set forth on Section 7.5(a) of the Seller Disclosure Letter. The
Property Employees who accept Buyer’s offers of employment shall commence
employment with Buyer effective as of the Closing Date (or such later date that
any Excluded Employee commences employment in accordance with this Section
7.5(a)) and are herein collectively referred to as the “Transferred Employees.”
Property Employees who (i) are not Transferred Employees, whether or not offered
employment by Buyer, or (ii) are listed on Section 7.5(a)(ii) of the Seller
Disclosure Letter are herein referred to as “Retained Employees.” Subject to
Section 7.5(f), nothing herein shall restrict Buyer from terminating the
employment, for any reason, of any Transferred Employee following the Closing
Date.

(b)       Subject to the terms of the Collective Bargaining Agreements and
subject to Section 7.5(f), for a period of at least one (1) year immediately
following the Closing Date, Buyer shall provide benefits to each Transferred
Employee who remains employed by Buyer during such period that are comparable to
those provided to similarly situated employees of Buyer and its Affiliates.

(c)       With respect to any employee or employee benefit plan, program or
arrangement maintained by Buyer (including any severance plan), for all purposes
of determining eligibility to

 

 

31

 

--------------------------------------------------------------------------------



participate and vesting but not for purposes of benefit accrual, a Transferred
Employee’s service with Seller shall be treated as service with Buyer; provided,
however, that such service need not be recognized to the extent that such
recognition would result in any duplication of benefits.

(d)       Buyer shall waive, or cause to be waived, to the extent permitted by
Buyer’s benefit plan, any pre-existing condition limitation under any welfare
benefit plan maintained by Buyer or any of its Affiliates in which Transferred
Employees (and their eligible dependents) will be eligible to participate from
and after the Closing, except to the extent such pre-existing condition
limitation would have been applicable under the comparable Seller welfare
benefit plan immediately prior to the Closing. Buyer shall recognize the dollar
amount of all expenses incurred by each Transferred Employee (and his or her
eligible dependents) during the calendar year in which the Closing occurs for
purposes of satisfying such year’s deductible and co-payment limitations under
the relevant welfare benefit plans in which they will be eligible to participate
from and after the Closing, to the extent such deductibles and co-payments
credits are permitted by Buyer’s benefit plans.

(e)       Prior to the Closing Date, Seller shall take all necessary actions to
provide that the Transferred Employees shall be fully vested in their accrued
benefits under the Seller’s 401(k) Plan.

(f)        Notwithstanding Section 7.5(a) herein, Buyer shall extend offers of
employment to a sufficient number of Property Employees so as not to effectuate
a “plant closing” or “mass layoff,” as those terms are defined in the WARN Act,
affecting in whole or in part any site of employment, facility or operating unit
with respect to the Property or any Property Employee of Seller. Buyer also
shall not, at any time during the ninety (90) days following the Closing Date,
effectuate a “plant closing” or “mass layoff,” as those terms are defined in the
WARN Act, for a sufficient number of employees of Buyer, which, if aggregated
with any such conduct on the part of Seller with respect to the Property on or
prior to the Closing Date, would trigger the WARN Act,provided, however, that
nothing in this Section 7.5(f) shall restrict Buyer from terminating the
employment of any number of employees from and after the Closing Date. In the
event that Buyer terminates a sufficient number of employees to effect a “plant
closing” or “mass layoff” within the first ninety (90) days following the
Closing Date, Buyer shall indemnify Seller and hold Seller harmless for and
against any WARN-related liabilities that may arise as a result of the actions
of Buyer from or after the Closing Date. Seller shall notify Buyer of any
layoffs of Property Employees during the ninety (90) day period immediately
prior to the Closing Date. Buyer agrees that from and after the Closing Date,
Buyer shall be responsible for any notification required under the WARN Act with
respect to the Transferred Employees.

(g)       At or prior to the Closing, Seller will provide Buyer with a list of
Property Employees who were involuntarily terminated during the ninety (90) day
period immediately prior to the Closing Date, together with the date and
(subject to limitations on disclosure under applicable law) reason (in
reasonable detail) for each such termination.

(h)       Upon the Closing, Buyer shall assume all Liabilities and obligations
under, and be bound by, the Collective Bargaining Agreement in effect as of the
date hereof.

 

 

32

 

--------------------------------------------------------------------------------



(i)        Nothing in this Section 7.5 shall create any third party beneficiary
right in any Person other than the parties to this Agreement, including any
current or former employee or Transferred Employee, any participant in any
Seller Benefit Plan, or any dependent or beneficiary thereof, or any right to
continued employment with Seller, the Property, Buyer or any of their respective
Affiliates. Nothing in this Section 7.5 shall constitute an amendment to any
Seller Benefit Plan or any other plan or arrangement covering employees or
Transferred Employees. Seller and Buyer shall each cooperate with each other and
shall provide each other such documentation, information and assistance as is
reasonably necessary to effect the provisions of this Section 7.5.

 

 

Section 7.6

Access to Information and the Property

 

(a)       Upon reasonable notice, and subject to the Transitional Services
Agreement and to applicable Law (including antitrust Laws and Gaming Laws),
Seller and Parent shall afford Buyer’s Representatives reasonable access, during
normal business hours during the period from the date hereof until the earlier
of the termination of this Agreement pursuant to Section 9.1 hereof or the
Closing, to the Property and to all personnel, premises, books and records and
Contracts related to the operation of the business at the Property, expressly
excluding, however, (A) the Excluded Assets, (B) the Excluded Liabilities, (C)
the Other Assets, (D) the Other Property, and (E) any items relating to the
litigation referred to in the form of Litigation Settlement and Release
Documents (the “Existing Litigation”) ((A) through (E) collectively, the
“Excepted Items”), and, during such period, Seller shall furnish promptly to
Buyer all material information concerning the operation of the business located
at the Property and concerning the Property Employees (other than Excepted
Items) as Buyer may reasonably request (collectively, the “Inspection”);
provided, however, that (i) Buyer shall provide Seller with at least twenty-four
(24) hours prior notice of any Inspection; (ii) if Seller so requests, Buyer’s
Representatives shall be accompanied by a Representative of Seller; (iii) Buyer
shall not initiate contact with employees or other representatives of Seller,
other than individuals designated by Seller, without the prior written consent
of Seller, which consent shall not be unreasonably withheld or delayed; (iv)
Buyer’s Representatives shall not be entitled to perform any physical testing of
any nature with respect to any portion of the Property without Seller’s prior
written consent, which consent may be withheld if in the reasonable judgment of
Seller’s Representatives such testing would unreasonably interfere with the
operation and support of the business located at the Property; (v) Buyer shall
not unreasonably interfere with the operation and support of the business
located at the Property; (vi) Buyer shall, at its sole cost and expense,
promptly repair any damage to the Property or any other property arising from or
caused by such Inspection, and shall reimburse Seller for any loss arising from
or caused by any Inspection, and restore the Property or such other third party
property to substantially the same condition as existed prior to such
Inspection, and shall indemnify, defend and hold harmless Seller and its
Affiliates from and against any personal injury or property damage claims,
liabilities, judgments or expenses (including reasonable attorneys’ fees)
incurred by any of them arising or resulting therefrom; (vii) Seller and Parent
shall not be required to provide access to any materials if the same could
jeopardize an attorney-client or other applicable privilege in favor of Seller
or its Affiliates; and (viii) in no event shall the results of any such
Inspection or Buyer’s satisfaction therewith be a condition to Buyer’s
obligations hereunder, it being the intent of Buyer to purchase the Property on
an “As Is,

 

 

33

 

--------------------------------------------------------------------------------



Where Is” basis as set forth in Section 11.1 hereof. Buyer will hold and cause
its Representatives to hold all such information furnished to it by or on behalf
of Seller in confidence in accordance with the confidentiality agreement dated
December 21, 2007 between Parent and Coastal Development, LLC (the
“Confidentiality Agreement”). The Confidentiality Agreement shall survive the
Closing and continue in full force and effect thereafter. Notwithstanding
anything to the contrary, Buyer and Seller agree that in the event any
proprietary information or knowledge relating to an Excepted Item is obtained,
revealed or otherwise made known to Buyer, Buyer shall not reveal, disclose,
employ or otherwise use any such proprietary information and will hold such
information in confidence in accordance with the Confidentiality Agreement.
Solely for purposes of this Section 7.6(a), “Representatives” of Buyer shall be
deemed to include Buyer’s potential debt or equity financing sources and their
directors, officers, employees, agents and advisors (including financial
advisors, counsel and accountants).

(b)       No information or knowledge obtained in any investigation pursuant to
Section 7.6(a) shall affect or be deemed to modify any representation or
warranty contained in this Agreement or the conditions to the obligations of the
parties to consummate the transactions contemplated herein.

(c)       Following the Closing, at Seller’s reasonable request, Buyer will
cause its employees to prepare the books and records and financial statements
required by Seller or its Affiliates (and which are not otherwise the
responsibility of Buyer under this Agreement, including with respect to Buyer’s
obligations under Section 2.5 hereof) in connection with any filing with a
Governmental Entity (including Tax Returns which are prepared by Property
Employees as of the Closing Date, and filings under the Exchange Act and other
applicable securities laws) in respect of the period prior to the Closing Date,
as promptly as practicable and in any event no later than ten (10) days in
advance of any applicable deadlines and/or required filing dates. Seller will
reimburse Buyer for the cost of having such employees prepare any of the
foregoing financial statements requested by Seller pursuant to this Section
7.6(c) if Buyer would not otherwise prepare such financial statements.

(d)       Following the Closing and subject to applicable Law, upon Buyer’s
reasonable request, Seller shall provide Buyer with copies of documents of
Seller and its Affiliates which Buyer in good faith determines it is reasonably
likely to need access to in connection with any claim or the defense (or any
counterclaim, cross-claim or similar claim in connection therewith) of any
claim, suit, action, proceeding or investigation by or against Buyer or any of
its Affiliates, in each case, to the extent related to the Purchased Assets or
Assumed Liabilities.

 

 

Section 7.7

Governmental Approvals

 

(a)       Buyer, Seller and their respective Affiliates shall cooperate with
each other and use their commercially reasonable efforts to (i) as promptly as
practicable, take, or cause to be taken, all appropriate action, and do or cause
to be done, all things necessary, proper or advisable under applicable Law or
otherwise to consummate and make effective the transactions governed by this
Agreement as promptly as practicable, (ii) obtain from Governmental Entities all

 

 

34

 

--------------------------------------------------------------------------------



consents, licenses, permits, waivers, approvals, authorizations or orders,
including Buyer’s Gaming Approvals, required (A) to be obtained or made by
Seller or Buyer or any of their respective Affiliates or any of their respective
Representatives and (B) to avoid any action or proceeding by any Governmental
Entity (including those in connection with the HSR Act and antitrust and
competition Laws of any other applicable jurisdiction), in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions governed herein, (iii) obtain the consent of the State of New
Jersey as landlord to the assignment of the Marina Lease to Buyer, and (iv) make
all necessary filings, and thereafter make any other required submissions, with
respect to this Agreement, as required under (1) any applicable federal or state
securities Laws, (2) the HSR Act and antitrust and competition Laws of any other
applicable jurisdiction, (3) Gaming Laws and (4) any other applicable Law
(collectively, the “Governmental Approvals”), and to comply with the terms and
conditions of all such Governmental Approvals. Except for filings with respect
to the HSR Act and antitrust and competition Laws of any other applicable
jurisdiction, which filings shall be made by the parties hereto and their
respective Representatives and Affiliates within thirty (30) days after the date
of this Agreement, Buyer, Buyer Affiliate and their respective Representatives
and Affiliates shall file or cause to be filed, as soon as reasonably
practicable, but in any event within forty five (45) days after the date of this
Agreement, (x) all required initial applications and documents in connection
with obtaining the Governmental Approvals (including under applicable Gaming
Laws) with respect to Initial Qualifiers (and Buyer hereby represents and
warrants to Seller that Section 7.7 of the Buyer Disclosure Letter sets forth a
true and complete list of the Initial Qualifiers) and (y) the initial petition
for interim casino authorization. Buyer, Buyer Affiliate and their respective
Representatives and Affiliates shall file or cause to be filed, within ten (10)
Business Days after execution of the Commitment Letters, a Petition with the
Casino Control Commission for Declaratory Relief (the “Petition for Declaratory
Relief”) seeking determinations of the qualification status of each of them and
of the filings required as to each of them necessary for a completed application
for Interim Casino Authorization. Buyer and Buyer Affiliate shall file or cause
to be filed, as soon as reasonably practicable, but in any event within thirty
(30) days after a financial source becomes party to a Commitment Letter, all
applications for qualification and documents in connection with obtaining the
Governmental Approvals (including under applicable Gaming Laws) for such
financial source and its Affiliates and any related individual qualifiers.
Applications for qualifiers who, at the discretion of the Casino Control
Commission, are requested to file an application shall be filed or caused to be
filed by Buyer and Buyer Affiliate within thirty (30) days of such request.
Notwithstanding anything to the contrary, Buyer and Buyer Affiliate shall file
or cause to be filed, as soon as reasonably practicable, but in any event within
one hundred and seventy (170) days after the date of this Agreement, a completed
application for Interim Casino Authorization and all applications for
qualification and documents in connection with obtaining the Governmental
Approvals (including under applicable Gaming Laws) for each and every financial
source and individual qualifier, and such additional materials and information
as shall be necessary for the applicable Governmental Entities to deem all such
applications and filings complete. With respect to all filings, the parties
hereto and their respective Representatives and Affiliates shall act diligently
and promptly to pursue the Governmental Approvals, including filing such
additional applications and documents as may be required, and shall cooperate
with each other in connection with the making of all filings referenced in the
preceding sentences, including providing copies of all such documents to the
non-filing party and its advisors prior to filing and,

 

 

35

 

--------------------------------------------------------------------------------



if requested, to accept all reasonable additions, deletions or changes suggested
in connection therewith. Buyer and Seller shall use their respective
commercially reasonable efforts to schedule and attend any hearings or meetings
with Governmental Entities to obtain the Governmental Approvals as promptly as
possible. Buyer and Seller shall have the right to review in advance and, to the
extent practicable, each will consult the other parties hereto on, in each case,
subject to applicable Laws relating to the exchange of information (including
antitrust laws and any Gaming Laws), all the information relating to Buyer or
Seller, as the case may be, and any of their respective Affiliates or
Representatives which appear in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions governed by this Agreement. Without limiting the foregoing, but in
any event subject to applicable Law, Buyer, Buyer Affiliate and their respective
Representatives and Affiliates shall promptly provide Seller with copies of all
correspondence to and from all Governmental Entities with respect to the
aforesaid Petition for Declaratory Relief and copies of all petitions filed with
the Casino Control Commission, including the Petition for Declaratory Relief,
and Buyer and Seller will notify the other party hereto promptly of the receipt
of comments or requests from Governmental Entities relating to Governmental
Approvals, and will supply the other party with copies of all correspondence
between the notifying party or any of its Representatives and Governmental
Entities with respect to Governmental Approvals. Notwithstanding anything in
this Section 7.7(a) to the contrary, no party shall be required hereunder to
furnish to the other party hereto any non-public financial information,
proprietary information, personal information or other confidential information
regarding the officers, directors, employees, partners, shareholders of it or
any of its affiliates if such information is submitted on a confidential basis
to any Government Entity or members of their respective staffs, whether
contained in the applicable disclosure forms, business entity forms or
otherwise.

(b)       Notwithstanding anything to the contrary herein, nothing in this
Section 7.7 shall require Buyer or Seller to pay any amounts (other than
required filing fees) or make any material economic concession to obtain the
consent of the State of New Jersey as landlord to the assignment of the Marina
Lease to Buyer (other than Buyer posting a letter of credit in respect of the
Marina Lease in amounts and on terms consistent with the existing requirements).

(c)       Without limiting Section 7.7(a) hereof, Buyer and Seller shall each
use its commercially reasonable efforts to (i) avoid the entry of, or to have
vacated or terminated, any decree, order, or judgment that would restrain,
prevent or delay the Closing, including defending through litigation on the
merits any claim asserted in any court by any Person, and (ii) avoid or
eliminate each and every impediment under any Law that may be asserted by any
Governmental Entity with respect to the Closing so as to enable the Closing to
occur as soon as reasonably possible (and in any event no later than the Outside
Date), including implementing, contesting or resisting any litigation before any
court or quasi-judicial administrative tribunal seeking to restrain or enjoin
the Closing. Without limiting the foregoing, Buyer agrees to use its
commercially reasonable efforts to take promptly any and all steps necessary to
avoid or eliminate each and every impediment under any antitrust or competition
Laws or Gaming Laws that may be asserted by any Governmental Entity, so as to
enable the parties to close the transactions contemplated by this Agreement as
expeditiously as possible, including effecting or committing to effect (by
consent decree, hold separate orders, trust or otherwise) the sale, license or
other disposition of such of its assets, rights or businesses as are required to
be divested in order to avoid the entry of, or to effect the dissolution of, any
decree, order, judgment,

 

 

36

 

--------------------------------------------------------------------------------



injunction, temporary restraining order or other order in any suit or preceding,
that would otherwise have the effect of preventing or materially delaying the
consummation of the transactions contemplated by this Agreement.

(d)       Buyer and Seller shall promptly advise each other upon receiving any
communication from any Governmental Entity whose consent or approval is required
for consummation of the transactions governed by this Agreement which causes
such party to reasonably believe that there is a reasonable likelihood that such
consent or approval from such Governmental Entity will not be obtained or that
the receipt of any such approval will be materially delayed. Buyer and Seller
shall use their commercially reasonable efforts to take, or cause to be taken,
all actions reasonably necessary to (i) defend any lawsuits or other legal
proceedings challenging this Agreement or the consummation of the transactions
governed by this Agreement, (ii) seek to prevent the entry by any Governmental
Entity of any decree, injunction or other order challenging this Agreement or
the consummation of the transactions governed by this Agreement, and (iii)
appeal as promptly as possible any such decree, injunction or other order and to
seek to have any such decree, injunction or other order vacated or reversed.

(e)       From the date of this Agreement until the Closing, each party shall
promptly notify the other party hereto in writing of any pending or, to the
knowledge of Buyer or Seller, as appropriate, threatened action, suit,
arbitration or other proceeding or investigation by any Governmental Entity or
any other Person (i) challenging or seeking damages in connection with the
Closing or any of other transaction governed by this Agreement or (ii) seeking
to restrain or prohibit the consummation of the Closing.

(f)        Without limiting Section 7.7(a) hereof, Buyer, Buyer Affiliate and
their respective Representatives and Affiliates shall file, or cause to be
filed, with the New Jersey Casino Control Commission (the “Casino Control
Commission”), as soon as reasonably practicable, (A) and in any event within
forty five (45) days after the date of this Agreement a correct and complete
application for licensure or qualification that complies with applicable Gaming
Laws, for all of the Initial Qualifiers, and (B) and in any event no later than
thirty (30) days after Buyer has received executed Commitment Letters, a correct
and complete application for licensure or qualification that complies with
applicable Gaming Laws, for each financial source and its Affiliates and any
related individual qualifiers that require approvals under applicable Gaming
Laws. If Buyer determines or is otherwise made aware that any other Person must
obtain Gaming Approval in order to consummate the transactions contemplated by
this Agreement, as promptly as reasonably practicable (and in any event within
five (5) Business Days) Buyer shall provide notice thereof to Seller (after
which time such Person shall be considered a Required Licensee) and as promptly
as reasonably practicable (and in any event within thirty (30) days), Buyer
shall cause such Person to file with the Casino Control Commission a correct and
complete application for licensure or qualification that complies with
applicable Gaming Laws. Buyer shall use its commercially reasonable efforts to
promptly comply (and cause each such Person making an application to comply)
with any request of the Casino Control Commission related to any such
applications and to obtain approval of the Casino Control Commission for all
such applications as promptly as reasonably practicable and to avoid or
eliminate each and every impediment under any Law that may be asserted by the
Casino Control Commission with respect to the Closing so as to enable the
Closing to occur as soon as reasonably practicable (and in any

 

 

37

 

--------------------------------------------------------------------------------



event no later than the Outside Date). Buyer shall keep Seller informed on a
reasonably current basis and in reasonable detail of the status of all such
applications.

 

 

Section 7.8

Publicity

Subject to Section 7.27, Seller and Buyer shall agree on the form and content of
the initial press release regarding the transactions contemplated hereby and
thereafter shall consult with each other before issuing, provide each other the
opportunity to review and comment upon and use commercially reasonable efforts
to agree upon, any press release or other public statement with respect to any
of the transactions contemplated hereby. Seller, Buyer and their respective
Affiliates shall not issue any such press release or make any such public
statement prior to such consultation and prior to considering in good faith any
such comments, except as may be required by applicable Law (including the
Securities Act, the Exchange Act and any Gaming Laws) or by obligations pursuant
to any listing agreement with any national securities exchange or national
securities quotation system. Notwithstanding anything to the contrary herein,
Buyer and Seller or their respective Affiliates may make any public statement in
response to specific questions by the press, analysts, investors or those
attending industry conferences or financial analyst conference calls, so long as
any such statements are not inconsistent with previous press releases, public
disclosures or public statements made jointly by Buyer and Seller and do not
reveal non-public information relating to the other party.

 

 

Section 7.9

Further Assurances and Actions

 

(a)       Subject to the terms and conditions herein (including, without
limitation Section 1.6 hereof), each party hereto agrees to use its commercially
reasonable efforts to take, or cause to be taken, all appropriate action, and to
do, or cause to be done, all things reasonably necessary, proper or advisable
under applicable Laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including using their respective
commercially reasonable efforts (i) to obtain all Seller Permits and Buyer
Permits, as applicable and consents of parties to Contracts as are necessary for
consummation of the transactions contemplated by this Agreement, and (ii) to
fulfill all conditions precedent applicable to such party pursuant to this
Agreement; provided, however, that such efforts shall not require Seller or any
of its Affiliates to remain secondarily or contingently liable for any Assumed
Liability to obtain any such consent; provided further, however, that neither
Buyer nor Seller shall be required to make any payments to any counterparty to
Material Assumed Contracts, and Buyer shall not be required to agree to
modifications of the terms of any Material Assumed Contracts in order to obtain
such consents (other than Buyer posting a letter of credit or a cash deposit in
respect of the Marina Lease in amounts and on terms consistent with the existing
requirements).

(b)       In case at any time after the Closing any further action is necessary
to carry out the purposes of this Agreement or to vest Buyer with title to the
Purchased Assets (or to record or evidence the same) or to cause Buyer to
further confirm its assumption of all Assumed Liabilities, in each case, as
contemplated by this Agreement, the proper officers and/or directors of Buyer
and Seller and their respective Affiliates shall take all action reasonably
necessary (including executing and delivering further notices, assumptions,
assignments and releases) to

 

 

38

 

--------------------------------------------------------------------------------



effect the same; provided that if such action is necessary due to events or
circumstances particular to Buyer, Buyer shall bear the full cost of such
action.

 

 

Section 7.10

Taxes; HSR Filing Fee; Bulk Sales

 

(a)       All transfer, documentary, sales, use, stamp, registration and other
such Taxes (including all applicable real estate transfer, mansion or gains
Taxes) and related fees (including any penalties, interest and additions to Tax)
incurred with respect to the transfer of the Purchased Assets pursuant to this
Agreement (collectively, the “Transfer Taxes”) shall be borne fifty percent
(50%) by Seller and fifty percent (50%) by Buyer. Seller shall indemnify,
defend, and hold harmless Buyer and its Affiliates with respect to Seller’s
share of such Transfer Taxes, and Buyer shall indemnify, defend, and hold
harmless Seller and its Affiliates with respect to Buyer’s share of such
Transfer Taxes. Seller shall prepare, file and pay, in a timely manner and
subject to Buyer’s reasonable approval (which approval shall not be withheld or
delayed unreasonably), any Tax Returns required in respect of Transfer Taxes.
Seller shall make such Tax Returns available for Buyer’s review no later than
fifteen (15) days prior to the due date for filing such Tax Return.

(b)       The filing fees pursuant to the pre-merger notifications under the HSR
Act shall be borne by Buyer.

(c)       With respect to the sale of the Purchased Assets contemplated by this
Agreement, Buyer and Seller hereby waive compliance by the other with the
provisions of the bulk sales laws of any jurisdiction. Seller shall indemnify
and hold harmless Buyer and its Affiliates from and against any and all losses
resulting from or arising out of any noncompliance by Buyer or Seller with such
bulk sales laws.

(d)       Tax Returns. Seller shall deliver to Buyer copies of all Tax Returns
(including supporting schedules) for sales and use Taxes, payroll Taxes,
property Taxes and casino gross revenue Taxes, in each case relating to the
Purchased Assets, for all open years.

 

 

Section 7.11

Accounts Receivable

Buyer agrees that after the Closing Date, Seller shall have the right and
authority to collect for its own account or the account of its Affiliates all
Accounts Receivables which are retained by Seller, including any Accounts
Receivable that arose prior to the Closing Date but that are not reflected on
Seller’s Books and Records or Detailed Balance Sheet. Buyer agrees that it will
promptly transfer and deliver to Seller any cash or other property which Buyer
may receive in respect of such Accounts Receivables.

 

 

Section 7.12

Reservations; Chips; Front Money; Guests

 

(a)       Reservations. Buyer will honor the terms and rates of all pre-Closing
reservations (in accordance with their terms) at the Property by guests or
customers, including advance

 

 

39

 

--------------------------------------------------------------------------------



reservation cash deposits, for rooms or services confirmed by Seller for dates
through the Closing Date. Seller may continue to accept reservations for dates
no later than the Closing Date in the Ordinary Course of Business of the
business located at the Property, provided, that Seller may accept reservations
for dates later than the Closing Date if such reservations are made subject to
the terms and conditions of sale that include the language substantially to the
effect as set forth on Exhibit H (which language shall not be otherwise
substantively modified or qualified, or the meaning thereof otherwise
substantively changed, by any of the terms and conditions applicable to such
reservation); provided, further, that Seller may enter into advanced booking
contracts after the date hereof and pertaining to dates after the Closing Date
using an agreement that contains the language substantially to the effect as set
forth on Exhibit H (which language shall not be otherwise substantively modified
or qualified, or the meaning thereof otherwise substantively changed, by any of
the terms and conditions applicable to such advance booking contract). Buyer
recognizes that such reservations may include discounts or other benefits,
including benefits extended under the Trump One Card or any other frequent
player or casino awards programs, group discounts, other discounts or
requirements that food, beverage or other benefits be delivered by Buyer to the
guest(s) holding such reservations, provided that all such discounts or other
benefits shall be provided in the Ordinary Course of Business of operating and
supporting the business located at the Property. Buyer will honor all room
allocation agreements and banquet facility and service agreements which have
been granted to groups, persons or other customers that (i) have been entered
into as of the date hereof, or (ii) are entered into in the Ordinary Course of
Business of operating and supporting the business located at the Property, at
the rates and terms provided in such agreements; provided, however, that any
such room allocation agreements and banquet facility and service agreements
entered into after the date hereof and pertaining to dates after the Closing
Date shall be made using an agreement that contains the language substantially
to the effect as set forth on Exhibit H (which language shall not be otherwise
substantively modified or qualified, or the meaning thereof otherwise
substantively changed, by any of the terms and conditions applicable to such
agreement). Buyer agrees that Seller cannot make any representation or warranty
that any party holding a reservation or agreement for rooms, facilities or
services will utilize such reservation or honor such agreement. Buyer, by the
execution hereof, solely assumes the risk of non-utilization of reservations and
non-performance of such agreements from and after the Closing. Seller agrees
that it will update the terms and conditions of its reservations and other
booking agreements to include its overbooking policy, set forth in reasonable
detail, no later than the time that comparable terms and conditions relating to
Parent’s Other Property are updated to include Parent’s overbooking policy.
Notwithstanding anything herein to the contrary, Seller and Parent agree to use
their commercially reasonable efforts to relocate any advance booking contract,
room allocation agreements and banquet facility and service agreements and room
or other reservation, in each case for time periods after the Transfer Time, to
Parent’s Other Property upon Buyer’s request. Notwithstanding anything herein to
the contrary, Buyer agrees that in the event that any potential customer of the
business located at the Property refuses to accept the language substantially to
the effect as set forth on Exhibit H (as otherwise required pursuant to this
Section 7.12(a)) for a reservation, advance booking contract, room allocation
agreements, banquet facility and service agreements or other agreement for usage
of the Property, in each case pertaining to dates after the Closing Date, Seller
shall be permitted to relocate such customer to Parent’s Other Property and same
will not constitute a violation of Section 7.1.

 

 

40

 

--------------------------------------------------------------------------------



(b)       Redemption and Destruction of Chips and Tokens. Pursuant to applicable
Gaming Laws, Seller shall, at least thirty (30) days prior to the Closing,
submit for approval of the Casino Control Commission a plan for the redemption
and destruction of all gaming chips and tokens used at the Property. After such
plan is approved by the Casino Control Commission, Buyer shall redeem for cash
all of Seller’s gaming chips and tokens issued prior to the Closing at the
Property for a period of not less than one hundred twenty (120) days. Following
the Closing, except in connection with the redemption and destruction of
Seller’s gaming chips and tokens described in such plan, Buyer shall cease to
issue or use (and Buyer shall not reissue or reuse) any of Seller’s gaming chips
or tokens. After the Closing, Buyer shall be solely responsible and liable for
compliance with applicable Gaming Laws and regulations of Gaming Authorities
with respect to operation and support of the business located at the Property,
including any obligation to destroy such gaming chips and tokens.

(c)       Front Money. Effective as of the Transfer Time, Representatives of
each of Buyer and Seller shall take inventory of all Front Money and identify
what Persons are entitled to what portions of such Front Money. All such Front
Money shall be retained in the Property cage and listed in an inventory prepared
and signed jointly by Representatives of Buyer and Seller no later than the
Transfer Time. From and after the Transfer Time, Buyer shall distribute Front
Money only to the Persons and only in the amounts as determined pursuant to this
Section 7.12(c). Pursuant to Article X hereof, Seller shall be responsible for
and indemnify Buyer against claims of alleged missing Front Money not contained
on the inventory, and Buyer shall be responsible for and indemnify Seller
against claims of alleged missing Front Money listed on the inventory.

(d)       Guests’ Baggage. Effective as of the Transfer Time, Representatives of
each of Seller and Buyer shall take inventory of: (i) all baggage, suitcases,
luggage, valises and trunks of hotel guests checked or left in the care of
Seller at the Property; (ii) all luggage or other property of guests retained by
Seller as security for unpaid Accounts Receivable; and (iii) the contents of the
baggage storage room; provided, however, that no such baggage, suitcases,
luggage, valises or trunks shall be opened. Except for the property referred to
in (ii) above with respect to Accounts Receivable to be retained by Seller,
which shall be removed from the Property by Seller or its Affiliates pursuant to
the terms of Section 1.5(b) hereof, all such baggage and other items shall be
sealed in a manner to be agreed upon by the parties and listed in an inventory
prepared and signed jointly by said Representatives of Seller and Buyer as of
the Closing Date (the “List of Inventoried Baggage”). Said baggage and other
items shall be stored as Buyer shall choose. Pursuant to Article X hereof,
Seller shall be responsible for and indemnify Buyer against claims of alleged
missing baggage not contained on the List of Inventoried Baggage, and Buyer
shall be responsible for and indemnify Seller against claims of alleged missing
baggage listed on the List of Inventoried Baggage.

(e)       Guests’ Safe Deposit Boxes. Not later than thirty (30) days prior to
the anticipated Closing Date, Seller shall use commercially reasonable efforts
to send a notice by certified mail to the last known address of each Person who
has stored personal property in safe deposit boxes located at the Property,
advising them that they must make arrangements with Buyer to continue use of
their safe deposit box and that if they should fail to do so within fifteen (15)
days after the date such notice is sent, the box will be opened in the presence
of a Representative of Seller, a Representative of Buyer, a representative of
the applicable Gaming

 

 

41

 

--------------------------------------------------------------------------------



Authority or its representative (if required by applicable Law) and a Notary
Public (if required by applicable Law, who may also be a Representative of Buyer
or Seller); and the contents of such box will be sealed in a package by the
Notary Public, who shall write on the outside the name of the Person who rented
the safe deposit box and the date of the opening of the box in the presence of
the Representatives of the Seller and Buyer, respectively. Any costs incurred in
connection with restoring locks of such boxes that are opened pursuant to the
preceding sentence shall be borne by Seller. The Notary Public and the
Representatives of each of the Seller and Buyer shall then execute a certificate
reciting the name of the Person who rented the safe deposit box, the date of the
opening of the box and a list of its contents. The certificate shall be placed
in the package and a copy of it sent by certified mail to the last known address
of the person who rented the safe deposit box. The package will then be placed
in a vault arranged by Buyer. Pursuant to Article X hereof, Seller shall be
responsible for and indemnify Buyer against claims of alleged missing items not
contained on the certificate, and Buyer shall be responsible for and indemnify
Seller against claims of alleged missing items listed on the certificate.

(f)        Inventoried Automobiles. Effective as of the Transfer Time,
Representatives of Buyer and Seller shall take inventory of all motor vehicles
that were valet checked and placed in the care of Seller by: (i) marking all
such motor vehicles with a sticker or tape, (ii) preparing an inventory of such
motor vehicles (“Inventoried Vehicles”) indicating the check number applicable
thereto, and (iii) transferring control of the Inventoried Vehicles to an
authorized Representative of Buyer and securing a receipt for such Inventoried
Vehicles. Pursuant to Article X hereof, Seller shall be responsible for and
indemnify Buyer against claims of alleged missing motor vehicles not contained
on the list of Inventoried Vehicles, and Buyer shall be responsible for and
indemnify Seller against claims of alleged missing motor vehicles listed on the
List of Inventoried Vehicles.

 

 

Section 7.13

Insurance Policies

Following the Closing, Buyer shall have access to any insurance policies and
worker compensation insurance policies of Seller or any of its Affiliates to the
extent providing coverage for any claims or actions that occurred prior to the
Closing Date with respect to any of the Purchased Assets or the Assumed
Liabilities, including any claims or actions which are reported after the
Closing Date, and Seller shall reasonably cooperate with Buyer to assist Buyer
in submitting such claims and actions. Seller’s fire and casualty insurance and
other insurance policies may be cancelled by Seller or any of its Affiliates as
of or after the Closing Date, and any refunded premiums shall be retained by
Seller. Buyer will be solely responsible for acquiring and placing its casualty
insurance, business interruption insurance, liability insurance and other
insurance policies for periods after the Closing.

 

 

Section 7.14

Certain Transactions

Prior to the Closing, Buyer, Buyer Affiliate, Seller and Parent shall not (and
each shall use commercially reasonable efforts to cause its respective
Affiliates not to) take, or agree to commit to take, any action that would or is
reasonably likely to materially delay the receipt of, or materially impact the
ability of a party to obtain, any Governmental Approval necessary for the
consummation of the transactions contemplated by this Agreement.

 

 

42

 

--------------------------------------------------------------------------------



 

Section 7.15

Insurance; Casualty and Condemnation

 

(a)       Buyer will assume the risk of loss of the Property and the Purchased
Assets upon the Closing, and risk of such loss shall remain with Seller at all
times prior to the Closing, provided, that if, before the Closing, the Property
is damaged by fire or other casualty, and such damage (i) does not result in a
Property Material Adverse Effect or (ii) does not result in a Casualty
Termination Event, then Seller shall either promptly repair or replace such
damaged Property to the condition it was in immediately prior to such casualty,
loss or damage. In the event it is not feasible to complete the repair or
replacement prior to the Closing Date, the Closing shall proceed as scheduled
and Seller shall, as promptly as possible after the Closing Date, either (i)
repair or replace such damaged Property to the condition it was in immediately
prior to such casualty, loss or damage or (ii) pay to Buyer all amounts
necessary to fully repair or replace such damaged Property to the condition it
was in immediately prior to such casualty, loss or damage.

(b)       In the event a condemnation proceeding or payment in lieu of
condemnation occurs relative to any part of the Property prior to the Closing
Date, and such proceeding does not result in a Casualty Termination Event, all
payments relative to such condemnation shall be paid by Seller to Buyer at the
Closing (the “Condemnation Amount”), or the Purchase Price shall be reduced by
the Condemnation Amount.

(c)       In the event a casualty or condemnation occurs prior to the Closing
Date that results in a Casualty Termination Event, Buyer shall have the option,
by written notice to Seller and the Escrow Agent, to either (i) proceed with the
Closing whereby the provisions of this Section 7.15 shall govern as if the
casualty or condemnation did not result in a Casualty Termination Event, or (ii)
terminate this Agreement whereby the Deposit shall be immediately refunded to
Buyer and Buyer shall have no further liability or obligations hereunder;
provided that the foregoing shall not relieve Buyer for liability for any breach
of this Agreement by Buyer accruing prior to such termination of this Agreement.

 

 

Section 7.16

Certain Notifications

From the date of this Agreement until the earlier of the termination of this
Agreement or the Closing, Seller, Buyer and their respective Affiliates shall
promptly notify the other party hereto in writing upon obtaining knowledge of
any fact, circumstance, event or action which will result in, or would
reasonably be expected to result in, the failure of such party to timely satisfy
any of the closing conditions specified in Article VIII hereof.

 

 

Section 7.17

Use of Customer Lists

Neither Buyer nor any of its Affiliates or Representatives shall use any
customer lists acquired, or to which it may otherwise be given access hereunder,
in any illegal manner, or to offer, solicit or promote any illegal, obscene or
pornographic material or activity, or to allow such lists to be used for
“spamming” or similar activities. It is agreed and understood that the sale of
all or substantially all of the Property shall not be a violation of this
Section 7.17.

 

 

43

 

--------------------------------------------------------------------------------



 

Section 7.18

No Control

Except as permitted by the terms of this Agreement, prior to the Closing, Buyer
shall not directly or indirectly control, supervise, direct or interfere with,
or attempt to control, supervise, direct or interfere with, the Property or the
Purchased Assets. Until the Closing, the operations and affairs of the Property
and the Purchased Assets are the sole responsibility of and under Seller’s
complete control, except as provided for in this Agreement.

 

 

Section 7.19

Utilities

Prior to the Closing, Seller shall notify all utility companies servicing the
Property of the anticipated change in ownership of the Property and request that
all billings after the Closing be made to Buyer at such Property address. Buyer
shall be responsible for paying, before the Closing, all deposits required by
utility companies in order to continue service at the Property for periods after
the Transfer Time and shall take any other action and make any other payments
required to assure uninterrupted availability of utilities at the Property for
all periods after Closing. Following Closing, all utility deposits made by
Seller will be refunded directly to Seller by the utility company holding same.

 

 

Section 7.20

Parent Name

 

(a)       As soon as practicable following the Closing (but in any event within
one hundred and twenty (120) days following the Closing), Buyer shall take all
action necessary to (i) cause the name and logo of the business operating at the
Property to be changed, in each case, so that the name or logo does not at any
time thereafter contain the word “Trump”, and (ii) designate a new internet
domain name for the business operating at the Property not containing the word
“Trump”, to which Seller will automatically direct all hits to the domain name
“www.trumpmarina.com” for a period ending not later than one hundred and twenty
(120) days following the Closing.

(b)       As soon as practicable following the Closing (but in any event within
one hundred and twenty (120) days following the Closing), Buyer shall take such
action as is necessary to ensure that any exterior fixture or fitting or other
asset visible from outside the business premises which contains the word “Trump”
is changed, or covered up until such time as it is permanently changed. Buyer
shall, within one hundred and twenty (120) days following the Closing, remove
and destroy, cover or deliver to Seller, all exterior fixtures and fittings or
other assets visible from outside the business premises which contains the word
“Trump”; provided, that any covering over the word “Trump” by Buyer shall remain
until such exterior fixture or fitting or other asset is either removed or
delivered to Seller.

(c)       Within one hundred and twenty (120) days following the Closing, Buyer
shall remove and destroy or deliver to Seller all inventory, uniforms, hotel
room supplies, linen, china and other restaurant accessories, unused stationery
and promotional material which contains the word “Trump”, it being understood
that Buyer can use such inventory or supplies during such one hundred and twenty
(120) day period.

 

 

44

 

--------------------------------------------------------------------------------



(d)       As soon as practicable following the Closing (but in any event within
one hundred and twenty (120) days following the Closing), Buyer shall commence
such action as is necessary to ensure that any interior fixture or fitting or
other asset which contains the word “Trump” is changed, or covered up until such
time as it is permanently changed. Within one hundred and twenty (120) days
following the Closing, Buyer shall remove and destroy, cover or deliver to
Seller, all interior fixtures or fittings on the premises of the Property, and
such equipment or portion thereof, which contains the words “Trump”; provided,
that any covering over the word “Trump” by Buyer shall remain until such
interior fixture or fitting or other asset is either removed or delivered to
Seller.

(e)       Promptly following such one hundred and twenty (120) day period, a
responsible officer of Buyer shall certify to Seller that Buyer has complied
with the provisions of this Section 7.20 in all material respects. After the
Closing, Buyer shall not use (and shall cause each of its Affiliates not to use)
the name “Trump” or any similar name or any logo incorporating such name or any
similar name in any manner, including in connection with the sale of any
products or services or otherwise in the conduct of its business.

(f)        Following the Closing, (i) Parent and its Subsidiaries shall not use
any trademark, service mark, tradename, brand name, design or logo containing
the word “Marina”, whether alone or in connection with other words or phrases,
in any casino, hotel, marina, resort or other property venture located within a
one hundred seventy five (175) mile radius from Atlantic City, New Jersey, and
(ii) Buyer shall have the right to use any trademark, service mark, tradename,
brand name, design or logo containing the word “Marina” in any capacity,
including (x) as part of, or in connection with, the name of the Property and
(y) whether alone or in connection with other words and phrases.

 

 

Section 7.21

Further Action

Seller covenants and agrees that if, following the Closing, any Purchased Asset
is identified that was not transferred to Buyer or its designee pursuant to this
Agreement, Seller shall, without further consideration, but subject in all cases
to Section 1.6 hereof, promptly transfer or cause the transfer of such asset or
property to Buyer or its designee, enter into such additional partial contract
assignment agreements or otherwise provide Buyer or its designee (subject to
appropriate transition arrangements) with the right to use such property, asset
or contractual right in a manner and on terms substantially similar to how such
property, asset or contractual right was so used or held for use in connection
with the operation or support of the business located at the Property prior to
the Closing

 

 

Section 7.22

Financing

Buyer shall use its commercially reasonable efforts to obtain, as promptly as
practicable following the date of this Agreement, (a) financing reasonably
sufficient to pay the Purchase Price and all fees and expenses necessary or
related to the consummation of the transactions contemplated by this Agreement
(the “Financing”) and (b) Commitment Letters for the Financing. Buyer shall, as
promptly as reasonably practicable, deliver to Seller true, correct and complete
copies of each executed Commitment Letter and of all other documents related to
the Financing. Buyer shall pay, or cause its Affiliates to pay, in full when due
any and all

 

 

45

 

--------------------------------------------------------------------------------



commitment fees or other fees in connection with the Commitment Letters and take
such other actions necessary or appropriate to cause each Commitment Letter to
constitute enforceable obligations of each party thereto. Buyer shall not permit
any amendment or modification to be made to, or any waiver of any material
provision of or remedy under, any of the Commitment Letters, unless such
amendment, modification or waiver, as the case may be, shall have been expressly
approved in writing by Seller. Buyer shall comply (and cause its Affiliates to
comply) with its obligations under each Commitment Letter and Buyer shall use
its commercially reasonable efforts to (a) maintain in effect each executed
Commitment Letter, (b) as promptly as practicable negotiate definitive
agreements with respect to the Commitment Letters on the terms and conditions
contained in the Commitment Letters (or on terms not materially less favorable
to the interests of Seller (including with respect to conditionality and
timing), than the terms and conditions in the Commitment Letters), (c) satisfy
all conditions applicable to it in the Commitment Letters and such definitive
agreements, and (d) enforce all of its rights under the Commitment Letters and
obtain and consummate the Financing as promptly as practicable (and in any event
prior to the Outside Date). Buyer shall keep Seller informed on a reasonably
current basis and in reasonable detail of the status of its efforts to obtain
Commitment Letters and arrange the Financing. Without limiting the foregoing,
Buyer shall notify Seller promptly, and in any event within two Business Days,
if (A) any financing source that is a party to any Commitment Letter (x)
notifies Buyer that such source no longer intends to provide financing to Buyer
on the terms set forth therein or (y) breaches any of its material obligations
under such Commitment Letter or (B) for any reason Buyer no longer believes in
good faith that it will be able to obtain all of the Financing. Buyer shall not,
and shall not permit any of its Affiliates to, take any action, or enter into
any transaction, that could reasonably be expected to prevent the Financing.
Buyer acknowledges and agrees that obtaining financing is not a condition to its
obligation to consummate the Closing.

 

 

Section 7.23

Financial Statements

 

(a)       As soon as reasonably practicable, but in any event no later than
twenty (20) days after each calendar month-end following the date hereof that
occurs prior to the Closing Date, Seller shall deliver to Buyer a copy of the
internal operating balance sheet and internal profit and loss statement of
Seller relating to the business conducted at the Property (as such internal
reports are prepared and delivered to management, including projections and
forecasts).

(b)       As soon as reasonably practicable, but in any event no later than
forty five (45) days after each quarterly period (other than the last quarterly
period of a fiscal year) following the date hereof that concludes at least forty
five (45) days prior to the Closing Date, Seller shall deliver to Buyer the
following financial statements of Seller relating to the business conducted at
the Property: the unaudited balance sheets as of the end of such quarterly
period together with the related unaudited statement of operations and statement
of cash flows for such quarterly period (collectively, the “Quarterly
Financials”).

(c)       Seller shall prepare its audited financial statements relating to the
business conducted at the Property for the fiscal year 2008 (together with all
related notes and schedules thereto, and accompanied by a report of a
nationally-recognized accounting firm thereon, the

 

 

46

 

--------------------------------------------------------------------------------



“Seller Audited 2008 Financials”) in accordance with Seller’s Ordinary Course of
Business, and if such Seller Audited 2008 Financials become available prior to
the Closing, Seller shall promptly deliver the Seller Audited 2008 Financials to
Buyer, which in any event shall be within ninety (90) days after the end of
Seller’s fiscal year 2008.

 

 

Section 7.24

Seller Cooperation with Buyer’s Financing Activities

 

(a)       During the period from the date hereof until the earlier of the
Closing Date or termination of this Agreement, with respect to the Financing
contemplated by this Agreement, Seller and Parent shall, and shall cause their
respective Affiliates and each of their respective employees and officers, as
applicable, to use commercially reasonable efforts to cooperate with Buyer, at
Buyer’s expense, with respect to matters reasonably within Seller’s, Parent’s or
their respective Affiliates’ control as shall be reasonable requested by Buyer
in connection with Buyer’s efforts to obtain the Financing, including efforts
relating to (i) coordinating with secured creditors in order to cause the
release of liens in connection with the Closing, and providing access to
management and to properties and assets for third party appraisals, (ii)
participating in meetings, presentations, road shows, due diligence and drafting
sessions and sessions with rating agencies and prospective investors (and
directing members of senior management of Seller to participate in such
meetings, presentations, roadshows and sessions and using commercially
reasonable efforts to cause the present independent accountants of the business
conducted at the Property to participate in such drafting sessions), (iii)
assisting with the preparation of materials for rating agency presentations,
offering documents, offering memoranda, bank information memoranda,
prospectuses, registration statements, marketing materials and similar documents
required in connection with the Financing, including execution and delivery of
customary representation letters in connection with information memoranda and to
permit Seller’s independent accountants to issue unqualified reports with
respect to financial statements of Seller and the Property to be included in the
offering memorandum, prospectus, registration statement and any updated filings
or amendments thereto, (iv) as promptly as practical, furnishing Buyer and its
Financing sources with un-audited financial information and other documents,
materials and information regarding the Property as may be reasonably requested
by Buyer, (v) using its commercially reasonable efforts to obtain prior to the
Closing the consent of its independent accountants to permit the use of
information set forth in clause (iii) above, and to cause its independent
accountants to provide consents and comfort letters as reasonably requested by
Buyer, (vi) cooperating with Buyer’s efforts in connection with the pledging of
collateral in the Purchased Assets to lenders in connection with the Financing,
and (vii) using commercially reasonable efforts to assist with or provide access
for Buyer or its agents to assist with the procurement of appraisals, surveys
and title insurance and other documentation and items relating to, or customary,
necessary or advisable for, the Financing, as reasonably requested by Buyer;
provided that (x) such presentations, memoranda and other documents shall not be
issued by Seller or any of its Affiliates and shall contain disclosure and
financial statements reflecting Buyer and/or its Affiliates as the issuer and
obligor in respect of any loans, securities or guarantees comprising part of the
Financing, and (y) none of Seller or any of its Affiliates shall be required to
pay any commitment or other fee or incur any other Liability in connection with
the Financing. Buyer shall (A) promptly, upon request by Seller, reimburse
Seller for all out of pocket costs and expenses (including reasonable attorneys’
fees) incurred by Seller or any of its

 

 

47

 

--------------------------------------------------------------------------------



Affiliates in connection with the cooperation contemplated by this Section 7.24
and (B) indemnify and hold harmless Seller, its Affiliates and their respective
directors, officers and Representatives from and against any and all losses,
damages or claims suffered or incurred by any of them in connection with their
compliance with this Section 7.24, except with respect to any information
provided by Seller expressly for use in connection therewith.

(b)       Following the Closing, upon Buyer’s reasonable request, Seller and its
Affiliates shall assist, and shall use their commercially reasonable efforts to
cause their auditors to assist, Buyer in the preparation of interim unaudited
financial statements and audited financial statements of the business conducted
at Property for pre-Closing Date periods.

 

 

Section 7.25

Stay and Dismissal of Litigation

At (and subject to and effective as of) the Closing, Buyer, Buyer Affiliate,
Seller and Parent shall deliver signed counterparts of the Litigation Settlement
and Release Documents, and Buyer shall also deliver to Parent counterparts of
the Litigation Settlement and Release Documents signed by each of the other
parties and defendants in the litigation referred to in the Litigation
Settlement and Release Documents. Unless and until the Closing is consummated,
nothing in this Agreement or in the Litigation Settlement and Release Documents
shall be construed (i) as a release, waiver, transfer or other relinquishment,
or impairment, of rights with respect to the Existing Litigation or (ii) an
indication of the value or merits of the Existing Litigation (notwithstanding,
among other things, any amount of consideration payable hereunder that is
allocated thereto). Upon the execution of this Agreement, Buyer Affiliate and
Parent, and any of their respective Affiliates that are party thereto, shall
cause, and Buyer shall cause the Other Defendant Parties to cause, their
attorneys to file immediately a Joint Motion for a Stay in the Existing
Litigation in the form attached hereto as Exhibit J, and make all reasonable
efforts to obtain a stay from the court hearing the Existing Litigation (the
“Court”). In the event that the Court declines to stay the Existing Litigation,
Buyer Affiliate and Parent shall agree upon another means to stay the Existing
Litigation, including but not limited to the removal of the case from the trial
docket, the postponement of all discovery and pre-trial and trial deadlines, the
entry of a stand-still agreement and the dismissal of the case without prejudice
and an agreement that the lawsuit may be refiled and the statute of limitations
deemed to be tolled from December 30, 2004 to the date of refiling. The stay
shall remain in full force and effect until either: (a) the Closing, at which
time the Litigation Settlement and Release Documents will be delivered to the
respective parties; or (b) this Agreement is terminated pursuant to Article IX,
in which case, Buyer Affiliate and Parent, and any of their respective
Affiliates that are party thereto, shall so inform the Court and request the
stay to be lifted by immediately filing with the Court the Status Report and
Request to Lift Stay attached hereto as Exhibit K, or cause the case to be
refiled and restored to the trial docket, if dismissed.

 

 

Section 7.26

Transferred Employees’ Retained Knowledge

Following the Closing, Buyer may retain, use and disclose in the operation of
the business located at the Property the Residual Knowledge known to Transferred
Employees. “Residual Knowledge” means only those generalized ideas, know-how,
and techniques of Seller or its Affiliates that are retained in the unaided
memory of a Transferred Employee, and that were acquired in the ordinary course
of a Transferred Employee’s employment as a Property

 

 

48

 

--------------------------------------------------------------------------------



Employee without any specific intent to permit intentional disclosure of any
Excluded Intellectual Property or other confidential information following the
Closing. This provision shall be narrowly construed, and is intended only to
alleviate the possibility of inadvertent use of the Residual Knowledge arising
from routine, unaided memory retention by Transferred Employees. For the
avoidance of doubt, this Section does not grant any licenses or other rights to
any specific Excluded Intellectual Property or other specific confidential
information of the Seller or its Affiliates.

 

 

Section 7.27

Non-Disparagement and Joint Statement Regarding Existing Litigation

Buyer Affiliate and Parent agree that their respective reputations are important
and valuable assets. Except as required by applicable Law, Buyer Affiliate and
Parent each agree that it will not disparage or otherwise comment unfavorably
concerning the other party or its relationship with such other party or the
Existing Litigation. Except as required by applicable Law, Buyer Affiliate and
Parent agree that prior to making any public statement about the Existing
Litigation (including by way of any press release or filing with or statement to
shareholders, securityholders or lenders), such party shall give the other party
a reasonable opportunity to review and comment upon such disclosure, and will
not make any such statement without the consent of the other party, which
consent shall not be unreasonably withheld.

ARTICLE VIII

 

CONDITIONS TO CLOSING

 

 

Section 8.1

Conditions to Each Party’s Obligation to Effect the Closing

The respective obligations of each party to this Agreement to effect the Closing
is subject to the satisfaction of each of the following conditions on or prior
to, and as of, the Closing Date, any of which may be waived in whole or in part
in a writing executed by Seller and Buyer:

(a)       No Injunctions. No Governmental Entity of competent jurisdiction shall
have initiated any action seeking, or shall have enacted, issued, promulgated,
enforced or entered any order, executive order, stay, decree, judgment or
injunction or statute, rule or regulation (in each case, whether temporary,
preliminary or permanent) to prevent or prohibit the consummation of any of the
transactions contemplated by this Agreement or to make it illegal for either
party hereto to perform its obligations hereunder.

(b)       HSR Act. Any applicable waiting periods, together with any extensions
thereof, under the HSR Act and the antitrust or competition Laws of any other
applicable jurisdiction shall have expired or been terminated.

 

 

Section 8.2

Additional Conditions to Obligations of Buyer

The obligation of Buyer to effect the Closing is subject to the satisfaction of
each of the following conditions on or prior to the Closing Date, any of which
may be waived in whole or in part in writing exclusively by Buyer:

 

 

49

 

--------------------------------------------------------------------------------



(a)       Representations and Warranties. The representations and warranties of
Seller contained in this Agreement shall be true and correct (without giving
effect to any limitation as to “materiality” or “Property Material Adverse
Effect” set forth therein) at and as of the Closing as if made at and as of such
time (except to the extent expressly made as of an earlier date, in which case
as of such earlier date), except for failures of such representations and
warranties to be true and correct which would not, individually or in the
aggregate, result in a Property Material Adverse Effect. Buyer shall have
received a certificate signed on behalf of Seller by an executive officer of
Seller to such effect.

(b)       Performance of Obligations of Seller. Seller shall have performed in
all material respects all covenants, agreements and obligations required to be
performed by it under this Agreement at or prior to the Closing. Buyer shall
have received a certificate signed on behalf of Seller by an executive officer
of Seller to such effect.

(c)       Title. Other than Permitted Encumbrances, the updated Title Commitment
and recertified Survey (if Buyer elects to so recertify) shall not show any
additional liens or encumbrances from those reflected on the Title Commitment
and Survey, in each case, that have not been cured by Seller, all pursuant to
the terms of Section 11.2 hereof.

(d)       Marina Lease. The State of New Jersey shall have consented to the
assignment of the Marina Lease to Buyer; provided that such condition shall be
deemed satisfied even if such consent is subject to the Closing or to the
receipt of any Closing Gaming Approvals.

(e)       Closing Gaming Approvals. Buyer shall have obtained the Closing Gaming
Approvals that Buyer and its Affiliates are required to obtain under applicable
Gaming Laws in order to consummate the Closing and each of the foregoing Closing
Gaming Approvals shall be in full force and effect at and as of the Closing
Date.

(f)        Catastrophic Market Material Adverse Effect. No Catastrophic Market
Material Adverse Effect shall be in effect at and as of the Closing Date.

(g)       Litigation Settlement. Seller, Parent and any of their Affiliates that
are party to the Litigation Settlement and Release Documents shall each have
delivered signed counterparts of the Litigation Settlement and Release
Documents.

 

 

Section 8.3

Additional Conditions to Obligations of Seller

The obligations of Seller to effect the Closing are subject to the satisfaction
of each of the following conditions on or prior to the Closing Date, any of
which may be waived in whole or in part in writing exclusively by Seller:

(a)       Closing Gaming Approvals. Buyer shall have obtained the Closing Gaming
Approvals that Buyer and its Affiliates are required to obtain under applicable
Gaming Laws in order to consummate the Closing and each of the foregoing Closing
Gaming Approvals shall be in full force and effect at and as of the Closing
Date. Seller shall have obtained the approvals of Gaming Authorities that Seller
and its Affiliates are required to obtain under applicable Gaming Laws in order
to transfer the Property to Buyer and consummate the Closing and each of the
foregoing approvals shall be in full force and effect at and as of the Closing
Date.

 

 

50

 

--------------------------------------------------------------------------------



(b)       Representations and Warranties. The representations and warranties of
Buyer contained in this Agreement shall be true and correct (without giving
effect to any limitation as to “materiality” or “Buyer Material Adverse Effect”
set forth therein) at and as of the Closing as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date), except for failures of such representations and warranties
to be true and correct which would not, individually or in the aggregate, result
in a Buyer Material Adverse Effect. Seller shall have received a certificate
signed on behalf of Buyer by an executive officer of Buyer to such effect.

(c)       Performance of Obligations of Buyer. Buyer shall have performed in all
material respects all covenants, agreements and obligations required to be
performed by it under this Agreement at or prior to the Closing. Seller shall
have received a certificate signed on behalf of Buyer by an executive officer of
Buyer to such effect.

(d)       Litigation Settlement. Buyer, Buyer Affiliate and any of their
Affiliates that are party to the Litigation Settlement and Release Documents,
and each other defendant in the litigation referred to in the Litigation
Settlement and Release Documents, shall each have delivered to Parent signed
counterparts of the Litigation Support and Release Documents.

ARTICLE IX

 

TERMINATION AND AMENDMENT

 

 

Section 9.1

Termination

This Agreement may be terminated at any time prior to the Closing by written
notice by the terminating party to the other party (except in the case of
termination pursuant to Section 9.1(a) hereof, which requires mutual agreement
of both Seller and Buyer):

 

(a)

by mutual agreement of Seller and Buyer;

(b)       by either Buyer or Seller, if the transactions contemplated hereby
shall not have been consummated on or prior to the Outside Date;

(c)       by either Buyer or Seller, if any Gaming Authority shall have made a
determination that such Gaming Authority will not issue to Buyer the Closing
Gaming Approvals; provided, however, that the right to terminate this Agreement
under this Section 9.1(c) shall not be available to any party whose failure (or
whose Affiliate’s failure) to fulfill any obligation under this Agreement has
been the primary cause of such Gaming Authority making such determination not to
issue to Buyer the Closing Gaming Approvals;

(d)       by either Buyer or Seller, if a court of competent jurisdiction or
other Governmental Entity shall have issued a non-appealable final order, decree
or ruling or taken any other non-appealable final action, in each case, having
the effect of permanently restraining, enjoining or otherwise prohibiting the
Closing or the consummation of the transactions contemplated hereby or making it
illegal for either party hereto to perform its obligations hereunder; provided,
however, that the right to terminate this Agreement under this Section  

 

 

51

 

--------------------------------------------------------------------------------



9.1(d) shall not be available to any party whose failure (or whose Affiliate’s
failure) to fulfill any obligation under this Agreement has been the primary
cause of such non-appealable final action;

(e)       by Buyer, if Seller shall have breached any representation, warranty,
covenant or agreement on the part of Seller set forth in this Agreement which
(i) would result in a failure of a condition set forth in Sections 8.2(a) or (b)
hereof if such breach was continuing as of the Closing Date and (ii) is not
cured in all material respects within thirty (30) calendar days after written
notice thereof by Buyer to Seller; provided, however, that if such breach cannot
reasonably be cured within such thirty (30) day period but can be reasonably
cured prior to the Outside Date, and Seller is diligently proceeding to cure
such breach, this Agreement may not be terminated pursuant to this Section
9.1(e) on account of such breach; provided, further, that the right to terminate
this Agreement under this Section 9.1(e) shall not be available to Buyer if
Buyer shall have materially breached any representation, warranty, covenant or
agreement on the part of Buyer set forth in this Agreement which material breach
caused the breach of the representation, warranty, covenant or agreement on the
part of Seller for which this Agreement otherwise may have been terminated under
this Section 9.1(e);

(f)        by Seller, if Buyer shall have breached any representation, warranty,
covenant or agreement on the part of Buyer set forth in this Agreement which (i)
would result in a failure of a condition set forth in Sections 8.3(b) or (c)
hereof if such breach was continuing as of the Closing Date and (ii) is not
cured in all material respects within thirty (30) calendar days after written
notice thereof; provided, however, that if such breach cannot reasonably be
cured within such thirty (30) day period but can be reasonably cured prior to
the Outside Date, and Buyer is diligently proceeding to cure such breach, this
Agreement may not be terminated pursuant to this Section 9.1(f) on account of
such breach; provided, however, that the right to terminate this Agreement under
this Section 9.1(f) shall not be available to Seller if Seller shall have
materially breached any representation, warranty, covenant or agreement on the
part of Seller set forth in this Agreement which material breach caused the
breach of the representation, warranty, covenant or agreement on the part of
Buyer for which this Agreement otherwise may have been terminated under this
Section 9.1(f);

(g)       by Seller, if by the date that is five (5) months after the date of
the Agreement, Buyer has not delivered to Seller true and complete copies of the
fully executed, delivered and effective Commitment Letters providing Buyer fully
committed financing to pay the full aggregate amount of the Purchase Price and
all fees and expenses necessary or related to the consummation of the
transactions contemplated by this Agreement; provided, that the right to
terminate this Agreement under this Section 9.1(g) shall not be available to
Seller if Seller’s (or any of its Affiliates) material breach of Seller’s
representations and warranties or failure to perform in all material respects
its obligations pursuant to this Agreement, including Section 7.24, has been the
primary cause of Buyer’s failure to deliver such copies of Commitment Letters;
and

 

(h)

by Buyer, in accordance with Section 7.15(c)(ii).

 

 

Section 9.2

Effect of Termination

 

 

 

52

 

--------------------------------------------------------------------------------



(a)       Liability. In the event of termination of this Agreement as provided
in Section 9.1 hereof, this Agreement shall immediately become void and there
shall be no Liability on the part of Buyer or Seller, or their respective
Affiliates or Representatives; provided, however, that the obligations of the
parties set forth in Sections 5.12 and 6.3, clause (vi) of the first sentence,
and the last three sentences of, Section 7.6(a), the last sentence of Section
7.24, and Sections 7.10(b), 9.2 and 9.3 and Article XII hereof, shall survive
such termination and shall be enforceable hereunder, and provided, further, that
nothing contained in this Section 9.2 shall relieve or limit the Liability of
either party to this Agreement for any willful breach of this Agreement.

(b)       Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all fees and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the Closing is consummated.

 

 

Section 9.3

Application of the Deposit

 

 

(a)

If this Agreement is terminated:

 

(i)

pursuant to Section 9.1(h) hereof, or

(ii)       pursuant to Section 9.1(b) and (A) as of the date of such termination
(x) a Catastrophic Market Material Adverse Effect shall have been in effect or
(y) any of the conditions set forth in Section 8.2(c) and (subject to the
following proviso) Section 8.2(d) have not been satisfied (other than those
conditions that by their nature are to be satisfied or waived at the Closing and
those conditions that have not been satisfied due to Buyer’s failure to perform
any of its obligations under this Agreement), or (B) after the date of this
Agreement Seller shall have become a debtor in a bankruptcy case under Title 11
of the United States Code and a motion shall have been filed by Seller as debtor
in possession or by Seller’s trustee in bankruptcy with the applicable U.S.
bankruptcy court seeking to reject the Seller’s obligations under this
Agreement,

then, in each case under clauses (i) and (ii) of this Section 9.3(a), the
Deposit, together with any interest earned thereon, shall be returned to Buyer,
provided, however, that, for purposes of Section 9.3(a)(ii)(A)(y), the condition
set forth in Section 8.2(d) shall be deemed to have been satisfied if (1) the
Casino Control Commission has denied Buyer’s application for “Interim Casino
Authorization” (as such term is defined in the New Jersey Casino Control Act) on
the grounds that Buyer, as applicant for the casino license in connection with
the Property, has failed to establish its “financial stability” in accordance
with the New Jersey Casino Control Act, (2) Buyer, Buyer Affiliate, their
respective Affiliates, the Initial Qualifiers, all financing sources for the
transactions contemplated by this Agreement, any individual qualifiers and any
additional Persons required or requested by Gaming Authorities, shall not have
filed, prior to the date that is 170 days after the date of this Agreement, all
petitions and applications for qualification in connection with obtaining the
Closing Gaming Approvals and the Interim Casino Authorization and such
additional materials and information as shall be necessary for the applicable
Gaming Authorities to deem all such filings, petitions and applications
complete, or (3) Buyer shall have

 

 

53

 

--------------------------------------------------------------------------------



failed to provide the State of New Jersey with a letter of credit or a cash
deposit in respect of the Marina Lease in amounts and on terms consistent with
existing requirements.

(b)       If (x) this Agreement is terminated pursuant to any provision of
Section 9.1 and (y) the Deposit is not required to be returned to Buyer pursuant
to the express provisions set forth in Section 9.3(a), then in each such case,
the parties shall cause the Deposit, together with any interest earned thereon,
to be delivered to Seller free and clear of any adverse right or claim. The
parties hereby unconditionally and irrevocably agree that the Deposit shall be
fully earned by Seller as of the date of this Agreement and shall be
non-refundable except in the limited circumstances set forth in Section 9.3(a),
and except to the extent provided in Section 9.3(a), Seller’s entitlement to the
Deposit shall not be subject to counterclaim or set-off for, or be otherwise
affected by, any claim or dispute relating to any matter; provided, however,
that Buyer shall have a continuing interest in the Deposit and the escrow
account, which interest shall be limited to the return of the Deposit from the
escrow account if required pursuant to Section 9.3(a) and which interest shall
continue until the earlier of the Closing or application of the Deposit from the
escrow account pursuant to Section 9.3. Notwithstanding anything herein to the
contrary, nothing in this Section 9.3 shall limit Buyer’s rights and remedies in
the event of actual fraud by Seller, Parent or any of their Affiliates.

(c)       Prior to the Closing, (x) entitlement to the Deposit pursuant to this
Section 9.3 shall be the sole and exclusive remedy for Seller for breach of the
contract by Buyer that results in a failure to consummate the transactions
contemplated hereunder and (y) Seller shall not be entitled to specific
performance to compel Buyer to consummate the transactions contemplated
hereunder. Except for entitlement to the Deposit as provided in Section 9.3(b),
Seller shall have no other rights and remedies available under this Agreement,
at Law, in equity or otherwise for any breach of contract by Buyer that results
in a failure of the transactions contemplated hereunder to be consummated,
provided, however, that notwithstanding the foregoing or anything to the
contrary, Seller shall be entitled to all remedies (including monetary damages,
specific performance and injunctive relief) in respect of the matters governed
by Section 6.3, clause (vi) of the first sentence, and the last three sentences
of, Section 7.6(a), the last sentence of Section 7.24, Sections 7.10(b), 9.2 and
9.3, or Article XII (the “Subject Provisions”). Notwithstanding the foregoing,
Seller shall be entitled to the remedy of specific performance with respect to
Section 7.7 hereof, which shall apply even prior to the Closing, as provided in
Section 12.18.

ARTICLE X

 

SURVIVAL; INDEMNIFICATION

 

 

Section 10.1

Survival of Representations, Warranties, Covenants and Agreements

The representations and warranties made by Seller and Buyer in this Agreement
shall survive the Closing until (and claims based upon or arising out of such
representations and warranties may be asserted at any time before) the first
anniversary of the Closing Date, except for (i) representations and warranties
contained in Section 5.1 (Organization of Seller), Section 5.2(a) (Authority),
Section 5.14 (Personal Property), Section 6.1 (Organization), and Section 6.2(a)
(Authority), which shall survive indefinitely, (ii) Section 5.8 (Environmental
Matters),

 

 

54

 

--------------------------------------------------------------------------------



which shall survive for a period of five (5) years following the Closing Date,
and (iii) Section 5.17 (Taxes) and Section 5.11 (Employee Benefits), which shall
survive until ninety (90) days following the expiration of the applicable
statute of limitations. The period of time a representation or warranty survives
the Closing pursuant to the preceding sentence shall be the “Survival Period”
with respect to such representation or warranty. The parties agree that no claim
may be brought based upon, directly or indirectly, any of the representations
and warranties contained in this Agreement after the Survival Period with
respect to such representation or warranty. The covenants and agreements of the
parties hereto in this Agreement shall survive the Closing without any
contractual limitation on the period of survival (except to the extent, if any,
that a specific survival period is otherwise expressly set forth herein in
connection with the applicable covenant or agreement). The termination of the
representations and warranties provided herein shall not affect a party in
respect of any claim made by such party in reasonable detail in a writing
received by the indemnifying party prior to the expiration of the Survival
Period provided herein.

 

 

Section 10.2

Indemnification

 

(a)       From and after the Closing, Seller shall indemnify, save and hold
harmless Buyer and its Affiliates and their respective Representatives (each, a
“Buyer Indemnified Party” and collectively, the “Buyer Indemnified Parties”)
from and against any and all costs, losses, liabilities, obligations, damages,
claims, demands and expenses (whether or not arising out of third party claims),
including interest, penalties, reasonable attorneys’ fees and all amounts paid
in investigation, defense or settlement of any of the foregoing (collectively,
“Damages”), incurred in connection with, arising out of or resulting from:

(i)        any breach of any representation or warranty made by Seller in this
Agreement, in each case, when made, and it being understood that such
representations and warranties shall be interpreted for all purposes of Sections
10.2, 10.3, 10.4, 10.5 and 10.6 without giving effect to any limitations or
qualifications as to “materiality” (including the word “material”) or Property
Material Adverse Effect set forth therein;

(ii)       any breach of any covenant or agreement made, or to be performed, by
Seller in this Agreement;

 

(iii)

the Excluded Liabilities; and

 

(iv)

the Excluded Assets.

(b)       From and after the Closing, Buyer shall indemnify, save and hold
harmless Seller and its Affiliates and their respective Representatives (each, a
“Seller Indemnified Party” and collectively, the “Seller Indemnified Parties”)
from and against any and all Damages incurred in connection with, arising out of
or resulting from:

(i)        any breach of any representation or warranty made by Buyer in this
Agreement, in each case, when made, and it being understood that such
representations and warranties shall be interpreted for all purposes of Sections
10.2, 10.3, 10.4, 10.5 and

 

 

55

 

--------------------------------------------------------------------------------



10.6 without giving effect to any limitations or qualifications as to
“materiality” (including the word “material”) or Buyer Material Adverse Effect
set forth therein;

(ii)       any breach of any covenant or agreement made, or to be performed, by
Buyer in this Agreement;

 

(iii)

the Assumed Liabilities; and

(iv)      the ownership, use, operation or maintenance of the Property, the
other Purchased Assets and the operation and support of the business located at
the Property from and after the Closing.

 

 

Section 10.3

Interpretation

 

(a)       Notwithstanding anything in this Agreement to the contrary, as used in
this Article X the term Damages shall not include any consequential, incidental,
indirect, punitive or special damages, claims for lost profits or lost business
opportunities, or any similar damages, except to the extent of any such damages
that are awarded to an unaffiliated third party by a court of competent
jurisdiction and constitute (x) an Excluded Liability (with respect to
indemnification obligations of Seller) or (y) a matter described in Section
10.2(b)(iii) or (iv) (with respect to indemnification obligations of Buyer).

(b)       Notwithstanding anything in this Agreement to the contrary, no Buyer
Indemnified Party shall be entitled to indemnification pursuant to this Article
X with respect to any matter that is taken into account in the calculation of
any adjustment to the Purchase Price pursuant to Article II hereof.

 

 

Section 10.4

Procedure for Claims between Parties

If a claim for Damages is to be made by a Buyer Indemnified Party or Seller
Indemnified Party (each, an “Indemnified Party” and collectively, the
“Indemnified Parties”) entitled to indemnification hereunder, such party shall
give written notice briefly describing the claim and the total monetary damages
sought (each, a “Notice”) to the indemnifying party hereunder (the “Indemnifying
Party” and collectively, the “Indemnifying Parties”) as soon as practicable
after such Indemnified Party becomes aware of any fact, condition or event which
may give rise to Damages for which indemnification may be sought under this
Article X. Any failure to submit any such notice of claim to the Indemnifying
Party shall not relieve any Indemnifying Party of any Liability hereunder,
except to the extent that the Indemnifying Party was actually prejudiced by such
failure.

 

 

Section 10.5

Defense of Third Party Claims

If any lawsuit or enforcement action is filed against an Indemnified Party by
any third party (each, a “Third Party Claim”) for which indemnification under
this Article X may be sought, Notice thereof shall be given to the Indemnifying
Party as promptly as practicable. The failure of any Indemnified Party to give
timely Notice hereunder shall not affect rights to

 

 

56

 

--------------------------------------------------------------------------------



indemnification hereunder, except to the extent that the Indemnifying Party was
actually prejudiced by such failure. The Indemnifying Party shall be entitled
(if it so elects) at its own cost, risk and expense, (i) to take control of the
defense and investigation of such Third Party Claim, (ii) to employ and engage
attorneys of its own choice (provided that such attorneys are reasonably
acceptable to the Indemnified Party) to handle and defend the same, unless the
named parties to such action or proceeding include both one or more Indemnifying
Parties and an Indemnified Party, and the Indemnified Party has been advised in
writing by counsel that there may be one or more legal defenses available to
such Indemnified Party that are different from or additional to those available
to an applicable Indemnifying Party such that a conflict of interest exists that
would make separate representation appropriate under applicable principles and
canons of legal representation, in which event such Indemnified Party shall be
entitled, at the Indemnifying Party’s reasonable cost, risk and expense, to
separate counsel (provided that such counsel is reasonably acceptable to the
Indemnifying Party), and (iii) to compromise or settle such claim, which
compromise or settlement shall be made only (x) with the written consent of the
Indemnified Party (such consent not to be unreasonably withheld or delayed) or
(y) if such compromise or settlement contains an unconditional release of the
Indemnified Party in respect of such claim. If the Indemnifying Party elects to
assume the defense of a Third Party Claim, the Indemnified Party shall cooperate
in all reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defense of such Third Party Claim and any appeal
arising therefrom and shall provide the Indemnifying Party all reasonably
requested documents, including a power of attorney; provided, however, that the
Indemnified Party may, at its own cost, participate in the investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom. The
parties shall cooperate with each other in any notifications to insurers. If the
Indemnifying Party fails to assume the defense of such claim within fifteen (15)
calendar days after receipt of the Notice, the Indemnified Party against which
such claim has been asserted will have the right to undertake, at the
Indemnifying Party’s reasonable cost, risk and expense, the defense, compromise
or settlement of such Third Party Claim on behalf of and for the account and
risk of the Indemnifying Party; provided, however, that such claim shall not be
compromised or settled without the written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed. If the Indemnified
Party assumes the defense of the claim, the Indemnified Party will keep the
Indemnifying Party reasonably informed of the progress of any such defense,
compromise or settlement.

 

 

Section 10.6

Limitations on Indemnity

 

(a)       No Buyer Indemnified Party shall seek, or be entitled to,
indemnification under Section 10.2(a)(i) hereof to the extent (i) the aggregate
amount of Damages incurred by a Buyer Indemnified Party with respect to any
individual matter for which indemnification is sought pursuant to Section
10.2(a)(i) is less than $25,000 (the “Sub-Threshold”), and (ii) the aggregate of
the individual claims for Damages of the Buyer Indemnified Parties (each of
which is greater than the Sub-Threshold) for which indemnification is sought
pursuant to Section 10.2(a)(i) hereof is less than $3,000,000 (the “Threshold”)
or exceeds an amount equal to $40,000,000 (the “Cap”); provided, that if the
aggregate of all individual claims (each of which is greater than the
Sub-Threshold) for Damages for breaches of representations and warranties for
which indemnification is sought pursuant to Section 10.2(a)(i) hereof equals or
exceeds the Threshold,

 

 

57

 

--------------------------------------------------------------------------------



then Buyer, subject to the limitations in this Article X, shall be entitled to
recover for such Damages only to the extent such Damages exceed the Threshold,
but in any event not to exceed the Cap (it being agreed that in no event shall
the aggregate indemnification to be paid underSection 10.2(a)(i) exceed an
amount equal to the Cap). Notwithstanding anything herein to the contrary,
Seller’s indemnification obligations with respect to Taxes shall not be subject
to the limits set forth in this Section 10.6, and shall not be included in the
calculation of any amounts for purposes of the Cap or the Threshold.

(b)       In calculating the amount of any Damages payable to a Buyer
Indemnified Party or a Seller Indemnified Party hereunder, the amount of the
Damages (i) shall not be duplicative of any other Damage for which an
indemnification claim has been made, (ii) shall be computed net of any amounts
actually recovered by such Indemnified Party under any insurance policy or
otherwise with respect to such Damages (net of any costs and expenses incurred
in obtaining such recovery) and (iii) shall be computed net of any Tax benefit
actually realized by the Indemnified Party with respect to such Damages. If an
Indemnifying Party pays an Indemnified Party for a claim and subsequently
insurance proceeds in respect of such claim is collected by the Indemnified
Party, then the Indemnified Party promptly shall remit the insurance proceeds
(net of any costs and expenses incurred in obtaining such insurance proceeds) to
Indemnifying Party. The Indemnified Parties shall use commercially reasonable
efforts to obtain from any applicable insurance company any insurance proceeds
in respect of any claim for which the Indemnified Parties seek indemnification
under this Article X.

(c)       To the extent that an Indemnifying Party pays on an indemnification
pursuant to Section 10.2, and the Indemnified Party has a claim against a third
party (other than the Indemnifying Party), then the Indemnifying Party shall be
subrogated to the claim of the Indemnified Party to the extent of the amount of
indemnification paid by the Indemnifying Party and to the extent such payments
are duplicative of amounts due to the Indemnified Party.

 

 

Section 10.7

Payment of Damages

An Indemnified Party shall be paid in cash by an Indemnifying Party the amount
to which such Indemnified Party may become entitled by reason of the provisions
of this Article X, within fifteen (15) days after such amount is determined
either by mutual agreement of the parties or on the date on which both such
amount and an Indemnified Party’s obligation to pay such amount have been
determined by a final judgment of a court or administrative body having
jurisdiction over such proceeding.

 

 

Section 10.8

Exclusive Remedy

Except to the extent of claims alleging fraud and willful misconduct, after the
Closing, the indemnities provided in this Article X shall constitute the sole
and exclusive remedy of any Indemnified Party for Damages arising out of,
resulting from or incurred in connection with any claims regarding matters
arising under or otherwise relating to this Agreement; provided, however, that
this exclusive remedy for Damages does not (a) interfere with or impede the
operation of the provisions of Sections 2.4, 2.5, 2.6 and 2.7 hereof providing
for resolution of certain disputes relating to the Purchase Price between the
parties and/or the Auditor, or (b) preclude a party from bringing an action
after the Closing for specific performance or other

 

 

58

 

--------------------------------------------------------------------------------



equitable remedy to require a party to perform its obligations under this
Agreement or any of the other agreements contemplated hereby to be entered into
by the parties, in each case in accordance with Section 12.18 hereof. Without
limiting the foregoing, Buyer and Seller each hereby waive (and, by their
acceptance of the benefits under this Agreement, each Buyer Indemnified Party
and Seller Indemnified Party hereby waives), from and after the Closing, any and
all rights, claims and causes of action (other than claims of, or causes of
action arising from, fraud or willful misconduct) such party may have against
the other party arising under or based upon this Agreement or any schedule,
exhibit, Disclosure Letter, document or certificate delivered in connection
herewith, and no legal action under any Laws, including Environmental Laws or
otherwise, sounding in tort, statute or strict liability may be maintained by
any party (other than a legal action brought solely to enforce the provisions of
this Article X or the provisions of the Assignment and Assumption Agreement
contemplated by this Agreement). Notwithstanding anything herein to the
contrary, no waiver of any closing condition in Article VIII by any party shall
act as a waiver or a limitation on such party from making a claim for
indemnification pursuant to this Article X.

 

 

Section 10.9

Treatment of Indemnification Payments

All indemnification payments made pursuant to this Article X shall be treated by
the parties for income Tax purposes as adjustments to the Purchase Price, unless
otherwise required by applicable Law.

ARTICLE XI

 

PROPERTY

 

 

Section 11.1

As Is

Buyer or its Representatives to the extent it so desires shall have examined and
inspected the Purchased Assets prior to the execution of this Agreement, and
subject to the provisions of this Article XI, Buyer agrees to accept the
Purchased Assets in an “AS IS” condition as of the Closing. Buyer agrees that,
except as provided in Article V hereof, Buyer is not relying upon any
representations, statements, or warranties (oral or written, implied or express)
of any officer, employee, agent or Representative of Seller, or any salesperson
or broker (if any) involved in this transaction as to the Purchased Assets,
including, but not limited to: (a) any representation, statements or warranties
as to the physical condition of the Purchased Assets, (b) the fitness and/or
suitability of the Purchased Assets for use as a resort, hotel and/or casino;
(c) the financial performance of the Purchased Assets; (d) the compliance of the
Purchased Assets with applicable building, zoning, subdivision, environmental,
or land use Laws, codes, ordinances, rules or regulations; (e) the state of
repair of the Purchased Assets; (f) the value of the Purchased Assets; (g) the
manner or quality of construction of the Purchased Assets; (h) the income
derived or to be derived from the Purchased Assets; or (i) the fact that the
Purchased Assets may be located in hurricane zones, on earthquake faults or in
seismic hazardous zones. Subject to the foregoing sentence, Buyer, for itself
and its successors and assigns, waives any right to assert any claim against
Seller, at Law or in equity, relating to any such matter, whether latent or
patent, disclosed or undisclosed, known or unknown, in contract or tort, now
existing or hereafter arising.

 

 

59

 

--------------------------------------------------------------------------------



 

Section 11.2

Title to Real Property

 

(a)       Title Insurance Commitment. Buyer agrees to accept (i) the Title
Commitment, and (ii) those certain surveys of the Land with Project No. 27403,
dated November 15, 2004 (Hotel), April 23, 2005 (Marina) and October 20, 2004
(Parking Facility), issued by Arthur W. Ponzio Co. & Associates, Inc., as
evidence of the status of Seller’s title to the Land, conditioned upon, prior to
Closing, either (i) compliance with the matters set forth on the Survey
Compliance Letter or (2) satisfaction of the inquiries presented on the Survey
Compliance Letter, to the reasonable satisfaction of Buyer (collectively, the
“Survey”). Should the Buyer elect to obtain title insurance, Buyer shall pay at
Closing, the premium for the policy of title insurance described in the Title
Commitment.

(b)       Defects. Buyer agrees to accept title to the Property subject to all
matters shown by the Title Commitment, the Survey and the UCC Search as well as
Permitted Encumbrances. Buyer shall use commercially reasonable efforts to
obtain an updated Title Commitment at least forty-five (45) days prior to the
Closing. If the updated Title Commitment shows liens or other financial
encumbrances or defects in title not shown by the Title Commitment, (other than
Permitted Encumbrances and encumbrances and liens created or agreed to by
Buyer), and Seller has received an itemized written notice of such defects
within five (5) business days after the date of delivery of the updated Title
Commitment to Buyer (collectively, the “Notice Defects”), Seller shall have
thirty (30) days after receipt of such notice (or, if longer, until the Closing
Date) to cure any such Notice Defects, and the Closing Date shall, if necessary,
be extended accordingly pursuant to the provisions of Section 11.2(b) and (c).
Notice Defects will be deemed to not include any matters shown by the Title
Commitment. Failure to notify Seller within the specified period of title
defects revealed by the updated Title Commitment shall be deemed a waiver of
Buyer’s right to disapprove of the status of Seller’s title, and Buyer shall
then accept such title as is described in the Title Commitment, as updated,
without reserving any claim against Seller for title defects; provided that, if
Buyer obtains a further updated Title Commitment immediately prior to the
Closing Date and such updated Title Commitment shows liens or other financial
encumbrances or defects in title not shown by the prior updated Title
Commitment, Buyer shall be permitted to notify Seller in writing of such defects
prior to the Closing Date and the provisions of this Section 11.2 shall apply as
if such defects were originally identified as Notice Defects, including Seller’s
right to extend the Closing Date pursuant to the provisions of Section 11.2(b)
and (c). Seller shall be under no obligation to remove title defects and any
failure or refusal of Seller to do so shall not be a default of Seller
hereunder, except that Seller shall be obligated to cure (i) monetary liens
which are Notice Defects that are not disclosed by the Title Commitment which
are unpaid and liquidated at Closing, not to exceed $1,000,000 in the aggregate
(“Monetary Liens”) and (ii) title defects and encumbrances voluntarily created
or agreed to by Seller that are not disclosed by the Title Commitment (“Seller
Created Encumbrances”), to the extent such Monetary Liens or Seller Created
Encumbrances first encumber the Property or Seller’s interest therein between
the date of the Title Commitment and the Closing, in the manner provided below.
A lien is liquidated only if it is fixed either by agreement of Seller and the
party asserting the lien or by operation of law. In order to cure a Monetary
Lien or a Seller Created Encumbrance, and if Seller desires to attempt to cure
any other title defects, Seller shall have the option to extend the Closing Date
for a period of thirty

 

 

60

 

--------------------------------------------------------------------------------



(30) days, by giving written notice of such extension election to buyer at or
before the Closing Date. Cure of Monetary Liens and Seller Created Encumbrances
may be effected by either (i) payment and release of such Monetary Lien or
Seller Created Encumbrance of record, or (ii) posting a bond which causes such
Monetary Lien or Seller Created Encumbrance to (x) cease to be a lien on the
Property or (y) otherwise be removed from Buyer’s title policy issued at
Closing.

(c)       Failure to Cure Title Defects. If Seller fails to cure Monetary Liens
or Seller Created Encumbrance that it is obligated to cure in accordance with
Section 11.2(b) hereof, such failure shall be a default by Seller subject to the
remedies of Article IX hereof. If Seller elects not to attempt to cure or remove
any material Notice Defects (other than Monetary Liens and Seller Created
Encumbrances which shall be governed by the first sentence of this Section
11.2(c)),or is not successful in its efforts to do so on or before the Closing
Date, or the end of the extension period, if elected, then this Agreement shall,
at the option of Buyer (to be exercised by written notice to Seller given no
later than the earlier of: (i) the original or extended Closing Date, as
applicable, or (ii) five (5) days after Seller’s notice to Buyer of Seller’s
election not to cure or attempt to cure such title defects), be terminated
pursuant to Section 9.1(b) hereof, and the Deposit shall be returned to Buyer in
accordance with Section 9.3 hereof and Buyer and Seller shall be released and
discharged from any further obligation to each other hereunder; provided that
unless Buyer so elects to terminate this Agreement, Buyer shall accept such
title as is tendered by Seller without reduction in the Purchase Price, or
reservation of claim against Seller.

(d)       Survey. Buyer may, at Buyer’s sole cost and expense, cause the Survey
to be updated and recertified to Buyer at or shortly before the Closing Date. If
the recertified Survey reveals any of the following matters not shown on the
Survey (as revised to comply with the Survey Compliance Letter), then such
disclosure shall be a title defect or encumbrance as to which the provisions of
Sections 11.2(b) and (c) hereof shall govern Buyer’s and Seller’s rights and
obligations: (a) any material encroachments of the Land onto property of others;
(b) any material encroachments of property of others onto the Land; (c) the
location of any title matter on the Land in a manner that would materially and
adversely affect the ability to use the Land as presently used; or (d) any other
matter which would render Seller’s title to the Land uninsurable or
unmarketable.

ARTICLE XII

 

MISCELLANEOUS

 

 

Section 12.1

Definitions

 

 

(a)

For purposes of this Agreement, the term:

“Accounts Receivable” means, as of the Closing Date, all accounts receivable
(including receivables and revenues for food, beverages, telephone and casino
credit), or overdue accounts receivable to Seller, in each case, due and owing
by any third party.

 

 

61

 

--------------------------------------------------------------------------------



“Acquired Personal Property” means the Personal Property, excluding the Excluded
Personal Property.

“Acquisition Proposal” means a (i) proposal or offer from any person, entity or
group (other than Buyer) relating to an acquisition of the Property or any
portion of the Land, other than the transaction with Buyer or (ii) proposal or
offer from any person, entity or group (other than Buyer) to purchase a direct
interest in the limited liability company membership interests of Seller.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first-mentioned Person. As used herein,
“control” means the right to exercise, directly or indirectly, more than fifty
percent (50%) of the voting power of the stockholders, members or owners and,
with respect to any individual, partnership, trust or other entity or
association, the power, directly to cause the direction of the management or
actions of the controlled entities.

“Assumed Contracts” means (a) the Operating Agreements relating to the operation
of the business conducted at the Property referred to on Section 12.1(a) of the
Seller Disclosure Letter, (b) all purchase orders and other Contracts entered
into in the Ordinary Course of Business of the business conducted at the
Property, (c) each other Contract entered into in accordance with Section 7.1
hereof that Seller hereafter designates as an Assumed Contract, and (d) each
license for non-proprietary third party computer software to the extent that (i)
such software relates to the operation of the Business conducted at the Property
and (ii) the rights thereunder may be assigned in part to Buyer without
requiring any payment or financial accommodation to any third party and without
affecting the rights granted to Seller or its Affiliates in connection with the
operation of the businesses conducted at the Other Property; provided, that
Assumed Contracts shall not be deemed to include any Excluded Contracts. If,
prior to the Closing Date, the parties hereto reasonably determine that there
are any Contracts that should be Assumed Contracts (including licenses for
non-proprietary third party computer software) but were inadvertently omitted
from Section 5.16(a) or Section 12.1(a) of the Seller Disclosure Letter
(excluding all purchase orders entered into in the Ordinary Course of Business
of the business conducted at the Property and other Contracts referred to in
clause (b) of the preceding sentence), Seller shall amend Section 5.16(a) (if
applicable) and Section 12.1(a) of the Seller Disclosure Letter to include such
Assumed Contracts (including licenses for non-proprietary third party computer
software) and such Assumed Contracts shall be and hereby are Assumed Contracts
(and, to the extent applicable, Assumed Software) hereunder; provided, however,
that Buyer’s consent shall be required for any such amendment that so adds any
such Contract that involves a total remaining commitment of $25,000 or more
(which consent shall not be unreasonably withheld or delayed, and which consent
shall be deemed to have been given if Buyer has not objected to any such
amendment within five (5) Business Days after being provided with notice
thereof); provided, further, that no such consent shall be required for any such
amendment to include as an Assumed Contract a Contract entered into after the
date hereof in compliance with Section 7.1 hereof.

“Assumed Software” means the computer software listed on Section 5.16 of the
Seller Disclosure Letter.

 

 

62

 

--------------------------------------------------------------------------------



“Books and Records” means, to the extent transferable by applicable Law, (i) all
books and records of Seller relating to the Property (except (A) to the extent
exclusively related to an Excepted Item, and (B) the Customer Database, not
including the Marina Database), including all architectural, structural, service
manuals, engineering and mechanical plans, electrical, soil, wetlands,
environmental and similar reports, studies and audits for the Property, (ii) all
plans and specifications for the Property, and (iii) all financial records,
reservation records, and any books and records, in each case to the extent
relating to any of the Purchased Assets.

“Business Day” means any Monday through Friday, inclusive, other than any such
days that financial institutions within the State of New Jersey are authorized
or required to close; provided, however, any reference in this Agreement to any
day other than a business day shall be deemed a reference to a calendar day.

“Buyer Material Adverse Effect” means any change, event or effect that (i) has a
material adverse effect on the business, financial condition or results of
operations of Buyer and its subsidiaries (provided that, for purposes of this
clause (i), there shall be excluded from any determination as to whether a Buyer
Material Adverse Effect under this clause (i) has occurred or could reasonably
be expected to occur: (A) changes in the travel, hospitality or gaming
industries generally, (B) changes in the economy, or financial, banking,
currency or capital markets, in general (including changes in interest or
exchange rates or commodities prices), (C) any change, event or effect resulting
from the entering into or public announcement of the transactions contemplated
by this Agreement or (D) any change, event or effect resulting from any act of
terrorism, commencement or escalation of armed hostilities in the U.S. or
internationally or declaration of war by the U.S. Congress), or (ii) impairs in
any material respect the ability of Buyer to perform its obligations under this
Agreement or prevents or materially delays consummation of the transactions
contemplated by this Agreement.

“Capital Lease Liability” means the current portion, as of any particular date,
of liabilities under that certain Three Card Poker Game Capital Lease Agreement,
dated as of July 29, 2005, between Seller and Shuffle Master, Inc.

“Casualty Termination Event” means either a loss of access to the Property for a
material amount of time that is continuing beyond the Closing or the Outside
Date or a loss of more than thirty percent (30%) of the Purchase Price.

“Catastrophic Market Material Adverse Effect” means any disruption or adverse
change in the financial, banking or capital markets in general, or in the market
for loan syndications or casino acquisitions or development in particular, which
is not in effect at the date of this Agreement but occurred after the date of
this Agreement and is continuing at the date of the proposed termination of this
Agreement, which disruption or adverse change is of such a catastrophic and
material nature as to be equivalent to or more severe than the attack on the
World Trade Center that occurred on September 11, 2001, and which, for the
avoidance of doubt, shall include any change in law, rule or regulation in the
State of New Jersey that would effectively prohibit the operation of the
Property as a casino.

“Chip Liability” means all liability incurred by Buyer, including the amount of
cash to be paid, in connection with the redemption of chips in accordance with
Section 7.12(b) hereof.

 

 

63

 

--------------------------------------------------------------------------------



“Closing Gaming Approvals” means all Gaming Approvals that Buyer and its
Affiliates are required to obtain under applicable Gaming Laws in order to
consummate the Closing.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Letters” means, collectively, the Debt Commitment Letter(s) and the
Equity Commitment Letter(s).

“Contract” means any agreement, contract, lease, power of attorney, note, loan,
evidence of indebtedness, purchase order, letter of credit, settlement
agreement, franchise agreement, undertaking, covenant not to compete, employment
agreement, license, instrument, obligation and other executory commitment to
which any Person is a party or to which any of the assets of such Person are
subject, whether oral or written, express or implied.

“Contract Transactions” means, collectively, the sale and transfer of the
Purchased Assets, and the Litigation Settlement and Release Documents.

“Customer Database” means all customer lists, customer databases and historical
records with respect to the customers of Parent’s and its Subsidiaries’ casino
hotel properties collected or maintained by or on behalf of Parent or its
Subsidiaries.

“Current Assets” means the House Funds (excluding any Excluded Assets),
calculated on a basis consistent with the Financial Information.

“Current Liabilities” means, without duplication, the sum of the following
items: (i) the Progressive Liabilities, (ii) the Room Cleaning Liability, (iii)
liabilities for reservations and gift certificates to be assumed by Buyer
pursuant to Section 4.2(p), (iv) liabilities for guest room, meeting facility,
customer, permittee or other deposits (including slip deposits), (v) accrued
vacation liability for the Transferred Employees, and (vi) the Capital Lease
Liability, in each case determined in accordance with GAAP, applied on a basis
consistent with the Financial Information, and in each case, excluding any
Excluded Liabilities.

“Debt Commitment Letter” shall mean one or more fully executed, delivered and
effective letters (in form and substance reasonably acceptable to Seller) from
one or more financial institutions, committing to fund one or more series of
loans or other debt financings to Buyer (to fund the payment of the Purchase
Price to Seller) in an amount which, together with the amount committed in the
Equity Commitment Letter(s), is sufficient to pay the Purchase Price and all
fees and expenses necessary or related to the consummation of the transactions
contemplated by this Agreement, which commitment (a) shall not be terminable
until the earlier of termination of this Agreement pursuant to Section 9.1
hereof and the date that is two Business Days following the Outside Date, (b)
shall not be subject to any due diligence condition by the financing source, and
(c) shall not be subject to any condition to funding other than (i) the
conditions to Closing set forth in this Agreement, (ii) funding under the Equity
Commitment Letter(s) (and, if there is more than one Debt Commitment Letter,
funding under the other Debt Commitment Letter(s), (iii) absence of a material
adverse change on the business and affairs of the Property or in the financial
markets, in each case as such conditions may be defined in the applicable
commitment letters, (iv) customary documentation, including security
documentation, (v) minimum cashflow or maximum leverage condition, (vi)
customary conditions for a real

 

 

64

 

--------------------------------------------------------------------------------



estate financing, including, without limitation, appraisals and title
commitments, (vii) absence of new information or the accuracy of representations
and warranties with respect to the Property or Buyer, (viii) no modification,
amendment or waiver of this Agreement, (ix) delivery of customary certificates
and opinions, including, without limitation, a solvency certificate, (x) payment
of fees and expenses of the lender(s), (xi) obtaining requisite consents and
approvals of any Governmental Entity, (xii) funding a debt service reserve
account, and (x) other conditions, that, in each case, are within the reasonable
control of Buyer or Seller, such as preparation of marketing materials, clear
market condition or delivery of marketing materials or financial statements.

“Detailed Balance Sheet” means the un-audited balance sheet, prepared in
accordance with GAAP (subject to the absence of footnotes), and related data of
the business operated at the Property as at March 31, 2008 as set forth on
Section 2.4 of the Seller Disclosure Letter.

“Detailed EBITDA Sheet” means the un-audited statement of EBITDA of the business
operated at the Property for the twelve-month period immediately preceding the
Closing Date, as set forth on Section 2.6 of the Seller Disclosure Letter.

“EBITDA” means the earnings before interest, income taxes, depreciation and
amortization of the business operated at the Property, as each such component is
determined in accordance with GAAP, but excluding goodwill and other asset
impairment charges. All calculations of EBITDA and its components pursuant to
this Agreement shall be prepared on a consistent basis with the EBITDA
calculation example set forth on Section 2.6 of the Seller Disclosure Letter,
including with respect to any allocations.

“EBITDA Benchmark” shall mean $22,000,000.

“Environmental Laws” means all applicable and legally binding foreign, federal,
state and local statutes or laws, judgments, orders, regulations, licenses,
permits, rules and ordinances relating to pollution or the protection or
preservation of the environment, including without limitation to the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), Safe Drinking Water Act (42 U.S.C.
§ 3000(f) et seq.), Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
Clean Air Act (42 U.S.C. § 7401 et seq.), Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.) and other similar
state and local statutes, in effect as of the date hereof.

“Environmental Liabilities” means all Liabilities (including all reasonable
fees, disbursements and expenses of counsel, reasonable expert and consulting
fees and costs of investigations and feasibility studies and responding to
government requests for information or documents, clean-up fees), fines,
penalties, restitution and monetary sanctions, interest, direct or indirect,
known or unknown, absolute or contingent, past, present or future, resulting
from any claim or demand, by any Person or entity, or arising, under any
Environmental Law.

“Equity Commitment Letter” shall mean one or more fully executed, delivered and
effective letters (in form and substance reasonably acceptable to Seller) from
one or more equity financing sources committing to purchase equity in Buyer in
an amount which, together with the

 

 

65

 

--------------------------------------------------------------------------------



amount committed in the Debt Commitment Letter(s), is sufficient to pay the
Purchase Price and all fees and expenses necessary or related to the
consummation of the transactions contemplated by this Agreement, which
commitment (a) shall not be terminable by the committing party until the earlier
of termination of this Agreement pursuant to Section 9.1 hereof and the date
that is two Business Days following the Outside Date, (b) shall not be subject
to any due diligence by the equity financing source, and (c) shall not be
subject to any condition other than (i) the conditions to the Closing set forth
in this Agreement, (ii) funding under the Debt Commitment Letter(s) (and, if
there is more than one Equity Commitment Letter, funding under the other Equity
Commitment Letter(s), (iii) absence of new information or the accuracy of
representations and warranties with respect to the Property or Buyer, (iv) no
modification, amendment or waiver of this Agreement, and (v) other conditions
that are within the reasonable control of Buyer and Seller.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contracts” means all Contracts listed on Section 12.1(d) of the Seller
Disclosure Letter.

“Excluded Intellectual Property” means all Intellectual Property other than
Transferred Intellectual Property.

“Excluded Personal Property” means the following:

(i) the Excluded Software; and

(ii) other than the Excluded Software, all records, files and memorabilia
pertaining to Seller or Parent and any past or present corporate affiliates or
predecessors of Seller or Parent, in each case to the extent not related to the
Property or the operation and support of the business located at the Property.

“Excluded Software” means all computer software owned by or licensed for use by
Seller or its Affiliates, including all source codes, user codes and data,
whether on tape, disc or other computerized format, and all related user
manuals, computer records, service codes, programs, stored materials and
databases (including all access codes and instructions needed to obtain access
to and to utilize the information contained on such computer records), together
with any and all updates and modifications of all of the foregoing and all
copyrights related to the computer software, including the Customer Database and
any customer tracking system, in each case, other than Assumed Software and the
Marina Database.

“Fixtures” means all fixtures owned by Seller and placed on, attached to, or
located at, and used primarily in connection with the operation of, the
Property.

“Front Money” means all money stored on deposit at the Property cage belonging
to, and stored in an account for, any Person.

“GAAP” means the generally accepted accounting principles in the United States
in effect on the date hereof, consistently applied.

 

 

66

 

--------------------------------------------------------------------------------



“Gaming Approvals” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Authority necessary for or relating to the
conduct of activities by any party hereto or any of its Affiliates, including
the ownership, operation, management and development of the Property.

“Gaming Authorities” means those federal, state, local and other governmental,
regulatory and administrative authority, agency, board and officials responsible
for, or involved in, the regulation of gaming or gaming activities or the sale
of liquor in any jurisdiction, including, within the State of New Jersey,
specifically, the Casino Control Commission, the New Jersey Division of Gaming
Enforcement and all other state and local regulatory and licensing bodies with
authority over gaming in the State of New Jersey and its political subdivisions.

“Gaming Laws” mean all laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within the State of New
Jersey, including the Casino Control Act, as codified in Chapter 12 of Title 5
of the New Jersey Statutes, as amended from time to time, and the regulations of
the Casino Control Commission promulgated thereunder, as amended from time to
time.

“Guest Ledger” means any accounts receivable of registered guests who have not
checked out and who are occupying rooms at the Property, on the evening
preceding the Closing, including all revenues from the rental of guest rooms at
the Property, together with any sales or other taxes thereon.

“Hazardous Material” means any material, substance, pollutant, contaminant or
waste, whether solid, liquid or gas, that is defined, listed or classified as
hazardous or toxic under, or otherwise regulated as such pursuant to, any
applicable Environmental Law, including any quantity of friable asbestos, urea
formaldehyde foam insulation, PCBs, crude oil or any fraction thereof, petroleum
products or by-products or derivatives, and toxic mold at quantities reasonably
likely to adversely affect human health.

“Initial Qualifier” means Buyer, Buyer Affiliate and any affiliated entity
required to file an application for qualification under applicable Gaming Laws
in order to obtain the Gaming Approvals, and any individual who is an owner,
officer or director of Buyer, Buyer Affiliate or any affiliated entity required
to file an application for qualification under applicable Gaming Laws in order
to obtain the Gaming Approvals.

“Intellectual Property” means all intellectual property or other proprietary
rights of every kind, foreign or domestic, including all patents, patent
applications, inventions (whether or not patentable), processes, products,
technologies, discoveries, copyrightable and copyrighted works (including
copyrights in software), apparatus, trade secrets, trademarks, trademark
registrations and applications, domain names, service marks, service mark
registrations and applications, trade names, trade secrets, know-how, trade
dress, copyright registrations, customer lists, customer databases, confidential
business information, confidential marketing and customer information, licenses,
confidential technical information, all goodwill associated with the foregoing,
and all documentation, copies and tangible embodiments of the foregoing (in
whatever form or medium), and all past, present or future claims or causes of
actions arising out of or related to any infringement, dilution,
misappropriation or other violation of any of the foregoing.

 

 

67

 

--------------------------------------------------------------------------------



“Intercompany Payables” means all intercompany accounts payable, and notes for
those accounts payable, of the business conducted at the Property existing as of
the Closing Date where the obligor is Seller and the obligee is Parent or a
subsidiary of Parent other than Seller.

“Intercompany Receivables” means all intercompany accounts receivable, and notes
for those accounts receivable, of the business conducted at the Property
existing as of the Closing Date where the obligee is Seller and the obligor is
Parent or a subsidiary of Parent other than Seller.

“IRS” means the Internal Revenue Service, a division of the United States
Treasury Department, or any successor thereto.

“knowledge” means (i) when used in the phrase “knowledge of Seller” or “Seller’s
knowledge” and words of similar import, the actual knowledge as of the date of
this Agreement, after reasonable inquiry, of the individuals listed on Section
12.1(e) of the Seller Disclosure Letter; and (b) when used in the phrase
“knowledge of Buyer” or “Buyer’s knowledge” and words of similar import, the
actual knowledge, after reasonable inquiry, of the individuals listed on Section
12.1(i) of the Buyer Disclosure Letter.

“Land” means the real property owned or leased by Seller, as more particularly
described in Exhibit L.

“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction, decree or
arbitration award, policies, guidance, court decision, rule of common law or
finding, including, without limitation, the Gaming Laws.

“Leases” means leases, subleases and occupancy and concession agreements
affecting the Property, each of which is set forth on Section 12.1(f) of the
Seller Disclosure Letter.

“Legal Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before or otherwise
involving any Governmental Entity or arbitrator.

“Liabilities” mean any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether accrued, absolute, contingent, matured, unmatured,
liquidated, unliquidated, known or unknown.

“Liens” means any mortgage, pledge, lien, security interest, conditional or
installment sale agreement, right of first refusal or similar option, or other
similar encumbrance.

“Marina Database” means that portion of the Customer Database containing
information with respect to those former and current customers of the Property,
including their names and information with respect to their consumption and
gambling tendencies, who are reflected on the Customer Database as having (i)
wagered at the casino located at the Property at least fifty percent (50%) of
their aggregate wagers placed at the three casinos operated by Parent and its
Affiliates in Atlantic City, New Jersey during either (x) the twenty four
(24)-full month period last completed prior to the date hereof or (y) the twenty
four (24)-full month period last

 

 

68

 

--------------------------------------------------------------------------------



completed prior to the Closing Date, or (ii) registered for the Trump One Card
(or any predecessor player loyalty program of Parent) at the Property, but in
each case only to the extent Seller has collected such information in the
Customer Database as at the relevant time and such information may be
transferred to Buyer under applicable Law.

“Marina Lease” means that certain Lease Agreement by and between the State of
New Jersey, acting through the Department of Environmental Protection, Division
of Parks and Forestry, as landlord, and Trump’s Castle Associates Limited
Partnership, as tenant, dated as of September 1, 1990, as amended or
supplemented.

“Markers” means, as it relates to Seller, any “counter check”, “slot counter
checks” and other checks issued pursuant to Section 19:45-1.27 of the New Jersey
Administrative Code, entitled “Procedures for granting credit, and recording
checks exchanged, redeemed or consolidated.”

“Material Assumed Contracts” means all Assumed Contracts denoted with an
asterisk on Section 12.1(a) of the Seller Disclosure Letter.

“Mechanics’ Liens” means Liens for mechanics’ and materialmen’s Liens not filed
of record and charges, assessments and other governmental charges which are not
delinquent or which are currently being contested in good faith by appropriate
proceedings or for which Seller shall have provided bond or other security
reasonably satisfactory to Buyer.

“Nonrepresented Employee” means any Property Employee who is not represented by
a union.

“Operating Agreements” means all service contracts, equipment leases, software
license agreements, sign leases, Leases and other Contracts affecting the
Property, other than Contracts that relate primarily to the Excluded Assets.

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Entity or by any arbitrator.

“Ordinary Course of Business” shall describe any action taken by a Person if
such action is consistent with such Person’s past practices in connection with
such Person’s business and is taken in the ordinary course of such Person’s
normal day to day operations.

“Other Defendant Parties” means, collectively, Power Plant Entertainments, LLC,
a Delaware limited liability company, Native American Development, LLC, a
Maryland limited liability company, Joseph S. Weinberg and The Cordish Company,
a Maryland corporation.

“Outside Date” means the date that is nine months after the date of this
Agreement, which may be extended by Buyer for an additional two months so long
as (i) Buyer is in compliance with the provisions of Section 7.7 hereof and its
other covenants under this Agreement and diligently pursuing receipt of the
Gaming Approvals and (ii) all the conditions set forth in Section 8.1 and
Section 8.3 hereof (other than the conditions set forth in Sections 8.3(a) and
8.3(d) hereof) have been satisfied or waived.

 

 

69

 

--------------------------------------------------------------------------------



“Passenger/Delivery Vehicles” means those certain passenger or delivery vehicles
and recreational vehicles identified in Section 12.1(g) of the Seller Disclosure
Letter.

“Permitted Encumbrances” means:

 

(i)

Liens for real estate and similar Taxes not yet due and payable;

 

(ii)

Liens created or approved by Buyer;

(iii)      easements, leases, reservations or other rights of others in, or
minor defects and irregularities in title to, property or assets of Seller;
provided that, such easements, leases, reservations, rights, defects or
irregularities do not materially impair the use of such property or assets for
the purposes for which they are held;

(iv)      zoning and subdivision ordinances which do not materially impair the
use of such property or assets for the purposes for which they are held;

(v)       Assumed Contracts for any areas of the applicable Land or the
applicable Property;

 

(vi)

any Lien or privilege vested in the lessor under the Marina Lease;

(ix)      rights of tenants, as tenants only, under operating leases existing as
of the date hereof (and any extensions or renewals permitted by their terms) or
any and all other leases entered into in accordance with the terms of this
Agreement and rights of guests in possession or holding reservations for future
use or occupancy of the applicable Property;

(x)       any Liens or other matters identified in the Title Commitment or
(subject to Section 1.2(d) hereof) the Survey; and

 

(xi)

any Assumed Liability.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
“group” (as defined in Rule 13d-5(b)(1) under the Exchange Act).

“Personal Property” means, as it relates to the Property, all office, hotel,
casino, showroom, restaurant, bar, convention, meeting and other furniture,
furnishings, appliances, equipment, equipment manuals, slot machines, gaming
tables and gaming paraphernalia (including parts or inventories thereof),
subject to Section 7.12 hereof, gaming chips and tokens, including, (a) slot
machine tokens not currently in circulation, (b) reserve chips, if any, not
currently in circulation, Passenger/Delivery Vehicles, computer hardware,
software, point of sale equipment, telephone numbers, two-way security radios
and base station, maintenance equipment, tools, supplies, signs and signage,
office supplies, linens (sheets, towels, blankets, napkins), uniforms,
silverware, glassware, chinaware, pots, pans and utensils, in each case, owned
by Seller and located at or held for use for the Property on the Closing Date,
and (c) any other items of tangible personal property owned by Seller and used
primarily by Property

 

 

70

 

--------------------------------------------------------------------------------



Employees for the operation of the business located at the Property, including
uniforms and PDAs.

“Pre-Closing Employee Liabilities” means all Liabilities arising out of or
relating primarily to employment of any Property Employee prior to the Closing
Date, including any and all severance obligations or other Liabilities relating
to the termination of any Retained Employees.

“Pre-Closing Tax Liabilities” means any Liability related to (i) Taxes of Seller
and (ii) all Liabilities for Taxes arising from or attributable to the Purchased
Assets (or the operation of the Purchased Assets) for taxable periods (or
portions thereof) ending prior to the Closing Date.

“Prepaids” means all prepaid items and expenses, deferred charges, advance
payments, deposits, rights of offset, credits, claims for refunds and similar
items of Seller in respect of the operation of the business conducted at the
Property.

“Progressive Liabilities” means, collectively, the face amounts reflected on (i)
Seller’s progressive slot machine meters as of the Transfer Time (if not removed
by the vendor at or prior to the Transfer Time); and (ii) the meters for
Seller’s table games which possess an in-house progressive jackpot feature as of
the Transfer Time.

“Property” means (i) the hotel and casino located at the Land, (ii) any leased
or owned property that is used primarily in connection with the business
conducted at such hotel and casino, and (iii) any Fixtures at all such Property
described in clauses (i) and (ii) above.

“Property Material Adverse Effect” means changes, events or effects that have a
materially adverse effect on the business, financial condition or results of
operations of the Property and the business operated at the Property; provided,
that the following shall be excluded from any determination as to whether a
Property Material Adverse Effect has occurred or could reasonably be expected to
occur: (A) any change in event or affecting, and any effect arising out of or
resulting from a change in or event affecting, (i) the economy, or financial,
banking, currency or capital markets, in general (including, without limitation,
changes in interest or exchange rates or commodities prices), or (ii) the
travel, hospitality or gaming industries generally, or the travel, hospitality
or gaming industries in the markets or jurisdictions where the Property is
located, (B) any change, event or effect resulting from the negotiation,
execution, delivery, performance or public announcement of this Agreement or the
consummation of any of the transactions contemplated by this Agreement
(including the impact thereof on relationships, contractual or otherwise, with
customers, suppliers or employees), (C) any change, event or effect arising in
connection with or resulting from (i) any act of war, sabotage or terrorism, or
any escalation or worsening of any such acts of war, sabotage or terrorism
threatened or underway as of the date of this Agreement, or (ii) hurricanes,
tornados or other natural disasters, (D) the effects of any action taken by
Seller or its Affiliates as expressly permitted by this Agreement or with
Buyer’s consent, or any failure by Seller to take any action as a result of the
restrictions in Article VII of this Agreement, (F) any change, event or effect
arising from any action taken by Buyer or its Affiliates, (G) the effect of any
changes in (i) applicable Laws (or the effects of any changes in the manner of
enforcement of any applicable Law) or (ii) accounting principles or standards
and (H) any failure to meet revenue or earnings projections

 

 

71

 

--------------------------------------------------------------------------------



(provided that any change or development causing any such failure to meet
projections may be taken into account in determining whether a Property Material
Adverse Effect has occurred).

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing of Hazardous Materials into the
environment.

“Representative” of a Person means any of such Person’s directors, officers,
agents and representatives.

“Represented Employee” means any Property Employee whose employment is subject
to the Collective Bargaining Agreement.

“Room Cleaning Liability” means the sum of the credits of $35 per room for each
guest room at the hotel located at the Property that is occupied by guests of
such hotel on the night immediately preceding the Closing Date, which will be
cleaned in the Ordinary Course of Business by appropriate housekeeping staff on
the Closing Date.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) such party or
any other Subsidiary of such party is a general partner or managing member or
(ii) at least 50% of the securities or other equity interests having by their
terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization that is, directly or indirectly, owned or controlled by such party
or by any one or more of its Subsidiaries, or by such party and one or more of
its Subsidiaries.

“Survey Compliance Letter” means the letter which is annexed as Exhibit M to
this Agreement.

“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including income, gross
receipts, profits, gaming, excise, real or personal property, environmental,
sales, use, value-added, ad valorem, withholding, social security, retirement,
employment, unemployment, workers’ compensation, occupation, service, license,
net worth, capital stock, payroll, franchise, gains, stamp, transfer and
recording taxes.

“Tax Return” means any report, return (including any information return), claim
for refund, election, estimated Tax filing or payment, request for extension,
document, declaration or other information or filing required to be supplied to
any Governmental Entity with respect to Taxes, including attachments thereto and
amendments thereof.

“Title Commitment” means that certain Title Insurance Commitment which is
annexed as Exhibit N to this Agreement.

“Transfer Time” means 11:59:59 p.m., Atlantic City time, on the day prior to the
Closing Date.

 

 

72

 

--------------------------------------------------------------------------------



“Transferred Employee Records” means records of Seller that relate to
Transferred Employees, but only to the extent that such records may be
transferred under applicable Law and to the extent that such records pertain to:
(i) skill and development training, (ii) seniority histories, (iii) salary and
benefit information, (iv) Occupational, Safety and Health Administration reports
and records, and (v) active medical restriction forms (it being agreed and
understood that with respect to the foregoing clause (v), such forms have been
made available to Buyer, but nothing herein shall be deemed to require that
Buyer accept any such forms).

“Transferred Intellectual Property” means all (i) Intellectual Property owned by
Seller and/or its Affiliates and, (ii) subject to Section 1.6, rights of Seller
and its Affiliates to use other Intellectual Property, in each case, that is
exclusively used, or held for exclusive use, in the operation of the business
located at the Property, including (x) the items of Intellectual Property listed
on Section 5.5(a) of the Seller Disclosure Letter, and (y) the Assumed Software
and the Marina Database.

“Transitional Services Agreement” means the transitional services agreement
executed by Buyer and Trump Entertainment Holdings, L.P., a Delaware limited
partnership, as of the date hereof, which is annexed as Exhibit O hereto.

“Trump One Card” means the player loyalty program of Parent.

“UCC Search” shall mean the UCC search annexed as Exhibit P hereto.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988
and analogous state and local Law.

“Working Capital” means the calculation, in accordance with the methodology set
forth on the Detailed Balance Sheet, of the Current Assets of Seller (other than
Excluded Assets) minus the Current Liabilities of Seller (other than Excluded
Liabilities);.

 

“Working Capital Benchmark” means $10,000,000.

 

 

(b)

The following are defined elsewhere in this Agreement, as indicated below:

 

Terms

Cross Reference in Agreement

 

 

Advisor

Section 6.3

 

 

Acquisition Proposal

Section 7.3

 

 

Agreement

Preamble

 

 

Assumed Liabilities

Section 1.4

 

 

Auditor

Section 2.5(c)

 

 

Balance Sheet

Section 5.3

 

 

Bankruptcy and Equity Exception

Section 5.2(a)

 

 

Base Purchase Price

Section 2.1

 

 

Broker

Section 5.12

 

 

Buyer

Preamble

 

 

Buyer Disclosure Letter

Article VI

 

 

Buyer Indemnified Parties

Section 10.2(a)

 

 

 

 

73

 

--------------------------------------------------------------------------------



 

Buyer Indemnified Party

Section 10.2(a)

Buyer Affiliate

Preamble

Buyer Permits

Section 6.5

Buyer’s 401(k) Plan

Section 7.5(e)

Cap

Section 10.6(a)

CapEx Purchase Price Adjustment

Section 7.4

CapEx Schedule

Section 7.4

Casino Control Commission

Section 7.7(f)

Closing

Section 4.1

Closing Date

Section 4.1

Closing Date EBITDA

Section 2.7(a)

Closing Date Working Capital

Section 2.5(a)

Collective Bargaining Agreements

Section 5.10

Condemnation Amount

Section 7.15(b)

Confidentiality Agreement

Section 7.6(a)

Court

Section 7.25

Damages

Section 10.2(a)

Deposit

Section 2.2

Deposit Escrow Agreement

Section 2.2(a)

Determination Date

Section 2.5(c)

EBITDA Determination Date

Section 2.7(b)

EBITDA Statement

Section 2.7 (a)

ERISA

Section 5.11(a)

ERISA Affiliate

Section 5.11(a)

Excepted Items

Section 7.6(a)

Excluded Assets

Section 1.2

Excluded Employees

Section 7.5(a)

Excluded Liabilities

Section 1.3

Existing Litigation

Section 7.6(a)

Final EBITDA Adjustment

Section 2.7(c)

Final Working Capital Adjustment

Section 2.5(d)

Financial Information

Section 5.3

Financing

Section 7.22

Governmental Approvals

Section 7.7(a)

Governmental Entity

Section 5.2(c)

House Funds

Section 1.1(b)

HSR Act

Section 5.2(c)

Indemnified Parties

Section 10.4

Indemnified Party

Section 10.4

Indemnifying Parties

Section 10.4

Indemnifying Party

Section 10.4

Initial EBITDA Adjustment

Section 2.6(a)

Initial Working Capital Adjustment

Section 2.4

Inspection

Section 7.6(a)

 

 

 

74

 

--------------------------------------------------------------------------------



 

Inventoried Vehicles

Section 7.12(f)

Licensed Party

Section 6.4(a)

Licensing Affiliates

Section 6.4(a)

Monetary Liens

Section 11.2(b)

Multiemployer Plans

Section 5.11(d)

Non-Assignable Asset

Section 1.6(a)

Notice

Section 10.4

Notice Defects

Section 11.2(b)

Other Assets

Section 12.17

Other Property

Section 12.17

Parent

Preamble

Pre-Closing EBITDA

Section 2.6(a)

Pre-Closing EBITDA Statement

Section 2.6(a)

Pre-Closing Working Capital

Section 2.4

Pre-Closing Working Capital Statement

Section 2.4

Property Employee

Section 5.11(a)

Purchase Price

Section 2.1

Purchased Assets

Section 1.1

Required Licensees

Section 6.4(b)

Residual Knowledge

Section 7.26

Retained Employees

Section 7.5(a)

Seller

Preamble

Seller Audited 2008 Financials

Section 7.23

Seller Benefit Plans

Section 5.11(a)

Seller Created Encumbrance

Section 11.2(b)

Seller Disclosure Letter

Article V

Seller Indemnified Parties

Section 10.2(b)

Seller Indemnified Party

Section 10.2(b)

Seller Permits

Section 5.9(a)

Seller’s 401(k) Plan

Section 5.11(b)

Sub-Threshold

Section 10.6(a)

Subject Provisions

Section 9.3(c)

Survey

Section 11.2(a)

Target Closing Date

Section 4.1

Third Party Claim

Section 10.5

Threshold

Section 10.6(a)

Transfer Taxes

Section 7.10(a)

Transferred Employees

Section 7.5(a)

Transitional Services Agreement

Section 4.2(r)

Working Capital Statement

Section 2.5(a)

 

 

 

75

 

--------------------------------------------------------------------------------



Section 12.2    Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury

 

(a)       This Agreement and the transactions contemplated hereby, and all
disputes between the parties under or related to this Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the Laws of the State of
New Jersey, applicable to contracts executed in and to be performed entirely
within such State, without regard to the conflicts or choice of laws principles
or any other Law that would make the laws of any other jurisdiction other than
the State of New Jersey applicable hereto.

(b)       Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
Jersey State court, or Federal court of the United States of America, sitting in
New Jersey, and any appellate court thereof, in any action or proceeding arising
out of or relating to this Agreement or the agreements delivered in connection
herewith or the transactions contemplated hereby or thereby or for recognition
or enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (A) agrees not to commence any such action or
proceeding except in such courts, (B) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such State court or, to
the extent permitted by Law, in such Federal court, (C) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such action or proceeding in any
such State or Federal court, (D) waives, to the fullest extent permitted by Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such State or Federal court, and (E) to the extent such party
is not otherwise subject to service of process in such State, Buyer has
appointed Seth E. Zuckerman, Esq., of Saiber LLC at One Gateway Center, 13th
Fl., Newark, NJ 07102, as such party’s agent for acceptance of legal process and
agrees that service made on any such agent shall have the same legal force and
effect as if served upon such party personally within such State. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 12.3 hereof. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by Law.

(c)       EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE

 

 

76

 

--------------------------------------------------------------------------------



EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 12.2(c).

 

 

Section 12.3

Notices

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, telecopied (which is confirmed) or mailed
by registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(a)

if to Buyer, to

Coastal Development, LLC

1 East 57th Street

New York, New York 10022

Attention: Richard Fields

Facsimile: (212) 351-9051

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4834

Attention: Raymond Lin, Esq.

Facsimile: (212) 751-4864

 

(b)

if to Seller, to

Trump Marina Associates, LLC

c/o Trump Entertainment Resorts, Inc.

15 South Pennsylvania Avenue

Atlantic City, New Jersey 08401

Attention: General Counsel

Facsimile: (609) 449-6705

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Philip Rosen, Esq.

 

Malcolm Landau, Esq.

Facsimile: (212) 310-8007

 

 

Section 12.4

Interpretation

 

 

77

 

--------------------------------------------------------------------------------



When a reference is made in this Agreement to Sections, Exhibits or Schedules,
such reference shall be to a Section or Exhibit or Schedule of this Agreement
and the applicable Disclosure Letter, as applicable, unless otherwise indicated.
All Exhibits and Schedules of this Agreement are incorporated herein by
reference. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.” The phrase “made available” in this Agreement
shall mean that the information referred to has been made available if requested
by the party to whom such information is to be made available. Each of Buyer and
Seller will sometimes be referred to herein individually as a “party” and
collectively as “parties” (except where the context otherwise requires).

 

 

Section 12.5

Headings

The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

 

Section 12.6

Entire Agreement

This Agreement, the Exhibits and Schedules hereto, the Disclosure Letters and
the Confidentiality Agreement constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof; provided, that the Confidentiality
Agreement shall remain in full force and effect after the Closing. Each party
hereto agrees that, except for the representations and warranties contained in
this Agreement (as qualified by the respective Disclosure Letters), neither
Seller nor Buyer makes any other representations or warranties, and each hereby
disclaims any other representations and warranties made by itself or any of its
respective Representatives or other representatives, with respect to the
execution and delivery of this Agreement or the transactions contemplated
hereby, notwithstanding the delivery or disclosure to any of them or their
respective representatives of any documentation or other information with
respect to any one or more of the foregoing.

 

 

Section 12.7

Severability

This Agreement shall be deemed severable; if any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible. The parties hereby acknowledge and agree that the agreement set forth
in Section 12.16 hereof is reasonable in scope and in all other respects. If it
is ever held that any restriction hereunder is too broad to permit enforcement
of such restriction to its fullest extent, each party agrees that such
restriction may be enforced to the maximum extent permitted

 

 

78

 

--------------------------------------------------------------------------------



by law, and each party hereby consents and agrees that such scope may be
judicially modified accordingly in any proceeding brought to enforce such
restriction.

 

 

Section 12.8

Assignment

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by operation of Law (including by merger or consolidation) or
otherwise without the prior written consent of the other party. Any assignment
in violation of this Section 12.8 shall be void.

 

 

Section 12.9

Parties of Interest; No Third Party Beneficiaries

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their respective successors and permitted assigns, and nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

 

Section 12.10

Counterparts

This Agreement may be executed by facsimile and/or in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

 

Section 12.11

Mutual Drafting

Each party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the parties.
In the event of any ambiguity or question of intent arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

 

Section 12.12

Amendment

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of Buyer and Seller.

 

 

Section 12.13

Extension; Waiver

At any time prior to the Closing, Buyer and Seller may, to the extent legally
allowed (i) extend the time for or waive the performance of any of the
obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (iii) waive compliance with any of the
agreements or conditions contained here. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.

 

 

Section 12.14

Time of Essence

 

 

79

 

--------------------------------------------------------------------------------



Time is of the essence with respect to this Agreement and all terms, provisions,
covenants and conditions herein.

 

 

Section 12.15

Disclosure Letters

The Seller Disclosure Letter shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Agreement and the
disclosure in any paragraph shall, to the extent applicable, qualify other
paragraphs in this Agreement. The Buyer Disclosure Letter shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Agreement and the disclosure in any paragraph shall, to the extent
applicable, qualify other paragraphs in this Agreement.

 

 

Section 12.16

Non-Solicitation of Employees

 

(a)       Subject to Section 5.1 of the Transitional Services Agreement, and
except for those Property Employees to whom offers are made pursuant to Section
7.5 hereof, Buyer and Buyer Affiliate agree that for a period commencing on the
date of this Agreement and ending on the second anniversary of the date of this
Agreement, they shall not (and shall cause their Affiliates not to), directly or
indirectly, solicit or hire for employment or in any other capacity any
individual who is currently, or at any time becomes, employed by Seller, Parent
or any of their respective Affiliates, until such individual has been separated
from such employment for at least forty-five (45) days, unless Seller provides
Buyer specific prior written consent; provided, however, that the foregoing
shall not prohibit any general solicitation of employees that is not targeted at
such individuals. For the avoidance of doubt, this Section 12.16(a) shall
survive the termination of this Agreement.

(b)       Seller and Parent agree that for a period commencing on the date of
this Agreement and ending on the second anniversary of the date of this
Agreement, they shall not (and shall cause their Affiliates not to), directly or
indirectly, solicit or hire for employment or in any other capacity any
individual who is currently, or at any time becomes, employed by Buyer, Buyer
Affiliate or any of their respective Affiliates , until such individual has been
separated from such employment for at least forty-five (45) days, unless Buyer
provides Seller specific prior written consent; provided, however, that the
foregoing shall not prohibit any general solicitation of employees that is not
targeted at such individuals. For the avoidance of doubt, this Section 12.16(b)
shall survive the termination of this Agreement.

 

 

Section 12.17

Other Assets; Other Property

Buyer agrees and acknowledges that in addition to owning the Purchased Assets
and operating the Property, Seller and/or Affiliates of Seller operate the hotel
and casino properties known as the “Trump Taj Mahal” and the “Trump Plaza” in
Atlantic City, New Jersey (collectively, the “Other Property”) and own certain
other assets that are not located at, and not related to the operation of the
business located at, the Property (collectively, the “Other Assets”). Except as
otherwise set forth in this Agreement, the parties hereto agree that: (i) Seller
is not making any representations or warranties with respect to the Other
Property or the Other Assets; (ii) Seller is not assigning or transferring to
Buyer any right, title or interest in, to or under the

 

 

80

 

--------------------------------------------------------------------------------



Other Assets or the Other Property; and (iii) none of the Other Assets or the
Other Property shall be subject to any restrictions by virtue of this Agreement.

 

 

Section 12.18

Specific Performance

The parties hereby acknowledge and agree that the failure of either party to
perform its agreements and covenants hereunder, including its failure to take
all actions as are necessary on its part to consummate the transactions
contemplated hereby, will cause irreparable injury to other party, for which
damages, even if available, will not be an adequate remedy. Accordingly, each
party hereby consents to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of each party’s obligations
(including, for the avoidance of doubt, the obligations pursuant to Section 7.7
hereof) and to the granting by any court of the remedy of specific performance
of its obligations hereunder and the terms hereof (including, for the avoidance
of doubt, the obligations pursuant to Section 7.7 hereof), in addition to any
other rights or remedies available hereunder or at Law or in equity; provided,
however, that, prior to the Closing, Seller shall have no right to specific
performance by requiring Buyer to close the transaction by purchasing the
Purchased Assets and that, prior to the Closing, Seller’s sole remedy shall be
the amount of the Deposit, except that Seller shall be entitled to the remedy of
specific performance with respect to Section 7.7 hereof; provided further, that
Buyer may seek to compel specific performance by Seller for the sale of the
Property and consummation of the transactions contemplated hereunder.
Notwithstanding the foregoing or anything to the contrary, Seller shall be
entitled to all remedies (including monetary damages, specific performance and
injunctive relief) in respect of the matters governed by the Subject Provisions.

 

 

Section 12.19

Additional Provisions

 

(a)       Nothing in this Agreement shall be construed (i) as a waiver, transfer
or other relinquishment, or impairment, of rights or claims of Seller or any of
its Affiliates with respect to the Existing Litigation prior to the Closing or
(ii) to entitle Buyer rights or access in or to any documents or information of
Seller, its Affiliates or Representatives related to the Existing Litigation.

(b)       For the avoidance of doubt and notwithstanding anything to the
contrary contained in this Agreement, the parties hereto agree that Seller is
not assigning or otherwise transferring to Buyer any of Seller’s rights or
remedies under this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

81

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.

 

TRUMP MARINA ASSOCIATES, LLC

By:

 

Name:

 

Title:

 

 

 

 

COASTAL MARINA, LLC

By:

 

Name:

 

Title:

 

 

Signing solely for purposes of the sections referenced in the preamble to this
Agreement as applicable to the undersigned:

 

TRUMP ENTERTAINMENT RESORTS, INC.

By:

 

Name:

 

Title:

 

 

 

COASTAL DEVELOPMENT, LLC

By:

 

Name:

 

Title:

 

 

 

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]





 

 